Case 20-10611-BLS   Doc 105-3   Filed 09/21/21   Page 1 of 146




                     Exhibit B

         (Canadian Sale Application)
         Case 20-10611-BLS   Doc 105-3     Filed 09/21/21     Page 2 of 146




                                                             
                                  
                       
                                          
                                                      
 

                                         
                                         


                                         
                                         
                                            
                                         
                                         
                                         
                                         
                                            
                                         
                                         
                                         
                                         
                                                  
                                            
                                         
                                         
                                               
                                         

                                                                               
                                         

                                         

                                                                                   
                                         

                                         

                                         
          Case 20-10611-BLS           Doc 105-3      Filed 09/21/21      Page 3 of 146
                                                                                                     


                                                   
                                                        
                                                   

                                                                                  


     
  
                              
      
                                  




                  
        
      

           
             
                        
                    
                       
                      
             
                      
                
             

            
              
                        
               

           
             
              



    
       
          
      
       

    
      
          Case 20-10611-BLS           Doc 105-3       Filed 09/21/21       Page 4 of 146
                                                                                                       



                  
      

    
      
      

                 
                  
      

    
      

     
      

               
               
       
      



   
      

   
                   
                    
       

       

              
        
                   
       
      

                
       
      
               
      

   
         
           Case 20-10611-BLS            Doc 105-3        Filed 09/21/21       Page 5 of 146
                                                                                                            


    
                  
                 
        
      

      

   
      
                  
                    
      

   
      

               
                    
                     
      

   
      

   
      

   
                   
       

               
      
      
        

   
         
      
        
                   
      

               
                   
       
       

    
           Case 20-10611-BLS          Doc 105-3       Filed 09/21/21       Page 6 of 146
                                                                                                       


            
               

             
                        
               

            
                         
               
              
              

            
              
              

                      
                 
              



                 
       

    
                
      

                 
      
      

     
      
      

   
      

   
      

  

   
         
          Case 20-10611-BLS         Doc 105-3      Filed 09/21/21     Page 7 of 146
                                                                                                  


                     
                     
            

           
            

           
              
            
             

                     
                       
            
              

          
              
            

              
              
              
               
              

   
      
      

             
      
      
      



    
       
      

     
           

   
                   
          
          Case 20-10611-BLS            Doc 105-3       Filed 09/21/21      Page 8 of 146
                                                                                                        


               
       
      

   
                  
                 
      

   
        

    
        
      
      

                
                 
      
                   
                   
                 
      

   
      
      
                    
                  
      



                 
                  
      
      

 

     
       

    
         
      

   
       
      
          Case 20-10611-BLS          Doc 105-3      Filed 09/21/21      Page 9 of 146
                                                                                                    


      
      

   
      

    
      



    
      

   
         
      

    
      



      
                    
       

      

       
      

                 
      

       
      

      

                                                    




                                                     
                                                   
           Case 20-10611-BLS           Doc 105-3       Filed 09/21/21       Page 10 of 146



                                              



  
             



      
       

     
                      
        


                                                         



                                                         
                                                         



 
 



 

 






 
           Case 20-10611-BLS        Doc 105-3     Filed 09/21/21     Page 11 of 146



                                 




    



 
 
   
  







                                                  




                                                    
                                                 
         Case 20-10611-BLS        Doc 105-3      Filed 09/21/21     Page 12 of 146




                                                                     
                                           
                            
                                                   
                                                       
 

                                               
                                               

                                               
                                               
                                                  
                                               
                                               
                                               
                                               
                                                  
                                               
                                               
                                               
                                               
                                                        
                                                  
                                               
                                               
                                                     
                                               

                                                                                    
                                               

                                               
                                                                                       



                                       

             
                   

      
         Case 20-10611-BLS    Doc 105-3      Filed 09/21/21      Page 13 of 146




   

   

   
               

    




                                                  




                                                 
                                                 
                                                 
   Case 20-10611-BLS           Doc 105-3   Filed 09/21/21   Page 14 of 146



                                  

       

      

      

      

      

      

      



      

      

      

      

       

      

      

      

      

      

      

      

      

      

      


      
Case 20-10611-BLS        Doc 105-3      Filed 09/21/21       Page 15 of 146




   

   
Case 20-10611-BLS      Doc 105-3         Filed 09/21/21         Page 16 of 146
          o
         N : 500-11-058116-209

                      SUPERIOR COURT
                        (Commercial Division)
                      DISTRICT OF MONTRÉAL

         IN THE MATTER OF THE ARRANGEMENT OF:

         SPECTRA PREMIUM INDUSTRIES INC. et al.
         -
                                                           Petitioners
         AND

         ERNST & YOUNG INC.
                                                              Monitor
         AND

         EXPORT DEVELOPMENT CANADA

         AND

         THIRD PARTIES LISTED IN THE ATTACHED SCHEDULE
         “A” BEING PARTY TO THE SPECIFIC ASSIGNED
         AGREEMENTS
                                          Impleaded Parties



            APPLICATION FOR I) THE ISSUANCE OF AN
          APPROVAL AND VESTING ORDER; II) ISSUANCE
         OF AN ASSIGNED CONTRACTS ORDER; AND III) A
               FIFTH EXTENSION OF THE STAY OF
             PROCEEDINGS, AFFIDAVIT, NOTICE OF
             PRESENTATION AND LIST OF EXHIBITS



                                ORIGINAL

         O/file: 001320-00060                               BL 1332
         Me Jonathan Warin: 514-878-5616
         Me Jean Legault: 514 878-5561
         Me Ouassim Tadlaoui : 514 878-5567

                      LAVERY, DE BILLY, L.L.P.
          SUITE 4000, 1, PLACE VILLE MARIE, MONTREAL, QUEBEC H3B 4M4
               TELEPHONE: 514 871-1522 FAX NUMBER: 514 871-8977
             EMAIL NOTIFICATIONS: NOTIFICATIONS-MTL@LAVERY.CA
Case 20-10611-BLS   Doc 105-3   Filed 09/21/21   Page 17 of 146




                     Exhibit R-1
        Case 20-10611-BLS     Doc 105-3   Filed 09/21/21   Page 18 of 146




                                 SUPERIOR COURT
                                (Commercial Division)

CANADA
PROVINCE OF QUÉBEC
DISTRICT OF MONTRÉAL
No. 500-11-058116-209

DATE: 28 SEPTEMBER 2021


PRESIDING : THE HONOURABLE LOUIS J. GOUIN, J.S.C.


IN THE MATTER OF THE COMPANIES’ CREDITORS ARRANGEMENT ACT, R.S.C. 1985
c. C-36, AS AMENDED :


SPECTRA PREMIUM INDUSTRIES INC. (hereafter the “Canadian Seller”)
-and-
SPECTRA PREMIUM HOLDINGS (USA) CORP.
-and-
SPECTRA PREMIUM (USA) CORP. (hereafter the “US Seller”)
-and-
SPECTRA PREMIUM PROPERTIES (USA) CORP.
-and-
SPECTRA PREMIUM TAIWAN CO. LTD.
-and-
SPECTRA PREMIUM (SHANGHAI) AUTOMOTIVE TECHNICAL SERVICES CO. LTD.
-and-
SPECTRA PREMIUM (CHONGQING) AUTOMOTIVE SERVICES CO. LTD.
        Debtors/Petitioners

And
ERNST & YOUNG INC.

        Monitor

-and-

THE REGISTRAR OF THE REGISTER OF PERSONAL AND MOVABLE REAL RIGHTS
      Case 20-10611-BLS       Doc 105-3     Filed 09/21/21     Page 19 of 146




 (The Canadian Seller and the US Seller are together sometimes identified collectively
as the “Sellers” or “the relevant Debtors”)


                       APPROVAL AND VESTING ORDER



[1]   ON READING the Debtors’ Application for i) the issuance of an Approval and Vesting
      Order; ii) issuance of an Assigned Contracts Order; and iii) a Fifth extension of the
      stay of proceedings (the "Application"), the affidavit and the exhibits in support
      thereof, as well as the 8th Report of the Monitor (the "Report");

[2]   ON SEEING the service of the Application;

[3]   ON SEEING the submissions of the Debtors’ attorneys;

[4]   ON SEEING that it is appropriate to issue an order approving the transaction (the
      "Transaction") as defined in the agreement entitled Asset Purchase Agreement (the
      "Purchase Agreement") by and between the Canadian Seller, the US Seller and
      Spectra Premium Taiwan Co. Ltd and Spectra Premium Mobility Solutions Canada
      Ltd. (hereafter the “Canadian Purchaser”) and Spectra Premium Mobility Solutions
      USA, LLC. (hereafter the “US Purchaser”) (both the Canadian Purchaser and the US
      Purchaser are together the "Purchasers"), a copy of which was filed as Exhibit R-2 to
      the Application, and vesting in the Canadian Purchaser certain assets described in
      the Purchase Agreement (the "Canadian Purchased Assets") and, vesting in the US
      Purchaser other certain assets described in the Purchase Agreement, including the
      Spectra Taiwan Shares (the “US Purchased Assets”).


WHEREFORE THE COURT:

[5]   GRANTS the Application;

SERVICE

[6]   ORDERS that any prior delay for the presentation of this Application is hereby
      abridged and validated so that this Application is properly returnable today and hereby
      dispenses with further service thereof.

[7]   PERMITS service of this Order at any time and place and by any means whatsoever.

SALE APPROVAL

[8]   ORDERS AND DECLARES that the Transaction is hereby approved, and the
      execution of the Purchase Agreement by the relevant Debtors and by Spectra
      Premium Taiwan Co. Ltd. is hereby authorized and approved, with such non-material
      alterations, changes, amendments, deletions or additions thereto as may be agreed to
      by the relevant Debtors but only with the consent of the Monitor.

                                                                                           2
       Case 20-10611-BLS         Doc 105-3      Filed 09/21/21      Page 20 of 146




EXECUTION OF DOCUMENTATION

[9]    AUTHORIZES the relevant Debtors and the Purchasers to perform all acts, sign all
       documents and take any necessary action to execute any agreement, contract, deed,
       provision, transaction or undertaking stipulated in the Purchase Agreement and any
       other ancillary document which could be required or useful to give full and complete
       effect thereto.

AUTHORIZATION

[10]   ORDERS and DECLARES that this Order shall constitute the only authorization
       required by the relevant Debtors to proceed with the Transaction and that no
       shareholder or regulatory approval, if applicable, shall be required in connection
       therewith.

VESTING OF PURCHASED ASSETS

[11]   ORDERS and DECLARES that upon the issuance by the Monitor of a Closing
       Certificate substantially in the form appended as Schedule "A" hereto (the
       "Certificate"), all rights, title and interest in and to (i) the Canadian Purchased Assets
       shall vest absolutely and exclusively in and with the Canadian Purchaser, and (ii) the
       US Purchased Assets shall, with the assistance of the US Courts, vest absolutely and
       exclusively in and with the US Purchaser, free and clear of and from any and all
       claims, liabilities (direct, indirect, absolute or contingent), obligations, interests, prior
       claims, security interests (whether contractual, statutory or otherwise), liens, charges,
       hypothecs, mortgages, pledges, deemed trusts, assignments, judgments, executions,
       writs of seizure or execution, notices of sale, options, adverse claims, levies, rights of
       first refusal or other pre-emptive rights in favour of third parties, restrictions on transfer
       of title, or other claims or encumbrances, whether or not they have attached or been
       perfected, registered, published or filed and whether secured, unsecured or otherwise
       (collectively, the "Encumbrances" ), including without limiting the generality of the
       foregoing all charges, security interests or charges evidenced by registration,
       publication or filing pursuant to the Civil Code of Québec, any Personal Property
       Security Act of a province or territory of Canada (“PPSA”) or of similar nature in the
       US, or any other applicable legislation providing for a security interest in personal or
       movable property, excluding however, the permitted encumbrances, easements and
       restrictive covenants listed on Schedule "B" hereto (the "Permitted
       Encumbrances") and, for greater certainty, ORDERS that all of the Encumbrances
       affecting or relating to the Canadian Purchased Assets and US Purchase Assets,
       other than the Permitted Encumbrances, be expunged and discharged as against the
       Purchased Assets, in each case effective as of the applicable time and date of the
       Certificate.

[12]   ORDERS and DECLARES that upon the issuance of the Certificate, the rights and
       obligations of the relevant Debtors under certain agreements will be assigned per the
       terms of the Assigned Contracts Order issued by this Court.

[13]   ORDERS and DIRECTS the Monitor to file with the Court a copy of the Certificate,
       forthwith after execution and issuance thereof.



                                                                                                   3
       Case 20-10611-BLS         Doc 105-3       Filed 09/21/21       Page 21 of 146




                            **********************************************



CANCELLATION OF SECURITY REGISTRATIONS

[14]   ORDERS the Quebec Personal and Movable Real Rights Registrar, upon
       presentation of the required form with a true copy of this Order and the Certificate, to
       cancel and strike any and all Encumbrances published at the Quebec Personal and
       Moveable Real Rights Registry in respect of the Debtors, including those registrations
       listed in Schedule “C” hereof.

[15]   ORDERS the registrars under the PPSAs, upon presentation of the required form with
       a true copy of this Order and the Certificate, to cancel and strike any and all
       Encumbrances published at the applicable PPSAs in respect of the Debtors, including
       those registrations listed in Schedule “D” hereof.

PROCEEDS

[16]   ORDERS that for the purposes of determining the nature and priority of the
       Encumbrances, the proceeds from the sale of the Purchased Assets shall stand in the
       place and stead of the Purchased Assets, and that upon payment of the Purchase
       Price (as defined in the Purchase Agreement) by the Purchasers, all Encumbrances
       except for the Permitted Encumbrances shall attach to the proceeds with the same
       priority as they had with respect to the Purchased Assets immediately prior to the
       sale, as if the Purchased Assets had not been sold and remained in the possession or
       control of the person having that possession or control immediately prior to the sale.

[17]   ORDERS that the Purchase Price of the Canadian Purchased Assets and the US
       Purchased Assets shall be distributed as provided in the Purchase Agreement,
       notably in that i) a portion of the Purchase Price shall be wired on closing to Wells
       Fargo Capital Finance Corporation Canada, Canadian Imperial Bank of Commerce
       and Laurentian Bank of Canada according to their rights as secured creditors, ii) the
       remainder of the Purchase Price shall be paid to the attorneys of the Debtors to be
       distributed as provided in the Purchase Agreement.

VALIDITY OF THE TRANSACTION

[18]   ORDERS that notwithstanding:

         (i)    the pendency of these proceedings;

        (ii)    any petition for the appointment of a Receiver order or application for a
                bankruptcy order, now or hereafter issued pursuant to the Bankruptcy and
                Insolvency Act ("BIA") in respect of any Debtors, and any order issued
                pursuant to any such petition;

        (iii)   any assignment in bankruptcy made in respect of any of the Debtors; or

        (iv)    the provisions of any federal or provincial legislation;


                                                                                             4
       Case 20-10611-BLS       Doc 105-3      Filed 09/21/21    Page 22 of 146




       the vesting of the Canadian Purchased Assets and the US Purchased Assets
       contemplated in this Order, as well as the execution of the Purchase Agreement
       pursuant to this Order, are to be binding on any receiver or trustee in bankruptcy that
       may be appointed in respect of any of the Debtors, and shall not be void or voidable
       nor deemed to be a preference, assignment, fraudulent conveyance, transfer at
       undervalue or other reviewable transaction under the BIA or any other applicable
       federal or provincial legislation, as against the Debtors and the Purchasers, nor shall
       they constitute oppressive or unfairly prejudicial conduct pursuant to any applicable
       federal or provincial legislation.


LIMITATION OF LIABILITY

[19]   DECLARES that, subject to other orders of this Court, nothing contained herein shall
       require the Monitor to occupy or to take control, or to otherwise manage all or any part
       of the Canadian Purchased Assets or the US Purchased Assets. The Monitor shall
       not, as a result of this Order, be deemed to be in possession of any of the Canadian
       Purchased Assets or the US Purchased Assets within the meaning of environmental
       legislation, the whole pursuant to the terms of the CCAA.

[20]   DECLARES that no action lies against the Monitor by reason of this Order or the
       performance of any act authorized by this Order, except by leave of the Court. The
       entities related to the Monitor or belonging to the same group as the Monitor shall
       benefit from the protection arising under the present paragraph.

GENERAL

[21]   ORDERS that the Debtors, the Purchasers and the Monitor shall be authorized to
       take all steps as may be necessary to effect the discharge of the Encumbrances.

[22]   ORDERS that the Purchase Agreement be kept confidential and under seal until the
       earlier of a) the closing of the Transaction; or b) further order of this Court.

[23]   DECLARES that this Order shall have full force and effect in all provinces and
       territories in Canada.

[24]   DECLARES that the Monitor, as foreign representative of the Debtors, shall be
       authorized to apply as it may consider necessary or desirable, pursuant to the
       Purchase Agreement or else, with or without notice, to any other court or
       administrative body, including the United States Bankruptcy Court for the District of
       Delaware for orders which aid, complement and give full effect to this Order so as to
       obtain the recognition Orders required under the Purchase Agreement. All courts and
       administrative bodies of all such jurisdictions are hereby respectfully requested to
       make such orders and to provide such assistance to the Monitor as may be deemed
       necessary or appropriate for that purpose.

[25]   REQUESTS the aid and recognition of any court or administrative body in any
       Province of Canada and any Canadian federal court or administrative body and any
       federal or state court or administrative body in the United States of America and any



                                                                                             5
       Case 20-10611-BLS       Doc 105-3     Filed 09/21/21    Page 23 of 146




       court or administrative body elsewhere, to act in aid of and to be complementary to
       this Court in carrying out the terms of the Order.

[26]   ORDERS the provisional execution of the present Order notwithstanding any appeal
       and without the requirement to provide any security or provision for costs whatsoever;

THE WHOLE WITHOUT COSTS.




                                         __________________________________
                                         THE HONOURABLE LOUIS J. GOUIN, J.S.C.

Me Jean Legault and
Me Jonathan Warin
Lavery, de Billy
Attorneys for the Debtors

Me Luc Morin and
Me Guillaume Michaud
Norton Rose Fulbright Canada
Attorneys for the Monitor




                                                                                           6
     Case 20-10611-BLS        Doc 105-3    Filed 09/21/21     Page 24 of 146




                                   SCHEDULE "A"
                          CERTIFICATE OF THE MONITOR


CANADA
                                                      SUPERIOR COURT
PROVINCE OF QUEBEC                                     Commercial Division
DISTRICT OF MONTRÉAL

File: No: 500-11-058116-209

                                          IN THE MATTER OF THE COMPANIES’
                                          CREDITORS ARRANGEMENT ACT, R.S.C.
                                          1985 c. C-36, AS AMENDED :


                                          SPECTRA PREMIUM INDUSTRIES INC.
                                          -and-
                                          SPECTRA PREMIUM HOLDINGS (USA)
                                          CORP.
                                          -and-
                                          SPECTRA PREMIUM (USA) CORP.
                                          -and-
                                          SPECTRA PREMIUM PROPERTIES (USA)
                                          CORP.
                                          -and-
                                          SPECTRA PREMIUM TAIWAN CO. LTD.
                                          -and-
                                          SPECTRA PREMIUM (SHANGHAI)
                                          AUTOMOTIVE TECHNICAL SERVICES CO.
                                          LTD.
                                          -and-
                                          SPECTRA PREMIUM (CHONGQING)
                                          AUTOMOTIVE SERVICES CO. LTD.
                                                  Debtors/Petitioners

                                          And
                                          ERNST & YOUNG INC.

                                                  Monitor


                                                                               7
         Case 20-10611-BLS      Doc 105-3    Filed 09/21/21     Page 25 of 146




                              CERTIFICATE OF MONITOR


RECITALS:

WHEREAS on March 10, 2020, the Superior Court of Quebec (the "Court") issued an initial
order (the "Order") pursuant to the Companies’ Creditors Arrangement Act (the "Act") in
respect of the Debtors;

WHEREAS Ernst & Young Inc. acts as Monitor of the Debtors;

WHEREAS on September 28, 2021, the Court issued an Order (the "Vesting Order")
thereby, inter alia, authorizing and approving the execution by the relevant Debtors and
Spectra Premium Taiwan Co. Ltd. of an agreement entitled Asset Purchase Agreement (the
"Purchase Agreement") by and between certain of the Debtors, as Sellers and Spectra
Premium Mobility Solutions Canada Ltd. (the “Canadian Purchaser”) and Spectra Premium
Mobility Solutions USA, LLC. (the “US Purchaser”) as purchasers (the Canadian Purchaser
and the US Purchaser, collectively the "Purchasers"), a copy of which was filed in the Court
record, and into all the transactions contemplated therein (the "Transaction") with such
alterations, changes, amendments, deletions or additions thereto, as may be agreed to with
the consent of the Monitor;

WHEREAS the Vesting Order contemplates the issuance of this Certificate of the Monitor
once the (a) the Purchase Agreement has been executed and delivered; and (b) the
Purchase Price (as defined in the Purchase Agreement) has been paid by the Purchasers;
and (c) and all the conditions to the closing of the Transaction have been satisfied or waived
by the parties thereto.

THE MONITOR CERTIFIES THAT IT HAS BEEN ADVISED BY THE DEBTORS AND THE
CANADIAN PURCHASER AND THE US PURCHASER AS TO THE FOLLOWING:

   (a)      the Purchase Agreement has been executed and delivered;

   (b)      the Purchase Price (as defined in the Purchase Agreement) payable upon the
            closing of the Transaction and all applicable taxes have been paid; and

   (c)      all conditions to the closing of the Transaction have been satisfied or waived by
            the parties thereto.

This Certificate was issued by the Monitor at Montreal on October ●, 2021.




                                                                                            8
Case 20-10611-BLS   Doc 105-3    Filed 09/21/21   Page 26 of 146




                      ERNST & YOUNG INC. in its capacity as Monitor, and not in
                      its personal capacity.


                      Name:       ________________________________________

                      Title:      ________________________________________



                                *****




                                                                           9
        Case 20-10611-BLS       Doc 105-3     Filed 09/21/21     Page 27 of 146




                                       SCHEDULE "B"
                               PERMITTED ENCUMBRANCES
   I.   Spectra Premium Industries Inc.

   A. Quebec

   I.   Movable Hypothecs

Conventional hypothec without delivery granted in favour of Hewlett-Packard Financial
Services Company ($879,010.78) and published at the RDPRM on March 19, 2018 under
number 09-XX-XXXXXXX-0001, charging the universality of all present and future goods,
software and other personal property now or hereafter financed or leased by secured party to
debtor.

   II. Other Rights

Reservation of ownership (Instalment sale) and assignment of the reservation in favor of Baril
Ford Lincoln Inc. (assigned to Ford Auto Securitization Trust / Fiducie de Titrisation
Automobile Ford) published at the RDPRM on January 18, 2016 under number XX-XXXXXXX-
0006, pertaining to a 2016 Ford Tran V.I.N: NM0GS9E72G1249453.

Reservation of ownership (Instalment sale) in favor of Elliott-Matsuura Canada Inc. published
at the RDPRM on December 28, 2017 under number XX-XXXXXXX-0001, pertaining only to
specific equipment.

Reservation of ownership (Instalment sale) in favor of Elliott-Matsuura Canada Inc. published
at the RDPRM on December 28, 2017 under number XX-XXXXXXX-0002, pertaining only to
specific equipment.

Rights of ownership of the lessor (leasing) in favor of De Lage Landen Financial Services
Canada Inc. published at the RDPRM on February 19, 2018 under number XX-XXXXXXX-
0001, pertaining only to specific equipment (Canon copiers).

Rights resulting from a lease and assignment of the rights in favor of A. Chalut Auto Ltée and
assigned to Société de Location GM Financial Canada Ltée published at the RDPRM on
March 7, 2018 under number XX-XXXXXXX-0006, pertaining to a 2018 Chevrolet Trucks
Equinox V.I.N.: 2GNAXWEX5J6273752.

Rights resulting from a lease in favor of Hewlett-Packard Financial Services Canada
Company published at the RDPRM on March 19, 2018 under number XX-XXXXXXX-0002,
pertaining to the universality of all present and future goods, software and other personal
property now or hereafter financed or leased by secured party to debtor.

Reservation of ownership (instalment sale) in favor of Hewlett-Packard Financial Services
Canada Company published at the RDPRM on March 19, 2018 under number XX-XXXXXXX-
0003, pertaining to the universality of all present and future goods, software and other
personal property now or hereafter financed or leased by secured party to debtor.


                                                                                              10
      Case 20-10611-BLS        Doc 105-3      Filed 09/21/21    Page 28 of 146




Rights of ownership of the lessor (leasing) in favor of Hewlett-Packard Financial Services
Canada Company published at the RDPRM on March 19, 2018 under number XX-XXXXXXX-
0004, pertaining to the universality of all present and future goods, software and other
personal property now or hereafter financed or leased by secured party to debtor.

Reservation of ownership (Instalment sale) in favor of Elliott-Matsuura Canada Inc. published
at the RDPRM on January 15, 2019 under number XX-XXXXXXX-0001, pertaining only to
specific equipment.

Reservation of ownership (Instalment sale) in favor of Elliott-Matsuura Canada Inc. published
at the RDPRM on January 15, 2019 under number XX-XXXXXXX-0002, pertaining only to
specific equipment.

Rights of ownership of the lessor (leasing) in favor of Cisco Systems Capital Canada Co.
Canada Company published at the RDPRM on January 28, 2019 under number XX-XXXXXXX-
0001, pertaining to telecommunication systems.

Rights of ownership of the lessor (leasing) in favor of CWB National Leasing Inc. (assigned to
NL LP) published at the RDPRM on February 5, 2018 under number XX-XXXXXXX-0025
pertaining to photocopiers of every nature or kind described in leasing contract 2912258.

Rights resulting from a lease and assignment of the rights in favour of Chambly Honda
(assigned to Honda Canada Finance Lease Securitization Limited Partnership) published at
the RDPRM on August 6, 2019 under number XX-XXXXXXX-0027, pertaining to a 2019 Honda
Pilot V.I.N. 5FNYF6H77KB508573.

Rights resulting from a lease and assignment of the rights in favour of Longueil Kia (assigned
to Hyundai Capital Lease) published at the RDPRM on August 8, 2019 under number 19-
0883650-0024, pertaining to a 2020 Kia Sportage V.I.N. KNDPNCAC8L7705067.

Rights resulting from a lease and assignment of the rights in favour of Elegance Acura
(assigned to Honda Canada Finance Lease Securitization Limited Partnership) published at
the RDPRM on August 22, 2019 under number XX-XXXXXXX-0008, pertaining to a 2020 Acura
V.I.N. 5J8TC2H34LL802487.

Rights resulting from a lease and assignment of the rights in favour of Coastal Ford Sales
Limited (assigned to Ford Credit Canada Leasing, Division of Canadian Road Leasing
Company) published at the RDPRM on September 6, 2019 under number XX-XXXXXXX-0001,
pertaining to a 2019 Ford Escape V.I.N. : 1FMCU9GD6KUC16375.

Rights resulting from a lease and assignment of the rights in favour of Jacques Olivier Ford
Inc. (assigned to Location Credit Ford Canada, division de Cie de location Canadian Road)
published at the RDRPM on October 15, 2019 under number XX-XXXXXXX-0001, pertaining to
a 2019 Ford Explorer V.I.N. : 1FM5K8D83KGA74355.

Rights resulting from a lease and assignment of the rights in favour of Leamington Chevrolet
Buick GMC Inc. (assigned to Société de Location GM Financial Canada Ltée), published at
the RDPRM on January 17, 2020 under number XX-XXXXXXX-0001 and pertaining to a 2020
Chevrolet Truck Tahoe 4WD V.I.N.: 1GNSKCKJ5LR116375.



                                                                                            11
      Case 20-10611-BLS         Doc 105-3      Filed 09/21/21     Page 29 of 146




Rights of ownership of the lessor (leasing) in favour of De Lage Landen Financial Services
Canada Inc. published at the RDPRM on January 28, 2020 under number XX-XXXXXXX-0004,
pertaining to a 2019 ADVANCE CS7010 SCRUBBER S/N 1000070600.

Rights of ownership of the lessor (leasing) in favour of CWB National Leasing Inc. (assigned
to NL LP) published at the RDPRM on February 24, 2020 under number XX-XXXXXXX-0010,
pertaining to all photocopiers of every nature and kind described in agreement number
2977223.

   B. Ontario

Security interest in favor of Tricor Lease & Finance Corp. reference file and registration
number 736464663-20180214, and pertaining only to specific motor vehicles.

Security interest in favor of Tricor Lease & Finance Corp. registration number 20180214 1020
1902 7674 (2018 Ford Edge).

Security interest in favor of Toyota Credit Canada Inc. reference file and registration number
735452172-20180105, and pertaining only to specific motor vehicles.

Security interests in favour of GM Financial Canada Leasing Ltd reference file and
registration numbers 725804523-20170321 and 711287838-20151029, and pertaining only to
specific motor vehicles.

Security interests in favour of GM Financial Canada Leasing Ltd registration number
20191105 1004 1532 2343 (2020 Chevrolet Tahoe).

Security interests in favour of Ford Credit Canada Leasing reference file and registration
numbers 720954954-20160926, and pertaining only to specific motor vehicles.

Security interests in favour of De Lage Landen Financial Services Canada Inc. reference file
and registration numbers 691599483-20131104, and pertaining only to specific equipment
(Canon copiers).

Security interests in favour of GM Financial Canada Leasing Ltd registration number
20181105 1436 1530 7751 (2020 Chevrolet Traverse).


   C. British Columbia

Security interest in favour of Ford Credit Canada Leasing registration number 749211L (2019
Ford Escape).

Security interest in favour of Ford Credit Canada Leasing registration number 844529I (2015
Ford Escape).

Security interests in favour of De Lage Landen Financial Services Canada Inc. registration
number 644316H, and pertaining only to specific equipment (Canon copiers).




                                                                                             12
      Case 20-10611-BLS        Doc 105-3     Filed 09/21/21    Page 30 of 146




Security interest in favour of CWB National Leasing Inc. registration number 295854L and
pertaining to all photocopiers of every nature or kind described in agreement number
295854L.

   D. Alberta
Security interests in favour of De Lage Landen Financial Services Canada Inc. registration
number 13110431772, and pertaining only to specific equipment (Canon copiers).

Security interest in favour of Ford Credit Canada Leasing registration number 18032007232
(2018 Ford Escape).

Security interest in favour of CWB National Leasing Inc. registration number 19020103107
and pertaining to all photocopiers of every nature or kind described in agreement number
2912258.

   E. Manitoba

Security interest in favour of GM Financial Canada Leasing Ltd. registration number
201520889308 (2015 Chevrolet Truck).

Security interest in favour of GM Financial Canada Leasing Ltd. registration number
201918379300 (2019 Chevrolet Silverado).

Security interests in favour of De Lage Landen Financial Services Canada Inc. registration
number 201319947804, and pertaining only to specific equipment (Canon copiers).

Security interest in favour of CWB National Leasing Inc. registration number 201901712900
pertaining to all photocopiers of every nature or kind described in agreement number
2912258.

   F. Nova Scotia

Security interests in favour of De Lage Landen Financial Services Canada Inc. registration
number 22008700, and pertaining only to specific equipment (Canon copiers).

Security interest in favour of CWB National Leasing Inc. registration number 30681357 and
pertaining to all photocopiers of every nature or kind described in agreement number
2912258.

   G. New Brunswick

Security interests in favour of De Lage Landen Financial Services Canada Inc. registration
number 23715246, and pertaining only to specific equipment (Canon copiers).

Security interest in favour of CWB National Leasing Inc. registration number 31708894 and
pertaining to all photocopiers of every nature or kind described in agreement number
2912258.




                                                                                             13
      Case 20-10611-BLS        Doc 105-3     Filed 09/21/21    Page 31 of 146




   H. Newfoundland and Labrador

Security interests in favour of De Lage Landen Financial Services Canada Inc. registration
number 11496692, and pertaining only to specific equipment (Canon copiers).

Security interest in favour of CWB National Leasing Inc. registration number 16652208 and
pertaining to all photocopiers of every nature or kind described in agreement number
2912258.

   I. District of Columbia Recorder of Deeds, USA
Security interest in favour of Cisco Systems Capital Canada registration number 2016133450
(specific equipment only).

   III. SPECTRA PREMIUM (USA) CORP.

   A. Alberta

Security interests in favour of Ford Credit Canada Leasing registration number 18032007232
(2018 Ford Escape).

Security interest in favour of CWB National Leasing Inc. registration number 19020103107
and pertaining to all photocopiers of every nature or kind described in agreement number
2912258.


   B. Delaware Secretary of State

Security interest in favour of Raymond Leasing Corporation registration number
20123203207 (specific leased equipment).




                                                                                             14
    Case 20-10611-BLS        Doc 105-3     Filed 09/21/21    Page 32 of 146




                                   SCHEDULE "C"
 LIST OF REGISTRATIONS AT QUEBEC PERSONAL AND MOVEABLE REAL RIGHTS
                                      REGISTRY


SPECTRA PREMIUM INDUSTRIES INC.


  1. Conventional hypothec without delivery granted in favour of Wells Fargo Capital
     Finance Corporation Canada ($108,000,000) and published at the RDPRM on April
     25, 2013 under number XX-XXXXXXX-0001, charging certain property of the grantor,
     wherever situated, and all renewals thereof, accretions thereto, replacements thereof
     and substitutions therefor, as well as everything united thereto by accession.

  2. Conventional hypothecs without delivery granted in favour of Laurentian Bank of
     Canada, as Agent and published at the RDPRM on May 15, 2014 under number 14-
     0429173-0001 ($25,000,000), on June 1, 2015 under number XX-XXXXXXX-0001
     ($35,000,000), on January 26, 2018 under number XX-XXXXXXX-0001 ($50,000,000)
     and on July 31, 2019 under number XX-XXXXXXX-0001 charging universality of
     movables and immovable.

  3. Conventional hypothec without delivery granted in favour of Wells Fargo Capital
     Finance Corporation Canada and published at the RDPRM on March 31, 2015 under
     number 201515-0261491-0003 ($200,000,000) charging the shares in the capital
     stock of Spectra Premium Holding (USA) Corp. owned by the Grantor ;(b) all Security
     Certificates and instruments evidencing or representing these shares.

  4. Conventional hypothec without delivery granted in favour of Wells Fargo Capital
     Finance Corporation Canada and published at the RDPRM on March 31, 2015 under
     number XX-XXXXXXX-0004 ($200,000,000) charging certain property of the Grantor.

  5. Conventional hypothec without delivery granted in favour of Export Development
     Canada ($7,320,000) and published at the RDPRM on October 2, 2019 under number
     XX-XXXXXXX-0001, charging all of the Grantor's movable property, corporeal and
     incorporeal, present and future, of whatever nature and wherever situated.

  6. Security registered under a foreign jurisdiction granted in favour of Export
     Development Canada and published at the RDRPM on December 20, 2019 under
     number XX-XXXXXXX-0001 charging specific property of the Grantor.




                                                                                       15
     Case 20-10611-BLS     Doc 105-3     Filed 09/21/21    Page 33 of 146




                                 SCHEDULE "D"
                      LIST OF REGISTRATIONS AT PPSAs

I.   SPECTRA PREMIUM INDUSTRIES INC.

A. Ontario

1. Security interests in favour of Laurentian Bank of Canada registration number
   20190801 0826 9234 7531 (all of the debtor’s present and after-acquired undertaking
   and property).

2. Security interests in favour of Wells Fargo Capital Finance Corporation Canada
   registration number 20130422 1704 1590 9152.

B. British Columbia

1. Security interest in favour of Wells Fargo Capital Finance Corporation Canada
   registration number 306947H (all of the debtor’s present and after-acquired personal
   property).

2. Security interest in favour of Laurentian Bank of Canada registration number 672720L
   (all of the debtor’s present and after-acquired personal property).

C. Alberta

1. Security interest in favour of Wells Fargo Capital Finance Corporation Canada
   registration number 13042517238 (all of the debtor’s present and after-acquired
   personal property).

2. Security interest in favour of Wells Fargo Capital Finance Corporation Canada
   registration number 13042517259 (all of the debtor’s present and after-acquired
   personal property)

3. Security interest in favour of Laurentian Bank of Canada registration number
   19073140714 (all of the debtor’s present and after-acquired undertaking and
   property).

D. Manitoba

1. Security interest in favour of Laurentian Bank of Canada registration number
   201913082600.

2. Security interest in favour of Wells Fargo Capital Finance Corporation Canada
   registration number 201306684006 (all of the debtor’s present and after-acquired
   undertaking and property).




                                                                                      16
  Case 20-10611-BLS        Doc 105-3     Filed 09/21/21    Page 34 of 146




E. Nova Scotia

1. Security interests in favour of Wells Fargo Capital Finance Corporation Canada
   registration number 21114038 (all of the debtor’s present and after-acquired personal
   property).

2. Security interests in favour of Laurentian Bank of Canada registration number
   3158638 (all of the debtor’s present and after-acquired personal property).

F. New Brunswick

1. Security interest in favour of Wells Fargo Capital Finance Corporation Canada
   registration number 22886121 (all of the debtor’s present and after-acquired personal
   property).
2. Security interests in favour of Laurentian Bank of Canada registration number
   32522005 (all of the debtor’s present and after-acquired personal property).


G. Newfoundland and Labrador

1. Security interest in favour of Wells Fargo Capital Finance Corporation Canada
   registration number 10910354 (all of the debtor’s present and after-acquired personal
   property).

2. Security interests in favour of Laurentian Bank of Canada registration number
   17160698 (all of the debtor’s present and after-acquired personal property).


II. SPECTRA PREMIUM (USA) CORP.

A. Alberta

1. Security interest in favour of Wells Fargo Capital Finance Corporation Canada
   registration number 13042517238 (all of the debtor’s present and after-acquired
   personal property).

2. Security interest in favour of Wells Fargo Capital Finance Corporation Canada
   registration number 13042517259 (all of the debtor’s present and after-acquired
   personal property).

3. Security interest in favour of Laurentian Bank of Canada registration number
   19073140714 (all of the debtor’s present and after-acquired undertaking and
   property).




                                                                                      17
     Case 20-10611-BLS     Doc 105-3     Filed 09/21/21    Page 35 of 146




B. British Columbia

1. Security interest in favour of Wells Fargo Capital Finance Corporation Canada
   registration number 306951H (all of the debtor’s present and after-acquired personal
   property).

C.   Ontario


1. Security interest in favour of Wells Fargo Capital Finance Corporation Canada
   registration number 20130422 1704 1590 9151.

 D. Nova Scotia


1. Security interests in favour of Wells Fargo Capital Finance Corporation Canada
   registration number 21114046 (all of the debtor’s present and after-acquired personal
   property).

 E. New Brunswick


1. Security interest in favour of Wells Fargo Capital Finance Corporation Canada
   registration number 22886147 (all of the debtor’s present and after-acquired personal
   property).

F. Newfoundland and Labrador

1. Security interest in favour of Wells Fargo Capital Finance Corporation Canada
   registration number 10910370 (all of the debtor’s present and after-acquired personal
   property).

G. Manitoba

1. Security interests in favour of Wells Fargo Capital Finance Corporation Canada
   registration number 201806216211.




                                                                                      18
Case 20-10611-BLS   Doc 105-3   Filed 09/21/21   Page 36 of 146




                     Exhibit R-2
            (FILED UNDER SEAL)
Case 20-10611-BLS   Doc 105-3   Filed 09/21/21   Page 37 of 146




                     Exhibit R-3
             Case 20-10611-BLS   Doc 105-3   Filed 09/21/21   Page 38 of 146




                                  SUPERIOR COURT
                                 (Commercial Division)

CANADA
PROVINCE OF QUÉBEC
DISTRICT OF MONTRÉAL
No. 500-11-058116-209

DATE: SEPTEMBER 28, 2021


PRESIDING :THE HONOURABLE LOUIS J. GOUIN, J.S.C.


IN THE MATTER OF THE COMPANIES’ CREDITORS ARRANGEMENT ACT, R.S.C.
1985 c. C-36, AS AMENDED :


SPECTRA PREMIUM INDUSTRIES INC. (hereafter the “Canadian Seller”)
-and-
SPECTRA PREMIUM HOLDINGS (USA) CORP.
-and-
SPECTRA PREMIUM (USA) CORP. (hereafter the “US Seller”)
-and-
SPECTRA PREMIUM PROPERTIES (USA) CORP.
-and-
SPECTRA PREMIUM TAIWAN CO. LTD.
-and-
SPECTRA PREMIUM (SHANGHAI) AUTOMOTIVE TECHNICAL SERVICES CO. LTD.
-and-
SPECTRA PREMIUM (CHONGQING) AUTOMOTIVE SERVICES CO. LTD.
         Debtors/Petitioners

And
ERNST & YOUNG INC.

         Monitor




56684956.1
             Case 20-10611-BLS     Doc 105-3 Filed 09/21/21     Page 39 of 146
                                           -2-




-and-

THE PARTIES TO THE ASSIGNED AGREEMENT LISTED IN SCHEDULE C

         Mis-en-Cause


                        ASSIGNED CONTRACTS ORDER



[1]      FURTHER to the Approval and Vesting Order issued by this Court on September
         28, 2021 ( the “Approval and Vesting Order”);

[2]      ON READING the Debtors’ Application for i) the issuance of an Approval and
         Vesting Order; ii) issuance of an Assigned Contract Order; and iii) a fifth
         extension of the stay of proceedings (the “Application”), the affidavit and the
         exhibits in support thereof;

[3]      ON SEEING the service of the Application;

[4]      ON SEEING the submissions of the attorneys present at the presentation of the
         Motion;

[5]      ON SEEING that it is appropriate to issue the present Assigned Contracts Order
         assigning specific contracts in order to give the full effect of the Approval and
         Vesting Order and the Purchase Agreement referred to and defined therein;


WHEREFORE THE COURT:

[6]      GRANTS the Application;

SERVICE

[7]      ORDERS that any prior delay for the presentation of this Application is hereby
         abridged and validated so that this Application is properly returnable today and
         hereby dispenses with further service thereof.

[8]      PERMITS service of this Assigned Contracts Order at any time and place and by
         any means whatsoever.




56684956.1
               Case 20-10611-BLS    Doc 105-3 Filed 09/21/21      Page 40 of 146
                                            -3-



DEFINED TERMS

[9]      ORDERS that unless otherwise defined herein, capitalize terms used in this
         Assigned Contracts Order shall have the meaning given to them in the Approval
         and Vesting Order or the Purchase Agreement.

ASSIGNED CONTRACTS

[10]     ORDERS that upon delivery of the Certificate, or immediately if such have
         already been delivered:

         (a)     all of the rights and obligations of the Debtors under and to the Specific
                 Assigned Agreements, identified in Schedule “A” attached herewith
                 (herein defined as the “Specific Assigned Agreements”) shall be
                 assigned, conveyed, transferred to and assumed by the Canadian
                 Purchaser or the US Purchaser in accordance with the Purchase
                 Agreement and pursuant to section 11.3 of the CCAA and such
                 assignment is valid and binding upon all of the counterparties to the
                 Specific Assigned Agreements, notwithstanding any restriction, condition
                 or prohibition contained in any such Specific Assigned Agreements
                 relating to the assignment thereof, including any provision requiring the
                 consent of any party to the assignment; and

         (b)     the counterparties to the Specific Assigned Agreements are prohibited
                 from exercising any rights or remedies under the Specific Assigned
                 Agreements, and shall be forever barred and estopped from taking such
                 action, by reason of (i) any defaults thereunder, (ii) any restriction,
                 condition or prohibition contained therein relating to the assignment
                 thereof, (iii) any change of control, or (iv) the Transaction or any parts
                 thereof (including, for certainty, the assignment of the Specific Assigned
                 Agreements pursuant to this Assigned Contracts Order), and are hereby
                 deemed to waive any defaults relating thereto. For greater certainty and
                 without limiting the foregoing, no counterparty to a Specific Assigned
                 Agreement shall rely on a notice of default sent prior to the filing of the
                 Certificate to terminate any one of the Specific Assigned Agreements.


CURE COSTS

[11]     ORDERS the Purchasers to assume all of the Sellers obligations under the
         Specific Assigned Agreement to which Dream Industrial REIT is a counterparty,
         including the payment of all post filing rent and other amounts payable which
         include the Specific Assigned Agreement’s Cure Costs to be paid as of
         September 2022 in equal monthly instalments until June 2025.




56684956.1
               Case 20-10611-BLS     Doc 105-3 Filed 09/21/21        Page 41 of 146
                                             -4-



[12]     DECLARES that except for the Specific Assigned Agreement to which Dream
         Industrial REIT is a counterparty, there is no outstanding Cure Costs as defined
         in the Purchase Agreement.

GENERAL

[13]     ORDERS that for greater certainty this Assigned Contracts Order is issued
         without limiting the effectiveness of the Approval and Vesting Order;

[14]     ORDERS that notwithstanding:
         (a)     the pendency of these proceedings;

         (b)     any petition for the Appointment of a Receiver order or applications for a
                 bankruptcy order now or hereafter issued pursuant to the Bankruptcy and
                 Insolvency Act (Canada) (the “BIA”) in respect of any of the Debtors and
                 any Receivership or bankruptcy order issued pursuant to any such
                 applications; and

         (c)     any assignment in bankruptcy made in respect of any of the Debtors;

         (d)     the provisions of any federal or provincial legislation;

         the assignment of the Specific Assigned Agreements to the Purchasers pursuant
         to and in accordance with this Assigned Contracts Order are to be binding on
         any receiver or trustee in bankruptcy that may be appointed in respect of any of
         the Debtors and shall not be void or voidable by anyone nor shall they constitute
         nor be deemed to be a fraudulent preference, assignment, fraudulent
         conveyance, transfer at undervalue, or other reviewable transaction under the
         BIA or any other applicable federal or provincial legislation, nor shall they
         constitute oppressive or unfairly prejudicial conduct pursuant to any applicable
         federal or provincial legislation.

[15]     ORDERS that for greater certainty and without limiting the effectiveness of the
         Approval and Vesting Order, the Debtors’ rights, title and interests in and to the
         Specific Assigned Agreements shall vest absolutely in the Purchasers as
         Purchased Assets in accordance with the provisions of the Approval and Vesting
         Order.

[16]     ORDERS that the Debtors, the Purchasers, and the Monitor may from time to
         time apply for such further or other advice and directions or relief as may be
         necessary or desirable to give effect to this Assigned Contracts Order.

[17]     ORDERS that the Purchase Agreement be kept confidential and under seal until
         the earlier of a) the closing of the Transaction; or b) further order of this Court.




56684956.1
             Case 20-10611-BLS     Doc 105-3 Filed 09/21/21      Page 42 of 146
                                           -5-



[18]     DECLARES that this Assigned Contracts Order shall have full force and effect in
         all provinces and territories in Canada.

[19]     DECLARES that the Monitor, as foreign representative of the Debtors, shall be
         authorized to apply as it may consider necessary or desirable, pursuant to the
         Purchase Agreement or else, with or without notice, to any other court or
         administrative body, including the United States Bankruptcy Court for the District
         of Delaware for orders which aid, complement and give full effect to this
         Assigned Contracts Order so as to obtain the recognition Orders required under
         the Purchase Agreement. All courts and administrative bodies of all such
         jurisdictions are hereby respectfully requested to make such orders and to
         provide such assistance to the Monitor as may be deemed necessary or
         appropriate for that purpose.

[20]     REQUESTS the aid and recognition of any court or administrative body in any
         Province of Canada and any Canadian federal court or administrative body and
         any federal or state court or administrative body in the United States of America
         and any court or administrative body elsewhere, to act in aid of and to be
         complementary to this Court in carrying out the terms of the Assigned Contracts
         Order.

[21]     ORDERS the provisional execution of the present Assigned Contracts Order
         notwithstanding any appeal and without the requirement to provide any security
         or provision for costs whatsoever.




56684956.1
  Case 20-10611-BLS        Doc 105-3      Filed 09/21/21   Page 43 of 146




                                  SCHEDULE A

                    SPECIFIC ASSIGNED AGREEMENTS

(a) Contracts with Ford

         All active contracts and purchase orders with Ford Motor Company

(b) Contracts with Isuzu

         All active contracts and purchase orders with Isuzu

(c) Contracts with Autozone Parts, Inc.

         All active contracts and purchase orders with Autozone Parts, Inc.

(d) Contracts with O’Reilly (Ozark Purchasing, LLC)

         All active contracts and purchase orders with O’Reilly

(e) Contracts with BRP

         All active contracts and purchase orders with BRP

(f) Contracts with FCA Chrysler

         All active contracts and purchase orders with FCA Chrysler

(g) Real Property Leases

         Lease between MVP (Imperial Square) Properties Inc. as landlord and Spectra
          Canada as tenant dated September 20, 1999 and terminating on October 31,
          2021 for the premises located at 3068 Beta Avenue, Burnaby, British
          Columbia, as extended on September 7, 2004, September 24, 2007, August
          27, 2009, September 5, 2012, October 26, 2015, September 21, 2018 and
          August 10, 2021.

         Lease between Spectra Canada as lessee and Kane Investment Corp. as
          lessor dated September 12, 2013 and terminating on November 30, 2023 for
          the premises located at 609 – 28th Street N.E., Calgary, Alberta.

         Lease between Spectra Canada as tenant and Baramy Investments Ltd. as
          landlord dated September 15, 2000 and terminating on January 31, 2023 for
          the premises located at 5307 – 82nd Avenue, Edmonton, Alberta, T68 2J6, as
          extended on September 7, 2005, December 22, 2008, January 18, 2012,
          December 9, 2014 and January 10, 2020.

         Lease between Spectra Canada as tenant and Neptune Properties Inc. as
          landlord dated October 31, 2008 and terminating on November 30, 2022 for
          the premises located at Unit 3 – 1347 Border Street, Winnipeg, Manitoba, as
          extended on June 16, 2011 and June 10, 2014.
Case 20-10611-BLS      Doc 105-3     Filed 09/21/21    Page 44 of 146




                                    -2-

      Net Multi-Tenant Industrial Building Lease between Spectra Canada as tenant
       and Dream Industrial Twofer (GP) Inc. as landlord dated June 1, 2017 and
       terminating on May 31, 2022 for the premises located at 903-951 Matheson
       Boulevard, Mississauga, Ontario, L4W 2R7.

      Lease between Spectra Canada as tenant and M.A. Commercial Centre Inc.
       as lessor dated March 1, 1999 and terminating on July 31, 2023 for the
       premises located at 242A and 234 Dieppe Boulevard, Dieppe, New Brunswick,
       E1A 6P8, as extended on August 29, 2003, October 6, 2003, January 18,
       2012, September 3, 2013 and August 1, 2018.

      Net Multi-Tenant Industrial Building Lease between Spectra Canada as tenant
       and KS Eastern Industrial Inc. as landlord dated November 10, 2020 and
       terminating on November 30, 2023 for the premises located at 10 Morris Drive,
       Unit 33-34, Dartmouth, Nova Scotia.

      Lease between Spectra Canada as tenant and Pensionfund Realty Limited as
       landlord dated August 15, 2012 and terminating December 31, 2023 for the
       premises located at Units 1117-1141 New Market Street, Unit 1135, Ottawa,
       Ontario, K1B 4N4, as amended on April 11, 2013, March 12, 2018 and August
       19, 2020.

      Net Net Net Lease between 9150-6394 Québec Inc. as landlord and Spectra
       Canada as tenant dated June 7, 2005 and terminating on June 7, 2025 for the
       premises located at 1411, 1421 and 1451 Ampere Street, Boucherville,
       Quebec J4B 5Z5, as amended on March 30, 2021.

      Lease between Spectra Canada as tenant and Société Immobilière Bruno
       Roussin Inc. as landlord dated May 11, 2006 and terminating on December
       31, 2026 for the premises located at 2950 Watt Street, Ste-Foy, Quebec, G1X
       4A8, as renewed on January 1, 2015 and January 1, 2020.

      Lease between US Opco as tenant and Indiana Becknell Investors 2011 LLC
       as landlord dated April 15, 2013 and terminating on May 31, 2028 for the
       premises located at 3052 North Distribution Way, Greenfield, Indiana 46140 as
       amended on July 24, 2013, July 11, 2018, May 28, 2019, May 21, 2020 and
       March 19, 2021, as assigned to 3052 N Distribution Way, LLC on March 23,
       2021.

      Lease between Spectra Canada as tenant and N.H.D. Developments Limited
       as landlord dated June 1, 2019 and terminating on May 31, 2022 for Unit 6
       located at 5736 Finch Avenue East, Toronto, Ontario, M1B 5R1.

      Lease between Spectra Canada as tenant and SREIT (Quest Montreal) Ltd.
       as landlord dated October 14, 2020 and terminating on October 31, 2022 for
       the premises located at 1151-1179 Autoroute 440, Unit 1165, Laval, Quebec.




                                                                                  2
  Case 20-10611-BLS        Doc 105-3      Filed 09/21/21     Page 45 of 146




                                         -3-

         Lease dated June 1, 2021 between Spectra Canada as tenant and P.S.
          Atlantic Limited as landlord for the premises located at 102 Clyde Avenue,
          Mount Pearl, Newfoundland, A1N 4S2, for a term expiring on May 31, 2022.



(h) IT Contracts

         All license agreements with Oracle or any of its Affiliates

         All license agreements with Creaform CCP or any of its Affiliates

         All license agreements with InnovMetric PolyWorks/Modeler or any of its
          Affiliates




                                                                                  3
Case 20-10611-BLS   Doc 105-3   Filed 09/21/21   Page 46 of 146




                     Exhibit R-4
                                 Case 20-10611-BLS           Doc 105-3       Filed 09/21/21       Page 47 of 146




                                                                  SCHEDULE A



I)      CORPORATE INFORMATION



SPECTRA PREMIUM INDUSTRIES INC. / LES INDUSTRIES SPECTRA PREMIUM INC.

Constituted pursuant to the Canada Business Corporations Act, on January 10, 2007, following the amalgamation of Spectra/Premium
Industries Inc. / Les Industries Spectra /Premium Inc. and 6651399 Canada Inc. The corporation was registered with the Quebec Enterprise
Registrar pursuant to an Act respecting the legal publicity of sole proprietorships, partnerships and legal persons (Québec) on January 10, 2007
under number 1164166655 and according to the corporate profiles printed on October 14, 2020, it appears to be in good standing.

        Spectra/Premium Industries Inc. / Les Industries Spectra /Premium Inc. was constituted pursuant to the Canada Business Corporations
        Act, on February 1, 1993 under the name 2891689 Canada Inc. (changed pursuant to its Articles of Amendment on March 24, 1993) and
        was registered with the Quebec Enterprise Registrar pursuant to an Act respecting the legal publicity of sole proprietorships, partnerships
        and legal persons (Québec) on March 22, 1995 under number 1144005106.

        6651399 Canada Inc. was constituted pursuant to the Canada Business Corporations Act, on November 2, 2006 and was registered with
        the Quebec Enterprise Registrar pursuant to an Act respecting the legal publicity of sole proprietorships, partnerships and legal persons
        (Québec) on January 9, 2007 under number 1164160427.

The searches conducted at the Quebec Enterprise Registrar showed no records with respect to SPECTRA PREMIUM (SHANGHAI)
AUTOMOTIVE TECHNICAL SERVICES CO., LTD., SPECTRA PREMIUM TAIWAN CO. LTD., SPECTRA PREMIUM HOLDING (USA) CORP.,
SPECTRA PREMIUM (CHONGQING) AUTOMOTIVE SYSTEMS CO., LTD., TECHROI FUEL SYSTEMS AB, SPECTRA PREMIUM
PROPERTIES (USA) CORP. and SPECTRA PREMIUM (USA) CORP. on October 14, 2020.

__________________

Notes: (i) the Act respecting the legal publicity of enterprises (Québec) has replaced the Act respecting the legal publicity of sole proprietorships,
       partnerships and legal persons (Québec) on February 14, 2011;
       (ii) this information was obtained on the websites of (i) the Quebec Enterprise Registrar, and (ii) Innovation, Science and Economic
       Development Canada – Corporations Canada database.

___________________



CAN_DMS: \132008206\3
CAN_DMS: \132008206\3
                                 Case 20-10611-BLS          Doc 105-3       Filed 09/21/21    Page 48 of 146

NAMES AGAINST WHICH SEARCHES WERE CONDUCTED*:

         SPECTRA PREMIUM INDUSTRIES INC.

         LES INDUSTRIES SPECTRA PREMIUM INC.
          Formerly
         SPECTRA/PREMIUM INDUSTRIES INC.
         LES INDUSTRIES SPECTRA /PREMIUM INC.
         2891689 CANADA INC.
         6651399 CANADA INC.

         SPECTRA PREMIUM HOLDING (USA) CORP.

         SPECTRA PREMIUM PROPERTIES (USA) CORP.

         SPECTRA PREMIUM (USA) CORP.

         SPECTRA PREMIUM (SHANGHAI) AUTOMOTIVE TECHNICAL SERVICES CO., LTD.

         SPECTRA PREMIUM TAIWAN CO. LTD.

         SPECTRA PREMIUM (CHONGQING) AUTOMOTIVE SYSTEMS CO., LTD.

         TECHROI FUEL SYSTEMS AB




II)       REGISTER OF PERSONAL AND MOVABLE REAL RIGHTS (THE REGISTER)
                   ________________________________________________________________________________________



                                               PART I - MOVABLE HYPOTHECS AND ASSIGNMENTS ONLY



         with respect to SPECTRA PREMIUM INDUSTRIES INC. / LES INDUSTRIES SPECTRA PREMIUM INC. ( and its previous names and
          predecessors)

          From January 1, 1994 (the date on which the Register became operational) to October 13, 2020 at 12:05 a.m.:




CAN_DMS: \132008206\3                                                   2
                              Case 20-10611-BLS            Doc 105-3       Filed 09/21/21     Page 49 of 146




             SECURITY /       EXTREME DATE           PARTIES               AMOUNT /             DESCRIPTION OF         OTHER MENTIONS / NOTES
         REGISTRATION NO. &     OF EFFECT                                  INTEREST         COLLATERAL (SUMMARY):
           DATE / ORIGIN
1.    Conventional hypothec   February 6,       Holder:             $25,000,000         See below
      without delivery        2024
                              as per Renewals   Suntrust Bank       25% per annum
                              below
      XX-XXXXXXX-0031
      June 25, 2009                             Grantor:

                                                Les Industries
      Deed executed under                       Spectra Premium
      private signature                         Inc.

      DESCRIPTION OF          All accounts, chattel paper, general intangibles, documents and instruments (as such terms are defined in the
      COLLATERAL (SUMMARY)    Personal Property Security Act (PPSA) in the Province of Quebec of the debtor that arise out of the sale of
                              products and/or services to Autozone, Inc. or any of its subsidiaries and that are transferred or assigned to
                              secured party pursuant to that certain supplier agreement between debtor and secured party, as agent for itself
                              and other transferees and assignees of such accounts, chattel paper, general intangibles, documents and
                              instruments, and all proceeds (as such term is defined in the PPSA therefrom, in all cases now existing or
                              hereafter created or acquired, that have been or are so transferred or assigned. this financing statement relates
                              to the sale of such accounts, chattel paper, general intangibles, documents and instruments and is filed in
                              accordance with the PPSA in the Province of Quebec.

      ANCILLARY               Renewal registered on February 7, 2014 under number XX-XXXXXXX-0001 to postpone the expiry date to
      REGISTRATIONS:          February 6, 2019

                              Renewal registered on November 15, 2018 under number XX-XXXXXXX-0046 to postpone the expiry date to
                              February 6, 2024.

2.    Conventional hypothec   September 3,      Holder:             $3,000,000          The universality consisting
      without delivery        2021                                                      of all the right, title and
                                                Mitsui & Co.        25% per annum       interest of the Grantor from
      XX-XXXXXXX-0001                           (Canada) Ltd.                           time to time in and to all
      September 9, 2011                                                                 present and future inventory
                                                Grantor:                                supplied by the Holder
                                                                                        pursuant to a Sales on
      Deed executed under                       Spectra Premium                         Consignment Agreement
      private signature on                      Industries Inc. /                       dated August 9, 2011
      August 24, 2011                           Les Industries                          between the Grantor



CAN_DMS: \132008206\3                                                  3
                                Case 20-10611-BLS             Doc 105-3        Filed 09/21/21         Page 50 of 146

             SECURITY /         EXTREME DATE             PARTIES               AMOUNT /               DESCRIPTION OF               OTHER MENTIONS / NOTES
         REGISTRATION NO. &       OF EFFECT                                    INTEREST           COLLATERAL (SUMMARY):
           DATE / ORIGIN
                                                   Spectra Premium                              and the Holder as same
                                                   Inc.                                         may be revised, altered,
                                                                                                modified, amended,
                                                                                                extended, renewed,
                                                                                                restated, replaced or
                                                                                                substituted from time to
                                                                                                time.

3.    Conventional hypothec     April 25, 2023     Holder:                 $108,000,000         See below                          The hypothec is granted
      without delivery                                                                                                             to secure payment of
                                                   Wells Fargo             25% per annum                                           bonds or other title of
      XX-XXXXXXX-0001                              Capital Finance                                                                 indebtedness.
      April 25, 2013                               Corporation
                                                   Canada                                                                          The Holder is acting as
                                                                                                                                   hypothecary
      Deed executed on April                       Grantor:                                                                        representative for the
      25, 2013 before notary                       As per Modification                                                             bondholders ( Art. 2692
                                                   below
      Steve Collins ( # 2034)                                                                                                      Civil Code of Québec )
                                                   Spectra Premium
                                                   Industries Inc. /                                                               The Holder authorizes
                                                   Les Industries                                                                  the Grantor to collect the
                                                   Spectra Premium                                                                 Claims and the Rents
                                                   Inc.                                                                            as they fall due.
      DESCRIPTION OF            The following property of the Grantor, wherever situate, and all renewals thereof, accretions thereto, replacements thereof
      COLLATERAL (SUMMARY)      and substitutions therefor, as well as everything united thereto by accession (herein collectively referred to as the "Charged
                                Property"):
                                a) the Immovables;
                                b) the Rents;
                                c) the Leases;
                                d) the Claims;
                                e) the Documents of Title;
                                f) the Proceeds;
                                g) the Records;
                                h) the Monies;
                                i) the Pledged Collateral;
                                j) the Insurance;
                                k) the Intangible Property;
                                l) the Inventory;
                                m) the Equipment;
                                n) the Related Property; and
                                o) as a universality, all other corporeal and incorporeal movable and immovable property, assets, rights and undertakings of



CAN_DMS: \132008206\3                                                      4
                              Case 20-10611-BLS            Doc 105-3           Filed 09/21/21        Page 51 of 146

             SECURITY /       EXTREME DATE             PARTIES                 AMOUNT /               DESCRIPTION OF            OTHER MENTIONS / NOTES
         REGISTRATION NO. &     OF EFFECT                                      INTEREST           COLLATERAL (SUMMARY):
           DATE / ORIGIN
                              any nature and kind, now owned or hereafter acquired by the Grantor.

                              DESCRIPTION OF IMMOVABLES:

                              The Immovables is/are the following :
                              NIL

                              Second Schedule to the Deed:

                              I- Securities
                              Issuer                                        Number and type of shares                   Certificate number

                              Spectra Premium                                    500 common                                     1
                              Holding (USA) Corp.

                              II – Scheduled Intellectual Property

                              (i) Trade-Marks

                              Country                    Trademark                        Registration                  Date of
                                                                                             No.                        Registration

                              US                       Spectra Premium                   None                           None
                                                                                     (Serial No. 78861977)       (Filing Date: April 14, 2006)

                              US                       Certicool & Design                 2865499                     July 20, 2004

                              Canada                  SPI & Design                      TMA 644886                    July 25, 2005

                              Canada                  Spectra Premium                     TMA 669324                  August 7, 2006

                              Canada                  Certicool & Design                  TMA 608153                  April 21, 2004

                              (ii) Copyrights
                              NIL

                              (iii) Patents
                              U.S. Patent Application #12/325 051 filed November 28, 2008 re: "Fuel tank shell with structural support".

                              Patent application filed in Canada on November 28, 2008 (see US Patent application details).

      ANCILLARY               Cession of rank registered on May 1, 2013 under number XX-XXXXXXX-0001, as modified on April 30, 2013
      REGISTRATIONS:          under number XX-XXXXXXX-0001, by GE Canada Equipment Financing G.P./ Financement d'Équipement GE
                              Canada S.E.N.C. and GE Capital Canada Equipment Financing & Leasing Company in favour of Wells Fargo


CAN_DMS: \132008206\3                                                      5
                                 Case 20-10611-BLS           Doc 105-3       Filed 09/21/21     Page 52 of 146

             SECURITY /          EXTREME DATE          PARTIES               AMOUNT /             DESCRIPTION OF           OTHER MENTIONS / NOTES
         REGISTRATION NO. &        OF EFFECT                                 INTEREST         COLLATERAL (SUMMARY):
           DATE / ORIGIN
                                 Capital Finance Corporation Canada in respect to the universality of all present and future claims, accounts
                                 receivable, inventory and related rights.

                                 Cession of rank registered on March 4, 2016 under number XX-XXXXXXX-0001, by Laurentian Bank of Canada,
                                 Business Development Bank of Canada and BDC Capital Inc. in favour of Wells Fargo Capital Finance
                                 Corporation Canada with respect to the claims, accounts receivable and inventory.

4.    Conventional hypothec      May 15, 2024     Holder:              $25,000,000        The universality of all of the   The hypothec is granted
      without delivery                                                                    property of the Grantor’s        to secure payment of
                                                  Laurentian Bank      20% per annum      movable and immovable,           bonds or other title of
      XX-XXXXXXX-0001                             of Canada                               corporeal and incorporeal,       indebtedness.
      May 15, 2014                                                                        tangible and intangible,
                                                  Grantor:                                present and future, of           The Grantor may collect
                                                                                          whatever nature and              all its debts and
      Deed executed on May                        Spectra Premium                         wherever situated.               accounts receivable
      15, 2014 before notary                      Industries Inc. /                                                        forming part of the
      Shalini Sangani (# 341 )                    Les Industries                                                           Hypothecated Property
                                                  Spectra Premium                                                          until Laurentian Bank of
                                                  Inc.                                                                     Canada withdraws such
                                                                                                                           authorization by written
                                                                                                                           notice to the Grantor.

      ANCILLARY                  Cession of rank registered on March 4, 2016 under number XX-XXXXXXX-0001, by Laurentian Bank of Canada,
      REGISTRATIONS:             Business Development Bank of Canada and BDC Capital Inc. in favour of Wells Fargo Capital Finance
                                 Corporation Canada with respect to the claims, accounts receivable and inventory.

5.    Conventional hypothec      March 30,        Holder:              $200,000,000       See below                        The hypothec is granted
      with delivery              2025                                                                                      to secure payment of
                                                  Wells Fargo          25% per annum                                       bonds or other title of
      XX-XXXXXXX-0003                             Capital Finance                                                          indebtedness.
      March 31, 2015                              Corporation
                                                  Canada                                                                   The Holder is acting as
                                                                                                                           administrative agent for
      Deed executed under                         Grantor:                                                                 the lenders under the
      private signature on                                                                                                 credit agreement.
      March 30, 2015                              Spectra Premium
                                                  Industries Inc. /
                                                  Les Industries
                                                  Spectra Premium



CAN_DMS: \132008206\3                                                    6
                                  Case 20-10611-BLS             Doc 105-3        Filed 09/21/21        Page 53 of 146

             SECURITY /           EXTREME DATE              PARTIES              AMOUNT /               DESCRIPTION OF              OTHER MENTIONS / NOTES
         REGISTRATION NO. &         OF EFFECT                                    INTEREST           COLLATERAL (SUMMARY):
           DATE / ORIGIN
                                                     Inc.

      DESCRIPTION OF              (a) the shares in the capital stock of the Corporation owned by the Grantor (the "Specific Securities";
      COLLATERAL (SUMMARY)
                                  Issuer                                  Number and Class of Shares                           Certificate #:

                                  Spectra Premium
                                  Holding (USA) Corp.                         500 Common                                             1

                                  (b) all Security Certificates and instruments evidencing or representing the abovementioned Pledged Securities .

                                  “Corporation” means Spectra Premium Holding (USA) Corp.

      ANCILLARY                   Cession of rank registered on March 4, 2016 under number XX-XXXXXXX-0001, by Laurentian Bank of Canada,
      REGISTRATIONS:              Business Development Bank of Canada and BDC Capital Inc. in favour of Wells Fargo Capital Finance
                                  Corporation Canada with respect to the claims, accounts receivable and inventory.

6.    Conventional hypothec       March 30,          Holder:                $200,000,000          See below                         The hypothec is granted
      without delivery            2025                                                                                              to secure payment of
                                                     Wells Fargo            25% per annum                                           bonds or other title of
      XX-XXXXXXX-0004                                Capital Finance                                                                indebtedness.
      March 31, 2015                                 Corporation
                                                     Canada                                                                         The Holder is acting as
                                                                                                                                    hypothecary
      Deed executed on                               Grantor:                                                                       representative for the
      March 30, 2015 before                                                                                                         bondholders ( Art. 2692
      notary Julie Doan ( # 18)                      Spectra Premium                                                                Civil Code of Québec)
                                                     Industries Inc. /
                                                     Les Industries
                                                     Spectra Premium
                                                     Inc.

      DESCRIPTION OF              The following property of the Grantor, wherever situate, and all renewals thereof, accretions thereto, replacements thereof
      COLLATERAL (SUMMARY)        and substitutions therefor, as well as everything united thereto by accession (the "Charged Property"):

                                  The Immovables:
                                  "Immovables" means, collectively, all immovable properties of the Grantor now owned or hereafter acquired and any other
                                  property which becomes immovable by effect of law;

                                  The Rents;




CAN_DMS: \132008206\3                                                        7
                              Case 20-10611-BLS             Doc 105-3          Filed 09/21/21        Page 54 of 146

             SECURITY /       EXTREME DATE             PARTIES                 AMOUNT /               DESCRIPTION OF                OTHER MENTIONS / NOTES
         REGISTRATION NO. &     OF EFFECT                                      INTEREST           COLLATERAL (SUMMARY):
           DATE / ORIGIN
                              "Rents" means any and all present and future rents, income, revenues and/or any other amounts produced by or in respect of
                              the Immovables including, for greater certainty, any and all amounts owing and to become owing by any lessee or other
                              person under any Lease as well as all present and future claims and security therefor and rights to collect and receive same;

                              The Leases;
                              "Leases" means, collectively, all present and future leases, offers to lease, subleases and other agreements relating to the
                              occupancy, use or enjoyment of the whole or any portion of the Immovables and "Lease" means any one of them;

                              The Claims;
                              "Claims" means, collectively, all accounts receivable, book accounts, book debts, debts, claims, rentals, revenues, incomes,
                              royalties, loans receivable, demands, rebates and refunds (including, without limitation, the amounts owing by or claimable
                              from the crown, state or government or any departments, agents or agencies thereof) which now are or which may at any
                              time hereafter be due or owing to or owned by the Grantor or in which the Grantor now or hereafter has any other interest
                              and all security interests, hypothecs, assignments, guarantees, bills of exchange, notes, negotiable instruments, contracts,
                              invoices, books of account, letters of credit and other documents and rights now held or owned or which may be hereafter
                              held or owned by the Grantor or any third party on behalf of the Grantor in respect of any of the foregoing and all rights of an
                              unpaid vendor, including rights to merchandise returned, repossessed or recovered;

                              The Documents of Title;
                              "Documents of Title" means, collectively, all documents of title, whether negotiable or non-negotiable including, without
                              limitation, all warehouse receipts and bills of lading in which the Grantor now or hereafter has an interest;

                              The Proceeds;
                              "Proceeds" means, collectively, all property in any form derived directly or indirectly from any dealings with any of the
                              Charged Property;

                              The Records;
                              "Records" means, collectively, all computer programs, firmware and software and all computer and other records, data and
                              all access codes relating to any of the foregoing, whether in hard copy or otherwise, pertaining to any of the Charged
                              Property and the equipment containing same;

                              The Monies;
                              "Monies" means, collectively, all monies, cash, foreign currencies and credits in which the Grantor now or hereafter has an
                              interest;

                              The Pledged Collateral;
                              "Pledged Collateral" means, collectively, the Securities, the Security Entitlements, the Securities Accounts, future contracts
                              and future accounts of the Grantor, whether or not delivered to or subject to Control of the Creditors;

                              The Insurance;
                              "Insurance" means, collectively, all insurance policies relating directly or indirectly to any of the Charged Property or any part
                              thereof and all rights and claims under all policies of insurance of whatever nature including, without limitation, under life
                              insurance policies and under insurance against loss or damage;




CAN_DMS: \132008206\3                                                      8
                              Case 20-10611-BLS              Doc 105-3            Filed 09/21/21      Page 55 of 146

             SECURITY /       EXTREME DATE              PARTIES                   AMOUNT /             DESCRIPTION OF                OTHER MENTIONS / NOTES
         REGISTRATION NO. &     OF EFFECT                                         INTEREST         COLLATERAL (SUMMARY):
           DATE / ORIGIN
                              The Intangible Property;
                              "Intangible Property" means, collectively, all incorporeal property now owned or hereafter acquired by the Grantor or its
                              interest therein, including, without limitation, the following property and all intellectual property, patents and patents pending,
                              registered and unregistered trademarks, trade or brand names, trade styles, service marks, copyrights, industrial designs,
                              formulae, processes, trade secrets, goodwill, contractual rights, licences and permits;

                              (i) Trade-Marks

                              Country           Trademark                     Registration   Date of Registration              Registered Owner

                              US             SPECTRA PREMIUM                 None               None (Filing                  Spectrum Premium
                                                                          (Serial no.:         date: April                    Industries Inc.
                                                                           78861977)            14, 2006

                              US               CERTICOOL                       2865499         July 20, 2004                  Spectrum Premium
                                               & DESIGN                                                                       Industries Inc.

                              Canada          SPI & DESIGN                TMA 644886          July 25, 2005                   Spectrum Premium
                                                                                                                              Industries Inc.

                              Canada         SPECTRA PREMIUM              TMA 669324          August 7, 2006                 Spectra Premium
                                                                                                                             Industries Inc.

                              Canada         CERTICOOL &                  TMA 608,153         April 21, 2004                 Spectra Premium
                                             DESIGN                                                                          Industries Inc.

                              (ii) Patents

                              A) "Fuel tank shell with structural support".
                              U.S. Patent # 8636162
                              Canadian Patent # 2 645 457

                              B) Fuel delivery module for low profile fuel tanks.
                              U.S. Patent application # 14/500 355 filed on September 29, 2014
                              Canada Patent application # 2 865 441 filed on September 29, 2014

                              The Inventory;
                              "Inventory" means, collectively, all property in stock and inventory now owned and hereafter acquired by the Grantor
                              including, without limitation, all raw materials, goods in process, finished goods, goods in transit and all packaging and
                              shipping materials and all materials and merchandise procured for the manufacture or production thereof and all goods,
                              wares and merchandise held for sale, lease or resale or furnished or to be furnished under contracts for service or used or
                              consumed in the business of the Grantor;

                              The Equipment;



CAN_DMS: \132008206\3                                                         9
                              Case 20-10611-BLS             Doc 105-3          Filed 09/21/21         Page 56 of 146

             SECURITY /       EXTREME DATE             PARTIES                 AMOUNT /               DESCRIPTION OF                OTHER MENTIONS / NOTES
         REGISTRATION NO. &     OF EFFECT                                      INTEREST           COLLATERAL (SUMMARY):
           DATE / ORIGIN
                              "Equipment" means, collectively, all machinery, equipment, furniture, fixtures, materials, supplies, appliances, dyes, molds,
                              tanks, vehicles, furnaces, boilers, motors, engines, accessories and tools now owned or hereafter acquired by the Grantor,
                              whether or not the same be affixed to any immovable property or used upon or in connection therewith, together with all
                              present and future improvements, appurtenances and accessories thereto;

                              The Related Property;
                              "Related Property" means the following: (a) any indemnity or proceeds of expropriation or reimbursement of all taxes, rates,
                              assessments, levies, surtaxes and any other impositions, ordinary and extraordinary, which may be assessed on or payable
                              in respect of any of the Charged Property as well as any and all interest thereon and penalties imposed in respect thereof
                              now or hereafter payable; and (b) any present and future rights whatsoever attached to the Charged Property, as well as
                              all present and future fruits and revenues thereof;

                              The Securities;
                              "Securities" means, collectively, all shares, stocks, warrants, bonds, debentures, units, debenture stock, and other securities,
                              Security Entitlements and Securities Accounts in which the Grantor now or hereafter has an interest, including Special Equity
                              Interests and Securities as defined under the STA, as well as any and all certificates, options, rights, or other distributions
                              issued as an addition to, in substitution for, in exchange for or in renewal therefor and any and all other property that may at
                              any time be received or receivable by or otherwise distributed to the Grantor in respect of, or in substitution for, or in addition
                              to, or in exchange for any of the foregoing including, without limitation, all other or additional stock or other securities or
                              property (including cash) paid or distributed in respect of the shares by way of stock-split, spinoff, split-up, reclassification,
                              combination of shares or similar arrangement; and any and all cash, securities and other proceeds of the foregoing and all
                              rights and interests of the Grantor in respect thereof or evidenced thereby, including, without limitation, the following specific
                              shares:
                              Issuer                                 Number and type                  Certificate #
                              of shares

                              Spectra Premium Holding
                              (USA) Corp.                              500 common                          1

                              As a universality, all other corporeal and incorporeal movable and immovable property, assets, rights and undertakings of any
                              nature and kind, now owned or hereafter acquired by the Grantor.

      ANCILLARY               Cession of rank registered on March 4, 2016 under number XX-XXXXXXX-0001, by Laurentian Bank of Canada,
      REGISTRATIONS:          Business Development Bank of Canada and BDC Capital Inc. in favour of Wells Fargo Capital Finance
                              Corporation Canada with respect to the claims, accounts receivable and inventory.

7.    Conventional hypothec   May 14, 2025       Holder:                  $20,000.000           The universality of all             The Holder shall have
      without delivery                                                                          present and future accounts         the exclusive right to
                                                 Deutsche Bank            25% per annum         receivable, debts and other         collect all accounts
      XX-XXXXXXX-0001                            AG New York                                    claims which arise from the         receivable, debts and
      May 14, 2015                               Branch                                         sale of goods and services          other claims that are
                                                                                                by the Grantor to the Buyer         sold, assigned or
                                                 Grantor:                                       or which are otherwise              transferred from time to


CAN_DMS: \132008206\3                                                     10
                                 Case 20-10611-BLS      Doc 105-3        Filed 09/21/21     Page 57 of 146

              SECURITY /         EXTREME DATE        PARTIES             AMOUNT /             DESCRIPTION OF        OTHER MENTIONS / NOTES
         REGISTRATION NO. &        OF EFFECT                             INTEREST         COLLATERAL (SUMMARY):
            DATE / ORIGIN
      Deed executed under                                                            payable or owing by            time by the Grantor to
      private signature on May                  Spectra Premium                      the Buyer to the Grantor,      the Holder.
      11, 2015                                  Industries Inc. /                    together with all judgments
                                                Les Industries                       and all other rights,
                                                Spectra Premium                      benefits, insurance,
                                                Inc.                                 guarantees and securities
                                                                                     for the said accounts
                                                                                     receivable, debts and other
                                                                                     claims which now or may
                                                                                     hereafter exist in favour of
                                                                                     the Grantor.

                                                                                     “Buyer” means AutoZone
                                                                                     Parts, Inc. or any of its
                                                                                     affiliates.

      ANCILLARY                  Cession of rank registered on June 5, 2015 under number XX-XXXXXXX-0001, by Deutsche Bank AG New York
      REGISTRATIONS:             Branch in favour of Laurentian Bank of Canada, save and except with respect to the accounts owing from
                                 AutoZone which are purchased by the Assignor from the Grantor pursuant to a Supplier Finance Agreement
                                 dated August 18, 2014.

8.    Assignment of a                           Assignor:           N/A              The universality of claims
      universality of claims                                                         sold from time to time from
                                                Spectra Premium                      Assignor to Assignee
      XX-XXXXXXX-0004                           Industries Inc. /                    pursuant to a supplier
      May 14, 2015                              Les Industries                       financing agreement dated
                                                Spectra Premium                      as of August 18, 2014 (as
                                                Inc.                                 amended, restated or
      Deed executed under                                                            modified from time to time)
      private signature on                      Assignee:                            between Assignor and
      August 8, 2014                                                                 Assignee in respect of
                                                Deutsche Bank                        certain accounts owing by
                                                AG New York                          AutoZone Parts, Inc. and its
                                                Branch                               affiliates, successors and
                                                                                     assigns, as such claims
                                                                                     are identified from time to
                                                                                     time pursuant to invoices
                                                                                     submitted by the Assignor
                                                                                     and accepted by the
                                                                                     Assignee.


CAN_DMS: \132008206\3                                               11
                                  Case 20-10611-BLS          Doc 105-3      Filed 09/21/21       Page 58 of 146

             SECURITY /           EXTREME DATE          PARTIES             AMOUNT /               DESCRIPTION OF          OTHER MENTIONS / NOTES
         REGISTRATION NO. &         OF EFFECT                               INTEREST           COLLATERAL (SUMMARY):
           DATE / ORIGIN


9.    Conventional hypothec       June 1, 2025    Holder:              $35,000,000        The universality of all of the   The hypothec is granted
      without delivery                                                                    property of the Grantor’s        in favour of a
                                                  Laurentian Bank      20% per annum      movable and immovable,           hypothecary
      XX-XXXXXXX-0001                             of Canada                               corporeal and incorporeal,       representative ( Art.
      June 1, 2015                                                                        tangible and intangible,         2692 Civil Code of
                                                  Grantor:                                present and future, of           Québec)
                                                                                          whatever nature and
      Deed executed on June                       Spectra Premium                         wherever situated.               The Grantor may collect
      1, 2015 before notary                       Industries Inc. /                                                        all its debts and
      Shalini Sangani (# 546)                     Les Industries                                                           accounts receivable
                                                  Spectra Premium                                                          forming part of the
                                                  Inc.                                                                     Hypothecated Property
                                                                                                                           until the Holder
                                                                                                                           withdraws such
                                                                                                                           authorization by written
                                                                                                                           notice to the Grantor.

      ANCILLARY                   Cession of rank registered on June 5, 2015 under number XX-XXXXXXX-0001, by Deutsche Bank AG New York
      REGISTRATIONS:              Branch in favour of Laurentian Bank of Canada, save and except with respect to the accounts owing from
                                  AutoZone which are purchased by the Assignor from the Grantor pursuant to a Supplier Finance Agreement
                                  dated August 18, 2014.

                                  Cession of rank registered on March 4, 2016 under number XX-XXXXXXX-0001, by Laurentian Bank of Canada,
                                  Business Development Bank of Canada and BDC Capital Inc. in favour of Wells Fargo Capital Finance
                                  Corporation Canada with respect to the claims, accounts receivable and inventory.

10.   Conventional hypothec       July 8, 2021    Holder:              $50,000,000        See below
      without delivery
                                                  Suntrust Bank
      XX-XXXXXXX-0045
      August 4, 2016                              Grantor:

                                                  Spectra Premium
      Deed executed under                         Industries, Inc.
      private signature on July
      8, 2016

      DESCRIPTION OF              The property covered by this financing statement includes:



CAN_DMS: \132008206\3                                                  12
                                Case 20-10611-BLS           Doc 105-3       Filed 09/21/21     Page 59 of 146

            SECURITY /          EXTREME DATE          PARTIES               AMOUNT /             DESCRIPTION OF            OTHER MENTIONS / NOTES
        REGISTRATION NO. &        OF EFFECT                                 INTEREST         COLLATERAL (SUMMARY):
           DATE / ORIGIN
      COLLATERAL (SUMMARY)
                                 (a) all existing and future accounts, chattel paper, general intangibles, documents and instruments as such
                                terms are defined in the uniform commercial code enacted in the State of Georgia ("UCC") of the debtor
                                that (i) arise out of the sale of products and/or services to IEH AUTO PARTS LLC and/or the PEP BOYS
                                MANNY, MOE & JACK and (ii) which are transferred or assigned to secured party pursuant to that certain
                                supplier agreement between debtor and secured party, as agent for itself and other transferees and assignees of
                                such accounts, chattel paper, general intangibles, documents and instruments and

                                 (b) all proceeds (as such term is defined in the Uniform Commercial Code enacted in the State of Georgia) of
                                the accounts, chattel paper, general intangibles, documents and instruments described in the preceding
                                subsection (a). this financing statement relates to the sale of such accounts, chattel paper, general intangibles,
                                documents and instruments and is filed in accordance with the UCC.

11.   Conventional hypothec     March 1, 2021    Holder:               $131,274.26        The equipment and any            REF: (618869 IPA /
      without delivery                                                                    proceeds thereof.                ONDLL1F53868-1 /
                                                 Cisco Systems         25% per annum                                       10312572)
      XX-XXXXXXX-0001                            Capital Canada
      March 3, 2017                              Co.

                                                 Grantor:
      Deed executed under
      private signature on                       Spectra Premium
      March 2, 2017                              Industries Inc.

12.   Conventional hypothec     January 26,      Holder:               $50,000,000        The universality of all of the   The hypothec is granted
      without delivery          2028                                                      property of the Grantor’s,       in favour of a
                                                 Laurentian Bank       20% per annum      movable and immovable,           hypothecary
      XX-XXXXXXX-0001                            of Canada                                personal and real, corporeal     representative ( Art.
      January 26, 2018                                                                    and incorporeal, tangible        2692 Civil Code of
                                                 Grantor:                                 and intangible, present and      Québec)
                                                                                          future, of whatever nature
      Deed executed on                           Spectra Premium                          and wherever situated.           The Grantor may collect
      January 26, 2018 before                    Industries Inc. /                                                         all its claims, debts and
      notary Charlotte                           Les Industries                                                            accounts receivable
      Dangoisse (# 307)                          Spectra Premium                                                           forming part of the
                                                 Inc.                                                                      Hypothecated Property
                                                                                                                           until Laurentian Bank of
                                                                                                                           Canada withdraws such
                                                                                                                           authorization by written
                                                                                                                           notice to the Grantor.


CAN_DMS: \132008206\3                                                  13
                               Case 20-10611-BLS           Doc 105-3      Filed 09/21/21      Page 60 of 146

             SECURITY /        EXTREME DATE          PARTIES              AMOUNT /             DESCRIPTION OF             OTHER MENTIONS / NOTES
         REGISTRATION NO. &      OF EFFECT                                INTEREST         COLLATERAL (SUMMARY):
           DATE / ORIGIN


13.   Conventional hypothec    March 16,        Holder:              $879,010.78         see below
      without delivery         2023
                                                Hewlett-Packard      25% per annum
      XX-XXXXXXX-0001                           Financial Services
      March 19, 2018                            Canada Company

                                                Grantor:
      Deed executed under
      private signature on                      Spectra Premium
      March 16, 2018                            Industries Inc.

      DESCRIPTION OF           The universality of all present and future goods, software and other personal property now or hereafter financed
      COLLATERAL (SUMMARY)     or leased by secured party to debtor, whether or not bearing the name "Hewlett-Packard", "HP" or "Hewlett
                               Packard Enterprise" or another trade mark or trade name owned by a member of the corporate family of any of
                               the foregoing, including without limitation all computer, telecommunications, printing, imaging, copying, scanning,
                               projection, graphics, networking, storage and point of sale equipment, including without limitation servers,
                               laptops, desktops, tablets, smart phones and other hand held devices, printers, printing presses, scanners, fax
                               machines, digital photography and imaging devices, ink, toner, workstations, platform carts, tape-libraries, ATMs,
                               cash registers; and any and all attachments, accessories, additions, general intangibles, substitutions, products,
                               replacements, rentals, manuals and any right, title or interest in any software used to operate or otherwise
                               installed in any of the foregoing (including without limitation networking solutions, system security and storage
                               solutions, cloud solutions, and enterprise solutions), furniture and fixtures, racks, enclosures and nodes; and all
                               proceeds of the foregoing including without limitation, money, chattel paper, intangibles, goods, documents of
                               title, instruments, investment property, fixtures, licenses, substitutions, accounts receivable, rental and loan
                               contracts, all personal property returned, traded-in or repossessed and all insurance proceeds and any other
                               form of proceeds.

14.   Conventional hypothec    July 31, 2029    Holder:              $50,000,000         The universality of all of the   The hypothec is granted
      without delivery                                                                   property of the Grantor’s,       in favour of a
                                                Laurentian Bank      20% per annum       movable and immovable,           hypothecary
      XX-XXXXXXX-0001                           of Canada                                personal and real, corporeal     representative ( Art.
      July 31, 2019                                                                      and incorporeal, tangible        2692 Civil Code of
                                                Grantor:                                 and intangible, present and      Québec)
                                                                                         future, of whatever nature
      Deed executed on July                     Spectra Premium                          and wherever situated.           The Grantor may collect
      31, 2019 before notary                    Industries Inc. /                                                         all its claims, debts and
      Melissa Amar ( # 1215)                    Les Industries                                                            accounts receivable
                                                Spectra Premium                                                           forming part of the



CAN_DMS: \132008206\3                                                14
                                  Case 20-10611-BLS            Doc 105-3     Filed 09/21/21     Page 61 of 146

                SECURITY /         EXTREME DATE            PARTIES           AMOUNT /             DESCRIPTION OF          OTHER MENTIONS / NOTES
            REGISTRATION NO. &        OF EFFECT                              INTEREST         COLLATERAL (SUMMARY):
              DATE / ORIGIN
                                                    Inc.                                                                  Hypothecated Property
                                                                                                                          until Laurentian Bank of
                                                                                                                          Canada withdraws such
                                                                                                                          authorization by written
                                                                                                                          notice to the Grantor.

15.       Conventional hypothec    October 1,       Holder:             $7,320,000         All of the Grantor's movable   The Grantor may collect
          without delivery         2029                                 including an       property, corporeal and        all of its claims, rents,
                                                    Export              additional         incorporeal, present and       debts and accounts
          XX-XXXXXXX-0001                           Development         hypothec of        future, of whatever nature     receivable forming part
          October 2, 2019                           Canada /            $1,220,000         and wherever situated.         of the Hypothecated
                                                    Exportation et                                                        Property until any Event
                                                    Développement       25% per annum                                     of Default.
          Deed executed under                       Canada
          private signature on
          October 1, 2019                           Grantor:

                                                    Spectra Premium
                                                    Industries Inc. /
                                                    Les Industries
                                                    Spectra Premium
                                                    Inc.




          with respect to SPECTRA PREMIUM PROPERTIES (USA) CORP.

           From January 1, 1994 (the date on which the Register became operational) to October 13, 2020 at 02:35 p.m.:


                 SECURITY /        EXTREME DATE            PARTIES           AMOUNT /             DESCRIPTION OF          OTHER MENTIONS / NOTES
             REGISTRATION NO. &       OF EFFECT                              INTEREST         COLLATERAL (SUMMARY):
               DATE / ORIGIN
16.       Conventional hypothec    April 25, 2023   Holder:             $108,000,000       see below                      The hypothec is granted
          without delivery                                                                                                to secure payment of
                                                    Wells Fargo         25 % per annum                                    bonds or other title of
          XX-XXXXXXX-0004                           Capital Finance                                                       indebtedness.



CAN_DMS: \132008206\3                                                   15
                                 Case 20-10611-BLS           Doc 105-3      Filed 09/21/21     Page 62 of 146

                SECURITY /       EXTREME DATE          PARTIES              AMOUNT /             DESCRIPTION OF         OTHER MENTIONS / NOTES
          REGISTRATION NO. &        OF EFFECT                               INTEREST         COLLATERAL (SUMMARY):
               DATE / ORIGIN
        April 25, 2013                            Corporation
                                                  Canada                                                                The Holder is acting as
                                                                                                                        hypothecary
        Deed executed on April                    Grantor:                                                              representative for the
        25, 2013 before notary                                                                                          bondholders ( Art. 2692
        Steven Collins                            Spectra Premium                                                       Civil Code of Québec)
                                                  Properties (USA)
                                                  Corp.                                                                 The Holder authorizes
                                                                                                                        the Grantor to collect the
                                                                                                                        Claims and the Rents
                                                                                                                        as they fall due.

        DESCRIPTION OF           The following property of the Grantor, wherever situate, and all renewals thereof, accretions thereto,
        COLLATERAL (SUMMARY)     replacements thereof and substitutions therefor, as well as everything united thereto by accession (the "Charged
                                 Property"):
                                 a) the Immovables;
                                 b) the Rents;
                                 c) the Leases;
                                 d) the Claims;
                                 e) the Documents of Title;
                                 f) the Proceeds;
                                 g) the Records;
                                 h) the Monies;
                                 i) the Pledged Collateral;
                                 j) the Insurance;
                                 k) the Intangible Property;
                                 l) the Inventory;
                                 m) the Equipment;
                                 n) the Related Property; and
                                 o) as a universality, all other corporeal and incorporeal movable and immovable property, assets, rights and
                                 undertakings of any nature and kind, now owned or hereafter acquired by the Grantor.




        with respect to SPECTRA PREMIUM HOLDINGS (USA) CORP.

         From January 1, 1994 (the date on which the Register became operational) to October 13, 2020 at 12:55 p.m.:



CAN_DMS: \132008206\3                                                  16
                               Case 20-10611-BLS           Doc 105-3      Filed 09/21/21     Page 63 of 146


             SECURITY /        EXTREME DATE          PARTIES              AMOUNT /             DESCRIPTION OF          OTHER MENTIONS / NOTES
         REGISTRATION NO. &      OF EFFECT                                INTEREST         COLLATERAL (SUMMARY):
           DATE / ORIGIN
17.   Conventional hypothec    April 25, 2023   Holder:              $108,000,000       See below                      The hypothec is granted
      without delivery                                                                                                 to secure payment of
                                                Wells Fargo          25% per annum                                     bonds or other title of
      XX-XXXXXXX-0003                           Capital Finance                                                        indebtedness.
      April 25, 2013                            Corporation
                                                Canada                                                                 The Holder is acting as
                                                                                                                       hypothecary
      Deed executed on April                    Grantor:                                                               representative for the
      25, 2013 before notary                                                                                           bondholders ( Art. 2692
      Steve Collins ( # 19)                     Spectra Premium                                                        Civil Code of Québec)
                                                Holding (USA)
                                                Corp.                                                                  The Holder authorizes
                                                                                                                       the Grantor to collect the
                                                                                                                       Claims and the Rents
                                                                                                                       as they fall due.

      DESCRIPTION OF           The following property of the Grantor, wherever situate, and all renewals thereof, accretions thereto,
      COLLATERAL (SUMMARY)     replacements thereof and substitutions therefor, as well as everything united thereto by accession (herein
                               collectively referred to as the "Charged Property"):
                               a) the Immovables;
                               b) the Rents;
                               c) the Leases;
                               d) the Claims;
                               e) the Documents of Title;
                               f) the Proceeds;
                               g) the Records;
                               h) the Monies;
                               i) the Pledged Collateral;
                               j) the Insurance;
                               k) the Intangible Property;
                               l) the Inventory;
                               m) the Equipment;
                               n) the Related Property; and
                               o) as a universality, all other corporeal and incorporeal movable and immovable property, assets, rights and
                               undertakings of any nature and kind, now owned or hereafter acquired by the Grantor.

                               First Schedule to the Deed:

                               DESCRIPTION OF IMMOVABLES


CAN_DMS: \132008206\3                                                17
                              Case 20-10611-BLS            Doc 105-3       Filed 09/21/21     Page 64 of 146

             SECURITY /       EXTREME DATE           PARTIES               AMOUNT /             DESCRIPTION OF          OTHER MENTIONS / NOTES
         REGISTRATION NO. &     OF EFFECT                                  INTEREST         COLLATERAL (SUMMARY):
           DATE / ORIGIN


                              The Immovables is/are the following :
                              NIL

                              Second Schedule to the Deed:

                              I - Securities
                              Issuer                                       Number and type of shares                   Certificate number
                              Spectra Premium                                 500 common                                     1
                              Properties (USA) Corp.

                              Spectra Premium                                1, 000 common                                  3
                              (USA) Corp.

                              II Scheduled Intellectual Property

                              (i) Trade-Marks
                              NIL

                              (ii) Copyrights
                              NIL

                              (iii) Patents
                              NIL

18.   Conventional hypothec   March 30,         Holder:               $200,000,000      See below                       The Holder is acting as
      with delivery           2025                                                                                      administrative agent for
                                                Wells Fargo           25% per annum                                     the lenders under the
      XX-XXXXXXX-0002                           Capital Finance                                                         credit agreement.
      March 31, 2015                            Corporation
                                                Canada

      Deed executed under                       Grantor:
      private signature on
      March 30, 2015                            Spectra Premium
                                                Holding (USA)
                                                Corp.

      DESCRIPTION OF          (a) the shares in the capital stock of the Corporation owned by the Grantor (the "Specific Securities");
      COLLATERAL (SUMMARY)



CAN_DMS: \132008206\3                                                 18
                                  Case 20-10611-BLS             Doc 105-3         Filed 09/21/21        Page 65 of 146

             SECURITY /           EXTREME DATE             PARTIES                AMOUNT /               DESCRIPTION OF               OTHER MENTIONS / NOTES
         REGISTRATION NO. &         OF EFFECT                                     INTEREST           COLLATERAL (SUMMARY):
           DATE / ORIGIN
                                  Issuer                                 Number and Class of Shares                                    Certificate #
                                  Spectra Premium
                                  Properties (USA) Corp.                       100 Common                                                   1

                                  Spectra Premium USA) Corp.                 1,000 Common                                                   3

                                  (b) all Security Certificates and instruments evidencing or representing the aforementioned Pledged Securities;

                                  “Corporation" means, collectively, Spectra Premium Properties (USA) Corp. and Spectra Premium (USA) Corp..

19.   Conventional hypothec       March 20,          Holder:                 $200,000,000          See below                          The hypothec is granted
      without delivery            2025                                                                                                to secure payment of
                                                     Wells Fargo             25% per annum                                            bonds or other title of
      XX-XXXXXXX-0005                                Capital Finance                                                                  indebtedness.
      March 31, 2015                                 Corporation
                                                     Canada                                                                           The Holder is acting as
                                                                                                                                      hypothecary
      Deed executed on                               Grantor:                                                                         representative for the
      March 30, 2015 before                                                                                                           bondholders ( Art. 2692
      notary Julia Doan ( # 19)                      Spectra Premium                                                                  Civil Code of Québec)
                                                     Holding (USA)
                                                     Corp.

      DESCRIPTION OF              The following property of the Grantor, wherever situate, and all renewals thereof, accretions thereto, replacements thereof
      COLLATERAL (SUMMARY)        and substitutions therefor, as well as everything united thereto by accession (herein collectively referred to as the "Charged
                                  Property"):

                                  The Immovables:
                                  "Immovables" means, collectively, all immovable properties of the Grantor now owned or hereafter acquired and any other
                                  property which becomes immovable by effect of law;

                                  The Rents;
                                  "Rents" means any and all present and future rents, income, revenues and/or any other amounts produced by or in respect of
                                  the Immovables including, for greater certainty, any and all amounts owing and to become owing by any lessee or other
                                  person under any Lease as well as all present and future claims and security therefor and rights to collect and receive same;
                                  The Leases;

                                  "Leases" means, collectively, all present and future leases, offers to lease, subleases and other agreements relating to the
                                  occupancy, use or enjoyment of the whole or any portion of the Immovables and "Lease" means any one of them;

                                  The Claims;




CAN_DMS: \132008206\3                                                        19
                              Case 20-10611-BLS             Doc 105-3          Filed 09/21/21        Page 66 of 146

             SECURITY /       EXTREME DATE             PARTIES                 AMOUNT /               DESCRIPTION OF                OTHER MENTIONS / NOTES
         REGISTRATION NO. &     OF EFFECT                                      INTEREST           COLLATERAL (SUMMARY):
           DATE / ORIGIN
                              "Claims" means, collectively, all accounts receivable, book accounts, book debts, debts, claims, rentals, revenues, incomes,
                              royalties, loans receivable, demands, rebates and refunds (including, without limitation, the amounts owing by or claimable
                              from the crown, state or government or any departments, agents or agencies thereof) which now are or which may at any
                              time hereafter be due or owing to or owned by the Grantor or in which the Grantor now or hereafter has any other interest
                              and all security interests, hypothecs, assignments, guarantees, bills of exchange, notes, negotiable instruments, contracts,
                              invoices, books of account, letters of credit and other documents and rights now held or owned or which may be hereafter
                              held or owned by the Grantor or any third party on behalf of the Grantor in respect of any of the foregoing and all rights of an
                              unpaid vendor, including rights to merchandise returned, repossessed or recovered;

                              The Documents of Title;
                              "Documents of Title" means, collectively, all documents of title, whether negotiable or nonnegotiable including, without
                              limitation, all warehouse receipts and bills of lading in which the Grantor now or hereafter has an interest;

                              The Proceeds;
                              "Proceeds" means, collectively, all property in any form derived directly or indirectly from any dealings with any of the
                              Charged Property;

                              The Records;
                              "Records" means, collectively, all computer programs, firmware and software and all computer and other records, data and
                              all access codes relating to any of the foregoing, whether in hard copy or otherwise, pertaining to any of the Charged
                              Property and the equipment containing same;

                              The Monies;
                              "Monies" means, collectively, all monies, cash, foreign currencies and credits in which the Grantor now or hereafter has an
                              interest;

                              The Pledged Collateral;
                              "Pledged Collateral" means, collectively, the Securities, the Security Entitlements, the Securities Accounts, future contracts
                              and future accounts of the Grantor, whether or not delivered to or subject to Control of the Creditors;

                              The Insurance;
                              "Insurance" means, collectively, all insurance policies relating directly or indirectly to any of the Charged Property or any part
                              thereof and all rights and claims under all policies of insurance of whatever nature including, without limitation, under life
                              insurance policies and under insurance against loss or damage;

                              The Intangible Property;
                              "Intangible Property" means, collectively, all incorporeal property now owned or hereafter acquired by the Grantor or its
                              interest therein and all intellectual property, patents and patents pending, registered and unregistered trademarks, trade or
                              brand names, trade styles, service marks, copyrights, industrial designs, formulae, processes, trade secrets, goodwill,
                              contractual rights, licences and permits;

                              The Inventory;
                              "Inventory" means, collectively, all property in stock and inventory now owned and hereafter acquired by the Grantor
                              including, without limitation, all raw materials, goods in process, finished goods, goods in transit and all packaging and



CAN_DMS: \132008206\3                                                     20
                              Case 20-10611-BLS             Doc 105-3          Filed 09/21/21         Page 67 of 146

             SECURITY /       EXTREME DATE             PARTIES                 AMOUNT /               DESCRIPTION OF                OTHER MENTIONS / NOTES
         REGISTRATION NO. &     OF EFFECT                                      INTEREST           COLLATERAL (SUMMARY):
           DATE / ORIGIN
                              shipping materials and all materials and merchandise procured for the manufacture or production thereof and
                              all goods, wares and merchandise held for sale, lease or resale or furnished or to be furnished under contracts for service or
                              used or consumed in the business of the Grantor;

                              The Equipment;
                              "Equipment" means, collectively, all machinery, equipment, furniture, fixtures, materials, supplies, appliances, dyes, molds,
                              tanks, vehicles, furnaces, boilers, motors, engines, accessories and tools now owned or hereafter acquired by the Grantor,
                              whether or not the same be affixed to any immovable property or used upon or in connection therewith, together with all
                              present and future improvements, appurtenances and accessories thereto;

                              The Related Property;
                              "Related Property" means the following: (a) any indemnity or proceeds of expropriation or reimbursement of all taxes, rates,
                              assessments, levies, surtaxes and any other impositions, ordinary and extraordinary, which may be assessed on or payable
                              in respect of any of the Charged Property as well as any and all interest thereon and penalties imposed in respect thereof
                              now or hereafter payable; and (b) any present and future rights whatsoever attached to the Charged Property, as well as
                              all present and future fruits and revenues thereof;

                              The Securities;
                              "Securities" means, collectively, all shares, stocks, warrants, bonds, debentures, units, debenture stock, and other securities,
                              Security Entitlements and Securities Accounts in which the Grantor now or hereafter has an interest, including Special Equity
                              Interests and Securities as defined under the STA, as well as any and all certificates, options, rights, or other distributions
                              issued as an addition to, in substitution for, in exchange for or in renewal therefor and any and all other property that may at
                              any time be received or receivable by or otherwise distributed to the Grantor in respect of, or in substitution for, or in addition
                              to, or in exchange for any of the foregoing including, without limitation, all other or additional stock or other securities or
                              property (including cash) paid or distributed in respect of the shares by way of stock split, spinoff, split-up, reclassification,
                              combination of shares or similar arrangement; and any and all cash, securities and other proceeds of the foregoing and all
                              rights and interests of the Grantor in respect thereof or evidenced thereby, including, without limitation, the following specific
                              shares:

                              Issuer                                                   Number and                       Certificate #
                                                                                    type of shares

                              Spectra Premium Properties (USA) Corp.                100 Common                            1

                              Spectra Premium (USA)Corp.                           1,000 Common                           3

                              As a universality, all other corporeal and incorporeal movable and immovable property, assets, rights and undertakings of any
                              nature and kind, now owned or hereafter acquired by the Grantor.




CAN_DMS: \132008206\3                                                     21
                                    Case 20-10611-BLS           Doc 105-3      Filed 09/21/21     Page 68 of 146




          with respect to SPECTRA PREMIUM (USA) CORP.

           From January 1, 1994 (the date on which the Register became operational) to October 13, 2020 at 03:00 p.m.:


                SECURITY /          EXTREME DATE          PARTIES              AMOUNT /             DESCRIPTION OF         OTHER MENTIONS / NOTES
            REGISTRATION NO. &        OF EFFECT                                INTEREST         COLLATERAL (SUMMARY):
              DATE / ORIGIN
20.       Conventional hypothec     April 25, 2023   Holder:             $108,000,000       See below                      The hypothec is granted
          without delivery                                                                                                 to secure payment of
                                                     Wells Fargo         25% per annum                                     bonds or other title of
          XX-XXXXXXX-0002                            Capital Finance                                                       indebtedness.
          April 25, 2013                             Corporation
                                                     Canada                                                                The Holder is acting as
                                                                                                                           hypothecary
          Deed executed on April                     Grantor:                                                              representative for the
          25, 2013 before notary                                                                                           bondholders ( Art. 2692
          Steve Collins ( # 2035)                    Spectra Premium                                                       Civil Code of Québec)
                                                     (USA) Corp.
                                                                                                                           The Holder authorizes
                                                                                                                           the Grantor to collect the
                                                                                                                           Claims and the Rents
                                                                                                                           as they fall due.

          DESCRIPTION OF            The following property of the Grantor, wherever situate, and all renewals thereof, accretions thereto,
          COLLATERAL (SUMMARY)      replacements thereof and substitutions therefor, as well as everything united thereto by accession (the "Charged
                                    Property"):
                                    a) the Immovables;
                                    b) the Rents;
                                    c) the Leases;
                                    d) the Claims;
                                    e) the Documents of Title;
                                    f) the Proceeds;
                                    g) the Records;
                                    h) the Monies;
                                    i) the Pledged Collateral;
                                    j) the Insurance;
                                    k) the Intangible Property;
                                    l) the Inventory;


CAN_DMS: \132008206\3                                                     22
                                  Case 20-10611-BLS           Doc 105-3      Filed 09/21/21     Page 69 of 146

             SECURITY /           EXTREME DATE          PARTIES              AMOUNT /             DESCRIPTION OF          OTHER MENTIONS / NOTES
         REGISTRATION NO. &         OF EFFECT                                INTEREST         COLLATERAL (SUMMARY):
           DATE / ORIGIN
                                  m) the Equipment;
                                  n) the Related Property; and
                                  o) as a universality, all other corporeal and incorporeal movable and immovable property, assets, rights and
                                  undertakings of any nature and kind, now owned or hereafter acquired by the Grantor.

21.   Conventional hypothec       March 30,        Holder:              $200,000,000       See below                      The hypothec is granted
      without delivery            2025                                                                                    to secure payment of
                                                   Wells Fargo          25% per annum                                     bonds or other title of
      XX-XXXXXXX-0001                              Capital Finance                                                        indebtedness.
      March 31, 2015                               Corporation
                                                   Canada                                                                 The Holder is acting as
                                                                                                                          hypothecary
      Deed executed on                             Grantor:                                                               representative for the
      March 30, 2015 before                                                                                               bondholders ( Art. 2692
      notary Julie Doan ( # 20)                    Spectra Premium                                                        Civil Code of Québec)
                                                   (USA) Corp.

      DESCRIPTION OF              The following property of the Grantor, wherever situate, and all renewals thereof,
      COLLATERAL (SUMMARY)        accretions thereto, replacements thereof and substitutions therefor, as well as everything
                                  united thereto by accession (the "Charged Property"):

                                  The Immovables:
                                  "Immovables" means, collectively, all immovable properties of the Grantor now owned or
                                  hereafter acquired and any other property which becomes immovable by effect of law;

                                  The Rents;
                                  "Rents" means any and all present and future rents, income, revenues and/or any other
                                  amounts produced by or in respect of the Immovables including, for greater certainty, any
                                  and all amounts owing and to become owing by any lessee or other person under any Lease as
                                  well as all present and future claims and security therefor and rights to collect and
                                  receive same;

                                  The Leases;
                                  "Leases" means, collectively, all present and future leases, offers to lease, subleases and
                                  other agreements relating to the occupancy, use or enjoyment of the whole or any portion of
                                  the Immovables and "Lease" means any one of them;

                                  The Claims;
                                  "Claims" means, collectively, all accounts receivable, book accounts, book debts, debts,
                                  claims, rentals, revenues, incomes, royalties, loans receivable, demands, rebates and
                                  refunds (including, without limitation, the amounts owing by or claimable from the crown,
                                  state or government or any departments, agents or agencies thereof) which now are or which




CAN_DMS: \132008206\3                                                   23
                              Case 20-10611-BLS    Doc 105-3      Filed 09/21/21     Page 70 of 146

             SECURITY /       EXTREME DATE      PARTIES           AMOUNT /             DESCRIPTION OF      OTHER MENTIONS / NOTES
         REGISTRATION NO. &     OF EFFECT                         INTEREST         COLLATERAL (SUMMARY):
           DATE / ORIGIN
                              may at any time hereafter be due or owing to or owned by the Grantor or in which the Grantor
                              now or hereafter has any other interest and all security interests, hypothecs, assignments,
                              guarantees, bills of exchange, notes, negotiable instruments, contracts, invoices, books of
                              account, letters of credit and other documents and rights now held or owned or which may be
                              hereafter held or owned by the Grantor or any third party on behalf of the Grantor in
                              respect of any of the foregoing and all rights of an unpaid vendor, including rights to
                              merchandise returned, repossessed or recovered;

                              The Documents of Title;
                              "Documents of Title" means, collectively, all documents of title, whether negotiable or
                              nonnegotiable including, without limitation, all warehouse receipts and bills of lading in
                              which the Grantor now or hereafter has an interest;

                              The Proceeds;
                              "Proceeds" means, collectively, all property in any form derived directly or indirectly from
                              any dealings with any of the Charged Property;

                              The Records;
                              "Records" means, collectively, all computer programs, firmware and software and all computer
                              and other records, data and all access codes relating to any of the foregoing, whether in
                              hard copy or otherwise, pertaining to any of the Charged Property and the equipment
                              containing same;

                              The Monies;
                              "Monies" means, collectively, all monies, cash, foreign currencies and credits in which the
                              Grantor now or hereafter has an interest;

                              The Pledged Collateral;
                              "Pledged Collateral" means, collectively, the Securities, the Security Entitlements, the
                              Securities Accounts, future contracts and future accounts of the Grantor, whether or not
                              delivered to or subject to Control of the Creditors;

                              The Insurance;
                              "Insurance" means, collectively, all insurance policies relating directly or indirectly to
                              any of the Charged Property or any part
                              thereof and all rights and claims under all policies of insurance of whatever nature
                              including, without limitation, under life insurance policies and under insurance against
                              loss or damage;

                              The Intangible Property;
                              "Intangible Property" means, collectively, all incorporeal property now owned or hereafter
                              acquired by the Grantor or its interest therein and all intellectual property, patents and
                              patents pending, registered and unregistered trademarks,
                              trade or brand names, trade styles, service marks, copyrights, industrial designs, formulae,
                              processes, trade secrets, goodwill, contractual rights, licences and permits;



CAN_DMS: \132008206\3                                        24
                              Case 20-10611-BLS    Doc 105-3      Filed 09/21/21     Page 71 of 146

             SECURITY /       EXTREME DATE      PARTIES           AMOUNT /             DESCRIPTION OF      OTHER MENTIONS / NOTES
         REGISTRATION NO. &     OF EFFECT                         INTEREST         COLLATERAL (SUMMARY):
           DATE / ORIGIN

                              The Inventory;
                              "Inventory" means, collectively, all property in stock and inventory now owned and hereafter
                              acquired by the Grantor including, without limitation, all raw materials, goods in process,
                              finished goods, goods in transit and all packaging and shipping materials and all materials
                              and merchandise procured for the manufacture or production thereof and all goods, wares and
                              merchandise held for sale, lease or resale or furnished or to be furnished under contracts
                              for service or used or
                              consumed in the business of the Grantor;

                              The Equipment;
                              "Equipment" means, collectively, all machinery, equipment, furniture, fixtures, materials,
                              supplies, appliances, dyes, molds, tanks, vehicles, furnaces, boilers, motors, engines,
                              accessories and tools now owned or hereafter acquired by the Grantor, whether or not the
                              same be affixed to any immovable property or used upon or in connection therewith, together
                              with all present and future improvements, appurtenances and accessories thereto;

                              The Related Property;
                              "Related Property" means the following: (a) any indemnity or proceeds of expropriation or
                              reimbursement of all taxes, rates, assessments, levies, surtaxes and any other impositions,
                              ordinary and extraordinary, which may be assessed on or payable in respect of any of the
                              Charged Property as well as any and all interest thereon and penalties imposed in respect
                              thereof now or hereafter payable; and (b) any present and future rights whatsoever attached
                              to the Charged Property, as well as
                              all present and future fruits and revenues thereof;

                              The Securities;
                              "Securities" means, collectively, all shares, stocks, warrants, bonds, debentures, units,
                              debenture stock, and other securities, Security Entitlements and Securities Accounts in
                              which the Grantor now or hereafter has an interest, including Special Equity Interests and
                              Securities as defined under the STA, as well as any and all certificates, options, rights,
                              or other distributions issued as an addition to, in substitution for, in exchange for or in
                              renewal therefor and any and all other property that may at any time be received or
                              receivable by or otherwise distributed to the Grantor in respect of, or in substitution for,
                              or in addition to, or in exchange for any of the foregoing including, without limitation,
                              all other or additional stock or other securities or property (including cash) paid or
                              distributed in respect of the shares by way of stock split, spinoff, split-up,
                              reclassification, combination of shares or similar arrangement; and any and all cash,
                              securities and other proceeds of the foregoing and all rights and interests of the Grantor
                              in respect thereof or evidenced thereby;

                              As a universality, all other corporeal and incorporeal movable and immovable property,
                              assets, rights and undertakings of any nature and kind, now owned or hereafter acquired by
                              the Grantor.




CAN_DMS: \132008206\3                                        25
                                 Case 20-10611-BLS         Doc 105-3    Filed 09/21/21     Page 72 of 146

             SECURITY /          EXTREME DATE       PARTIES             AMOUNT /             DESCRIPTION OF          OTHER MENTIONS / NOTES
         REGISTRATION NO. &        OF EFFECT                            INTEREST         COLLATERAL (SUMMARY):
           DATE / ORIGIN
22.   Conventional hypothec      May 14, 2025   Holder:            $3,000,000       The universality of all          The Holder shall have
      without delivery                                                              present and future accounts      the exclusive right to
                                                Deutsche Bank      25% per annum    receivable, debts and other      collect all accounts
      XX-XXXXXXX-0002                           AG New York                         claims which arise from the      receivable, debts and
      May 14, 2015                              Branch                              sale of goods and services       other claims that are
                                                                                    by the Grantor to the Buyer      sold, assigned or
                                                Grantor:                            or which are otherwise           transferred from time to
      Deed executed under                                                           payable or owing by the          time by the Grantor to
      private signature on May                  Spectra Premium                     Buyer to the Grantor,            the Holder.
      11, 2015                                  (USA) Corp.                         together with all judgments
                                                                                    and all other rights,
                                                                                    benefits, insurance,
                                                                                    guarantees and securities
                                                                                    for the said accounts
                                                                                    receivable, debts and other
                                                                                    claims which now or may
                                                                                    hereafter exist in favour of
                                                                                    the Grantor.

                                                                                    “Buyer” means Worldpac,
                                                                                    Inc. or any of its affiliates.

23.   Conventional hypothec      May 14, 2025   Holder:            $3,000,000       The universality of all          The Holder shall have
      without delivery                                                              present and future accounts      the exclusive right to
                                                Deutsche Bank      25% per annum    receivable, debts and other      collect all accounts
      XX-XXXXXXX-0003                           AG New York                         claims which arise from the      receivable, debts and
      May 14, 2015                              Branch                              sale of goods and services       other claims that are
                                                                                    by the Grantor to the Buyer      sold, assigned or
                                                Grantor:                            or which are otherwise           transferred from time to
      Deed executed under                                                           payable or owing by the          time by the Grantor to
      private signature on May                  Spectra Premium                     Buyer to the Grantor,            the Holder
      11, 2015                                  (USA) Corp.                         together with all judgments
                                                                                    and all other rights,
                                                                                    benefits, insurance,
                                                                                    guarantees and securities
                                                                                    for the said accounts
                                                                                    receivable, debts and other
                                                                                    claims which now or may
                                                                                    hereafter exist in favour of
                                                                                    the Grantor.


CAN_DMS: \132008206\3                                              26
                                     Case 20-10611-BLS       Doc 105-3       Filed 09/21/21     Page 73 of 146

                SECURITY /           EXTREME DATE        PARTIES             AMOUNT /             DESCRIPTION OF          OTHER MENTIONS / NOTES
            REGISTRATION NO. &         OF EFFECT                             INTEREST         COLLATERAL (SUMMARY):
              DATE / ORIGIN


                                                                                           “Buyer” means AutoZone
                                                                                           Parts, Inc., or any of its
                                                                                           affiliates.

24.       Assignment of a                           Assignor:           N/A                The universality of claims
          universality of claims                                                           sold from time to time from
                                                    Spectra Premium                        Assignor to Assignee
          XX-XXXXXXX-0005                           (USA) Corp.                            pursuant to a supplier
          May 14, 2015                                                                     financing agreement dated
                                                    Assignee:                              as of August 18, 2014 (as
                                                                                           amended, restated or
          Deed executed under                       Deutsche Bank                          modified from time to time)
          private signature on                      AG New York                            between Assignor and
          August 18, 2014                           Branch                                 Assignee in respect of
                                                                                           certain accounts owing by
                                                                                           AutoZone Parts, Inc. and by
                                                                                           Worldpac, Inc. and their
                                                                                           affiliates, successors and
                                                                                           assigns, as such claims are
                                                                                           identified from time to time
                                                                                           pursuant to invoices
                                                                                           submitted by the Assignor
                                                                                           and accepted by the
                                                                                           Assignee.




          with respect to SPECTRA PREMIUM (SHANGHAI) AUTOMOTIVE TECHNICAL SERVICES CO., LTD.

           From January 1, 1994 (the date on which the Register became operational) to October 13, 2020 at 12:55 p.m.

           No registrations found.


          with respect to SPECTRA PREMIUM TAIWAN CO. LTD.

           From January 1, 1994 (the date on which the Register became operational) to October 13, 2020 at 12:55 p.m.



CAN_DMS: \132008206\3                                                   27
                                     Case 20-10611-BLS        Doc 105-3       Filed 09/21/21    Page 74 of 146

           No registrations found.


          with respect to SPECTRA PREMIUM (CHONGQING) AUTOMOTIVE SYSTEMS CO., LTD.

           From January 1, 1994 (the date on which the Register became operational) to October 13, 2020 at 12:55 p.m.

           No registrations found.


          with respect to TECHROI FUEL SYSTEMS AB

           From January 1, 1994 (the date on which the Register became operational) to October 13, 2020 at 01:47 p.m.:

           No registrations found.




                                                               PART II - OTHER RIGHTS



          with respect to SPECTRA PREMIUM INDUSTRIES INC. / LES INDUSTRIES SPECTRA PREMIUM INC. ( and its previous names and
           predecessors) :

           From January 1, 1994 (the date on which the Register became operational) to October 13, 2020 at 12:05 a.m.:


                SECURITY /           EXTREME DATE        PARTIES              AMOUNT /         DESCRIPTION OF COLLATERAL   OTHER MENTIONS /
            REGISTRATION NO. &         OF EFFECT                              INTEREST                (SUMMARY):               NOTES
              DATE / ORIGIN
25.       Rights of ownership of     May 17, 2021   Lessor:              N/A               As per Modification below
          the lessor (leasing)                                                             see below
                                                    Hewlett-Packard
          XX-XXXXXXX-0002                           Financial Services
          June 15, 2011                             Canada Company

                                                    Lessee:
          Deed executed under
          private signature on May                  Spectra Premium
          17, 2011                                  Industries Inc./
                                                    Les Industries



CAN_DMS: \132008206\3                                                    28
                                Case 20-10611-BLS          Doc 105-3       Filed 09/21/21      Page 75 of 146

             SECURITY /         EXTREME DATE          PARTIES              AMOUNT /          DESCRIPTION OF COLLATERAL          OTHER MENTIONS /
         REGISTRATION NO. &       OF EFFECT                                INTEREST                 (SUMMARY):                      NOTES
           DATE / ORIGIN
                                                 Spectra Premium
                                                 Inc.

      DESCRIPTION OF            The universality of all present and future goods, software and other personal property now or hereafter financed
      COLLATERAL (SUMMARY)      or leased by secured party to debtor, whether or not bearing the name "Hewlett-Packard", "HP" or "Hewlett
                                Packard Enterprise" or another trade mark or trade name owned by a member of the corporate family of any of
                                the foregoing, including without limitation all computer, telecommunications, printing, imaging, copying, scanning,
                                projection, graphics, networking, storage and point of sale equipment, including without limitation servers,
                                laptops, desktops, tablets, smart phones and other hand held devices, printers, printing presses, scanners, fax
                                machines, digital photography and imaging devices, ink, toner, workstations, platform carts, tape-libraries, ATMs,
                                cash registers; and any and all attachments, accessories, additions, general intangibles, substitutions, products,
                                replacements, rentals, manuals and any right, title or interest in any software used to operate or otherwise
                                installed in any of the foregoing (including without limitation networking solutions, system security and storage
                                solutions, cloud solutions, and enterprise solutions), furniture and fixtures, racks, enclosures and nodes; and all
                                proceeds of the foregoing including without limitation, money, chattel paper, intangibles, goods, documents of
                                title, instruments, investment property, fixtures, licenses, substitutions, accounts receivable, rental and loan
                                contracts, all personal property returned, traded-in or repossessed and all insurance proceeds and any other
                                form of proceeds.

      ANCILLARY                 Modification registered on January 3, 2017 under number XX-XXXXXXX-0002, to change the description of the
      REGISTRATIONS:            collateral.

26.   Reservation of            December 21,     Vendor:              N/A                 Motor vehicle                        The assignment
      ownership (Instalment     2022                                                                                           affects all rights.
      sale) and assignment of                    Baril Ford Lincoln                       2016 Ford Tran
      the reservation                            Inc.                                     V.I.N: NM0GS9E72G1249453

      XX-XXXXXXX-0006                            Assignee:
      January 18, 2016                           as per Assignment
                                                 below

                                                 Ford Auto
      Deed executed under                        Securitization
      private signature on                       Trust / Fiducie de
      January 15, 2016                           Titrisation
                                                 Automobile Ford

                                                 Purchaser:

                                                 Spectra Premium



CAN_DMS: \132008206\3                                                 29
                                  Case 20-10611-BLS          Doc 105-3      Filed 09/21/21    Page 76 of 146

             SECURITY /           EXTREME DATE          PARTIES             AMOUNT /         DESCRIPTION OF COLLATERAL        OTHER MENTIONS /
         REGISTRATION NO. &         OF EFFECT                               INTEREST                (SUMMARY):                    NOTES
           DATE / ORIGIN
                                                   Industries Inc./
                                                   Les Industries
                                                   Spectra Premium
                                                   Inc.

      ANCILLARY                   Assignment of rights registered on August 22, 2016 under number XX-XXXXXXX-0002, by Ford Credit Canada
      REGISTRATIONS:              Limited / Crédit Ford du Canada Limitée to Ford Auto Securitization Trust / Fiducie de Titrisation Automobile
                                  Ford ( Trustee- Computershare Trust Company of Canada), as rectified on October 17, 2016 under number 16-
                                  1015117-0001).

                                  Modification registered on September 30, 2016 under number XX-XXXXXXX-0002, to add the French version of
                                  the Purchaser’s name.

                                  Change of name of the original Assignee from Ford Credit Canada Limited / Crédit Ford Canada Limité to Ford
                                  Credit Canada Company/ Compagnie Crédit Ford du Canada , registered on February 2, 2017 under number 17-
                                  0094299-0001.

27.   Rights of ownership of      July 19, 2021    Lessor:             N/A               TELECOMMUNICATIONS
      the lessor (leasing)        as per Renewal                                         SYSTEM including all parts,
                                  below
                                                   Cisco Systems                         accessories, replacements,
      XX-XXXXXXX-0001                              Capital Canada                        additions and accessions,
      July 21, 2017                                Co.                                   tangible and intangible (including
                                                                                         software), now and hereafter
                                                   Lessee:                               relating thereto or affixed
      Deed executed under                                                                thereon and including any
      private signature on July                    Spectra Premium                       documentation, manuals or
      20, 2017                                     Industries Inc./                      information provided in
                                                   Les Industries                        connection therewith.
                                                   Spectra Premium
                                                   Inc.

      ANCILLARY                   Renewal registered on November 7, 2017 under number XX-XXXXXXX-0001, to postpone the expiry date of the
      REGISTRATIONS:              registration.

28.   Reservation of              December 21,     Vendor:             N/A               See below
      ownership (Instalment       2022
      sale)                                        Elliott-Matsuura
                                                   Canada Inc.
      XX-XXXXXXX-0001



CAN_DMS: \132008206\3                                                  30
                              Case 20-10611-BLS         Doc 105-3       Filed 09/21/21     Page 77 of 146

            SECURITY /        EXTREME DATE          PARTIES             AMOUNT /         DESCRIPTION OF COLLATERAL         OTHER MENTIONS /
        REGISTRATION NO. &      OF EFFECT                               INTEREST                (SUMMARY):                     NOTES
          DATE / ORIGIN
      December 28, 2017                       Purchaser:

                                              Spectra Premium
      Deed executed under                     Industries Inc./
      private signature on                    Les Industries
      December 21, 2017                       Spectra Premium
                                              Inc.

      DESCRIPTION OF          Matsuura Vertical Machining Center model VX1500, serial number 2000396, with all standard features including:
      COLLATERAL (SUMMARY)    Fanuc series 31iB Controller, CAT50 taper, Spindle speed 15,000 rpm, 30 tool magazine CAT50, 300 psi coolant
                              through spindle, Spiral chip conveyor, Lift up chip conveyor, Work cleaning gun, Work light, AICCII High speed
                              machining package with data server, Keller 17" Black magic Belt Oil Skimmer, Renishaw OTSAA mechanical
                              tool breakage detection system, Renishaw OMP60 Touch Probe In-process probing, Machine relevelling
                              after twelve (12) months, Two (2) preventative maintenance service calls during the warranty, Air and Coolant
                              through the spindle, 2 year warranty (parts and labour), Transformer, Training and start-up support as required;
                              together with all attachments, accessories, additions and alterations thereto and all cash and non-cash proceeds
                              thereof.

29.   Reservation of          December 21,    Vendor:              N/A                See below
      ownership (Instalment   2022
      sale)                                   Elliott-Matsuura
                                              Canada Inc.
      XX-XXXXXXX-0002
      December 28, 2017                       Purchaser:

                                              Spectra Premium
      Deed executed under                     Industries Inc./
      private signature on                    Les Industries
      December 21, 2017                       Spectra Premium
                                              Inc.

      DESCRIPTION OF          Matsuura Vertical Machining Center model VX1500, serial number 2000373, with all standard features including:
      COLLATERAL (SUMMARY)    Fanuc series 31iB Controller, CAT50 taper, Spindle speed 15,000 rpm, 30 tool magazine CAT50, 300 psi coolant
                              through spindle, Spiral chip conveyor, Lift up chip conveyor, Work cleaning gun, Work light, AICCII High speed
                              machining package with data server, Keller 17" Black magic Belt Oil Skimmer, Renishaw OTSAA mechanical
                              tool breakage detection system, Renishaw OMP60 Touch Probe In-process probing, Machine relevelling
                              after twelve (12) months, Two (2) preventative maintenance service calls during the warranty, Air and Coolant
                              through the spindle, 2 year warranty (parts and labour), Transformer, Training and start-up support as required,
                              together with all attachments, accessories, additions and alterations thereto and all cash and non-cash proceeds



CAN_DMS: \132008206\3                                              31
                                Case 20-10611-BLS         Doc 105-3       Filed 09/21/21    Page 78 of 146

             SECURITY /         EXTREME DATE         PARTIES              AMOUNT /         DESCRIPTION OF COLLATERAL       OTHER MENTIONS /
         REGISTRATION NO. &       OF EFFECT                               INTEREST                (SUMMARY):                   NOTES
           DATE / ORIGIN
                                thereof.

30.   Rights of ownership of    February 15,    Lessor:              N/A              SIX (6) CANON COPIEURS
      the lessor (leasing)      2023                                                  including all parts, accessories,
                                                De Lage Landen                        replacements, additions and
      XX-XXXXXXX-0001                           Financial Services                    accessions, tangible and
      February 19, 2018                         Canada Inc.                           intangible (including software),
                                                                                      now and hereafter relating thereto
                                                Lessee:                               or affixed thereon and including
      Deed executed under                                                             any documentation, manuals or
      private signature on                      Spectra Premium                       information provided in
      January 25, 2018                          Industries Inc./                      connection therewith.
                                                Les Industries
                                                Spectra Premium
                                                Inc.

31.   Rights resulting from a   March 5, 2022   Lessor:              N/A              Motor vehicle:                       The assignment
      lease and assignment of                                                                                              affects all rights.
      the rights                                A. Chalut Auto                        2018 Chevrolet Trucks Equinox
                                                Ltée                                  V.I.N.: 2GNAXWEX5J6273752
      XX-XXXXXXX-0006
      March 7, 2018                             Assignee:

                                                Société de
      Deed executed under                       Location GM
      private signature on                      Financial Canada
      March 2, 2018                             Ltée

                                                Lessee:

                                                Les Industries
                                                Spectra Premium
                                                Inc.

32.   Rights resulting from a   March 16,       Lessor:              N/A              See below
      lease                     2023
                                                Hewlett-Packard
      XX-XXXXXXX-0002                           Financial Services
      March 19, 2018                            Canada Company



CAN_DMS: \132008206\3                                                32
                              Case 20-10611-BLS          Doc 105-3       Filed 09/21/21      Page 79 of 146

             SECURITY /       EXTREME DATE          PARTIES              AMOUNT /          DESCRIPTION OF COLLATERAL          OTHER MENTIONS /
         REGISTRATION NO. &     OF EFFECT                                INTEREST                 (SUMMARY):                      NOTES
           DATE / ORIGIN


                                               Lessee:
      Deed executed under
      private signature on                     Spectra Premium
      March 16, 2018                           Industries Inc.

      DESCRIPTION OF          The universality of all present and future goods, software and other personal property now or hereafter financed
      COLLATERAL (SUMMARY)    or leased by secured party to debtor, whether or not bearing the name "Hewlett-Packard", "HP" or "Hewlett
                              Packard Enterprise" or another trade mark or trade name owned by a member of the corporate family of any of
                              the foregoing, including without limitation all computer, telecommunications, printing, imaging, copying, scanning,
                              projection, graphics, networking, storage and point of sale equipment, including without limitation servers,
                              laptops, desktops, tablets, smart phones and other hand held devices, printers, printing presses, scanners, fax
                              machines, digital photography and imaging devices, ink, toner, workstations, platform carts, tape-libraries, ATMs,
                              cash registers; and any and all attachments, accessories, additions, general intangibles, substitutions, products,
                              replacements, rentals, manuals and any right, title or interest in any software used to operate or otherwise
                              installed in any of the foregoing (including without limitation networking solutions, system security and storage
                              solutions, cloud solutions, and enterprise solutions), furniture and fixtures, racks, enclosures and nodes; and all
                              proceeds of the foregoing including without limitation, money, chattel paper, intangibles, goods, documents of
                              title, instruments, investment property, fixtures, licenses, substitutions, accounts receivable, rental and loan
                              contracts, all personal property returned, traded-in or repossessed and all insurance proceeds and any other
                              form of proceeds.

33.   Reservation of          March 16,        Vendor:              N/A                 See below
      ownership (Instalment   2023
      sale)                                    Hewlett-Packard
                                               Financial Services
      XX-XXXXXXX-0003                          Canada Company
      March 19, 2018
                                               Purchaser:

      Deed executed under                      Spectra Premium
      private signature on                     Industries Inc.
      March 16, 2018

      DESCRIPTION OF          The universality of all present and future goods, software and other personal property now or hereafter financed
      COLLATERAL (SUMMARY)    or leased by secured party to debtor, whether or not bearing the name "Hewlett-Packard", "HP" or "Hewlett
                              Packard Enterprise" or another trade mark or trade name owned by a member of the corporate family of any of
                              the foregoing, including without limitation all computer, telecommunications, printing, imaging, copying, scanning,
                              projection, graphics, networking, storage and point of sale equipment, including without limitation servers,



CAN_DMS: \132008206\3                                               33
                               Case 20-10611-BLS          Doc 105-3       Filed 09/21/21      Page 80 of 146

             SECURITY /        EXTREME DATE          PARTIES              AMOUNT /          DESCRIPTION OF COLLATERAL          OTHER MENTIONS /
         REGISTRATION NO. &      OF EFFECT                                INTEREST                 (SUMMARY):                      NOTES
           DATE / ORIGIN
                               laptops, desktops, tablets, smart phones and other hand held devices, printers, printing presses, scanners, fax
                               machines, digital photography and imaging devices, ink, toner, workstations, platform carts, tape-libraries, ATMs,
                               cash registers; and any and all attachments, accessories, additions, general intangibles, substitutions, products,
                               replacements, rentals, manuals and any right, title or interest in any software used to operate or otherwise
                               installed in any of the foregoing (including without limitation networking solutions, system security and storage
                               solutions, cloud solutions, and enterprise solutions), furniture and fixtures, racks, enclosures and nodes; and all
                               proceeds of the foregoing including without limitation, money, chattel paper, intangibles, goods, documents of
                               title, instruments, investment property, fixtures, licenses, substitutions, accounts receivable, rental and loan
                               contracts, all personal property returned, traded-in or repossessed and all insurance proceeds and any other
                               form of proceeds.

34.   Rights of ownership of   March 16,        Lessor:              N/A                 See below
      the lessor (leasing)     2023
                                                Hewlett-Packard
      XX-XXXXXXX-0004                           Financial Services
      March 19, 2018                            Canada Company

                                                Lessee:
      Deed executed under
      private signature on                      Spectra Premium
      March 16, 2018                            Industries Inc./
                                                Les Industries
                                                Spectra Premium
                                                Inc.

      DESCRIPTION OF           The universality of all present and future goods, software and other personal property now or hereafter financed
      COLLATERAL (SUMMARY)     or leased by secured party to debtor, whether or not bearing the name "Hewlett-Packard", "HP" or "Hewlett
                               Packard Enterprise" or another trade mark or trade name owned by a member of the corporate family of any of
                               the foregoing, including without limitation all computer, telecommunications, printing, imaging, copying, scanning,
                               projection, graphics, networking, storage and point of sale equipment, including without limitation servers,
                               laptops, desktops, tablets, smart phones and other hand held devices, printers, printing presses, scanners, fax
                               machines, digital photography and imaging devices, ink, toner, workstations, platform carts, tape-libraries, ATMs,
                               cash registers; and any and all attachments, accessories, additions, general intangibles, substitutions, products,
                               replacements, rentals, manuals and any right, title or interest in any software used to operate or otherwise
                               installed in any of the foregoing (including without limitation networking solutions, system security and storage
                               solutions, cloud solutions, and enterprise solutions), furniture and fixtures, racks, enclosures and nodes; and all
                               proceeds of the foregoing including without limitation, money, chattel paper, intangibles, goods, documents of
                               title, instruments, investment property, fixtures, licenses, substitutions, accounts receivable, rental and loan
                               contracts, all personal property returned, traded-in or repossessed and all insurance proceeds and any other
                               form of proceeds.


CAN_DMS: \132008206\3                                                34
                              Case 20-10611-BLS         Doc 105-3       Filed 09/21/21     Page 81 of 146

             SECURITY /       EXTREME DATE          PARTIES             AMOUNT /         DESCRIPTION OF COLLATERAL         OTHER MENTIONS /
         REGISTRATION NO. &     OF EFFECT                               INTEREST                (SUMMARY):                     NOTES
           DATE / ORIGIN


35.   Reservation of          December 21,    Vendor:              N/A                See below
      ownership (Instalment   2023
      sale)                                   Elliott-Matssura
                                              Canada Inc.
      XX-XXXXXXX-0001
      January 15, 2019                        Purchaser:

                                              Spectra Premium
      Deed executed under                     Industries Inc./
      private signature on                    Les Industries
      December 21, 2018                       Spectra Premium
                                              Inc.

      DESCRIPTION OF          Matsuura Vertical Machining Center model VX1000, with FANUC Series31IB control, serial number 2000495,
      COLLATERAL (SUMMARY)    with all standard features including: Spindle: 15,000 RPM, Big Plus, 2040 HP, CAT50, ATC 30, Chip Conveyor,
                              Coolant through the spindle 300 PSI, Matsuura / Fanuc High Speed Machining Package including: AI Contour
                              Control II,High-Speed Processing 1000 Block Look Ahead, Jerk Control and Nano Smoothing Data Server 4GB
                              with Ethernet Interface, Keller 17" Black Magic Belt Oil Skimmer, Renishaw OTSAA mechanical tool breakage
                              detection, Renishaw OMP60 Touch Probe In-Process Probing, Machine relevelling after (12) twelve months, (2)
                              Preventative maintenance service calls during the warranty, Air Blow through spindle, 2 year warranty (parts &
                              labour), Transformer, One (1) week of onsite training and start-up support, Set of manuals;

                              Matsuura Vertical Machining Center model VX1000, with FANUC Series 31IB control, serial number 2000499,
                              with all standard features including: Spindle: 15,000 RPM, Big Plus, 2040 HP, CAT50, ATC 30, Chip Conveyor,
                              Coolant through the spindle 300 PSI, Matsuura / Fanuc High Speed Machining Package including: AI Contour
                              Control II, High-Speed Processing 1000 Block Look Ahead, Jerk Control and Nano Smoothing Data Server 4GB
                              with Ethernet Interface, Keller 17" Black Magic Belt Oil Skimmer, Renishaw OTSAA mechanical tool breakage
                              detection, Renishaw OMP60 Touch Probe In-Process Probing, Machine relevelling after (12) twelve months, (2)
                              Preventative maintenance service calls during the warranty, Air Blow through spindle, 2 year warranty (parts &
                              labour), Transformer, One (1) week of onsite training and start-up support, Set of manuals;
                              together with all attachments, accessories, additions and alterations thereto and all cash and noncash proceeds
                              thereof.

36.   Reservation of          December 21,    Vendor:              N/A                Fanuc Alpha Series C600iB12"
      ownership (Instalment   2023                                                    Wire EDM Machine, serial number
      sale)                                   Elliott-Matssura                        P18X6B032, with all standard
                                              Canada Inc.                             features including:
      XX-XXXXXXX-0002                                                                 Robocut CAMA Software, Single



CAN_DMS: \132008206\3                                              35
                               Case 20-10611-BLS        Doc 105-3      Filed 09/21/21    Page 82 of 146

            SECURITY /         EXTREME DATE        PARTIES             AMOUNT /         DESCRIPTION OF COLLATERAL       OTHER MENTIONS /
        REGISTRATION NO. &       OF EFFECT                             INTEREST                (SUMMARY):                   NOTES
           DATE / ORIGIN
      January 15, 2019                        Purchaser:                           seat, Transformer, LED triple
                                                                                   alarm Light, Three (3) days of
                                              Spectra Premium                      onsite training and startup
      Deed executed under                     Industries Inc./                     support, 12 Month Warranty (parts
      private signature on                    Les Industries                       & labour); together with all
      December 21, 2018                       Spectra Premium                      attachments, accessories,
                                              Inc.                                 additions and alterations thereto
                                                                                   and all cash and noncash
                                                                                   proceeds thereof.

37.   Rights of ownership of   January 24,    Lessor:             N/A              TELECOMMUNICATION
      the lessor (leasing)     2022                                                SYSTEMS including all parts,
                                              Cisco Systems                        accessories, replacements,
      XX-XXXXXXX-0001                         Capital Canada                       additions and accessions,
      January 28, 2019                        Co.                                  tangible and intangible
                                                                                   (including software), now and
                                              Lessee:                              hereafter relating thereto or
      Deed executed under                                                          affixed thereon and including any
      private signature on                    Spectra Premium                      documentation, manuals or
      January 17, 2019                        Industries Inc./                     information provided in
                                              Les Industries                       connection therewith.
                                              Spectra Premium
                                              Inc.

38.   Rights of ownership of   February 1,    Lessor:             N/A              All photocopiers of every nature
      the lessor (leasing)     2025                                                or kind described in leasing
                                              CWB National                         contract Number 2912258
      XX-XXXXXXX-0025                         Leasing Inc.                         between the lessor, and the
      February 5, 2019                                                             lessee, as amended from time
                                              Assignee:                            to time, together with all
                                              as per Assignment                    attachments, accessories and
                                              below
      Deed executed under                                                          substitutions placed on or forming
      private signature on                    NL LP                                part of such goods and any
      January 31, 2019                                                             proceeds derived from the sale or
                                              Lessee:                              disposition of such goods.
                                              Les Industries
                                              Spectra Premium
                                              Inc.




CAN_DMS: \132008206\3                                             36
                                  Case 20-10611-BLS         Doc 105-3       Filed 09/21/21    Page 83 of 146

             SECURITY /           EXTREME DATE         PARTIES              AMOUNT /         DESCRIPTION OF COLLATERAL      OTHER MENTIONS /
         REGISTRATION NO. &         OF EFFECT                               INTEREST                (SUMMARY):                  NOTES
           DATE / ORIGIN
      ANCILLARY                   Assignment of rights registered under number XX-XXXXXXX-0002, as rectified on June 3, 2019 under number
      REGISTRATIONS:              XX-XXXXXXX-0017, by CWB National Leasing Inc. in favour of NL LP.

39.   Rights resulting from a     August 5,       Lessor:              N/A              Motor vehicle:                      The assignment
      lease and assignment of     2023                                                                                      affects all rights.
      the rights                                  Chambly Honda                         2019 Honda Pilot
                                                                                                                            Note:
      XX-XXXXXXX-0027                             Assignee:                             V.I.N. 5FNYF6H77KB508573
      August 6, 2019                              As per Assignment                                                         Error in the
                                                  below
                                                                                                                            debtor’s name
                                                  Honda Canada                                                              (missing “Les”)
      Deed executed under                         Finance Lease
      private signature on                        Securitization
      August 1, 2019                              Limited
                                                  Partnership.

                                                  Lessee:

                                                  Industries Spectra
                                                  Premium Inc.

      ANCILLARY                   Assignment of rights registered under number XX-XXXXXXX-0002, by Honda Canada Finance Inc. in favour of
      REGISTRATIONS:              Honda Canada Finance Lease Securitization Limited Partnership.

40.   Rights resulting from a     July 31, 2024   Lessor:              N/A              Motor vehicle:                      The assignment
      lease and assignment of                                                                                               affects all rights.
      the rights                                  Longueil Kia                          2020 Kia Sportage

      XX-XXXXXXX-0024                             Assignee:                             V.I.N. KNDPNCAC8L7705067
      August 8, 2019
                                                  Hyundai Capital
                                                  Lease                                 together with all attachments,
      Deed executed under                                                               accessories, accessions,
      private signature on July                   Lessee:                               replacements, substitutions,
      31, 2019                                                                          additions,and improvements
                                                  Les Industries                        thereto and all proceeds thereof.
                                                  Spectra Premium
                                                  Inc.




CAN_DMS: \132008206\3                                                  37
                                Case 20-10611-BLS        Doc 105-3       Filed 09/21/21    Page 84 of 146

              SECURITY /        EXTREME DATE        PARTIES              AMOUNT /         DESCRIPTION OF COLLATERAL    OTHER MENTIONS /
         REGISTRATION NO. &       OF EFFECT                              INTEREST                (SUMMARY):                NOTES
             DATE / ORIGIN
41.   Rights resulting from a   August 21,     Lessor:              N/A              Motor vehicle:                    The assignment
      lease and assignment of   2023                                                                                   affects all rights.
      the rights                               Elegance Acura                        2020 Acura
                                                                                                                       Note:
      XX-XXXXXXX-0008                          Assignee:                             V.I.N. 5J8TC2H34LL802487
      August 22, 2019                          as per Assignment                                                       Error in the
                                               below
                                                                                                                       debtor’s name
                                               Honda Canada                                                            (missing “Les”)
      Deed executed under                      Finance Lease
      private signature on                     Securitization
      August 20, 2019                          Limited
                                               Partnership.

                                               Lessee:

                                               Industries Spectra
                                               Premium Inc.

      ANCILLARY                 Assignment of rights registered under number XX-XXXXXXX-0002, by Honda Canada Finance Inc. in favour of
      REGISTRATIONS:            Honda Canada Finance Lease Securitization Limited Partnership.

42.   Rights resulting from a   September 5,   Lessor:              N/A              Motor vehicle                     The assignment
      lease and assignment of   2023                                                                                   affects all rights.
      the rights                               Coastal Ford                          2019 Ford Escape
                                               Sales Limited                         V.I.N. : 1FMCU9GD6KUC16375
      XX-XXXXXXX-0001
      September 6, 2019                        Assignee:
                                               Ford Credit
                                               Canada Leasing,
      Deed executed under                      Division of
      private signature on                     Canadian Road
      August 30, 2019                          Leasing Company

                                               Lessee:

                                               Spectra Premium
                                               Industries Inc.
                                               Les Industries
                                               Spectra Premium



CAN_DMS: \132008206\3                                               38
                                Case 20-10611-BLS           Doc 105-3          Filed 09/21/21     Page 85 of 146

             SECURITY /         EXTREME DATE             PARTIES               AMOUNT /         DESCRIPTION OF COLLATERAL   OTHER MENTIONS /
         REGISTRATION NO. &       OF EFFECT                                    INTEREST                (SUMMARY):               NOTES
           DATE / ORIGIN
                                                  Inc.

43.   Rights resulting from a   October 14,       Lessor:                 N/A              Motor vehicle                    The assignment
      lease and assignment of   2023                                                                                        affects all rights.
      the rights                                  Jacques Olivier                          2019 Ford Explorer
                                                  Ford Inc.                                V.I.N. : 1FM5K8D83KGA74355
      XX-XXXXXXX-0001
      October 15, 2019                            Assignee:
                                                  Location Credit
                                                  Ford Canada,
      Deed executed under                         division de Cie de
      private signature on                        location Canadian
      October 10, 2019                            Road

                                                  Lessee:

                                                  Spectra Premium
                                                  Industries Inc.
                                                  Les Industries
                                                  Spectra Premium
                                                  Inc.

44.   Security registered       December 20,      Holder:                 $6,100,000       See below                        Security sale
      under a foreign           2029                                                                                        agreement dated
      jurisdiction                                Export                                                                    as of November 4,
                                                  Development                                                               2019 registered at
      XX-XXXXXXX-0001                             Canada                                                                    the Swedish
      December 20, 2019                                                                                                     Enforcement
                                                  Grantors:                                                                 Authority
      Deed executed under                                                                                                   (Kronofogdemyndi
      private signature on                        Spectra Premium                                                           gheten) on
      November 4, 2019                            AB                                                                        November 18,
                                                                                                                            2019 under
                                                  Spectra Premium                                                           registration
                                                  Industries Inc.                                                           number 840
                                                                                                                            2682019/ 83.
      DESCRIPTION OF            117285: Robotic Top Shell Spot Welding Cell
      COLLATERAL (SUMMARY)      description                                                     Serial #
                                From Genik: (2) spot welding cell to
                                spot weld one (1) Retainer Ring to the Top Shell                S-SOP001



CAN_DMS: \132008206\3                                                     39
                              Case 20-10611-BLS             Doc 105-3        Filed 09/21/21       Page 86 of 146

             SECURITY /       EXTREME DATE             PARTIES               AMOUNT /           DESCRIPTION OF COLLATERAL   OTHER MENTIONS /
         REGISTRATION NO. &     OF EFFECT                                    INTEREST                  (SUMMARY):               NOTES
           DATE / ORIGIN
                              and 14 components inside and outside the shell.
                              The seller is responsible to develop                             S-SOP002
                              and integrated the following:

                              Cell layout with security perimeter
                              Robot spot weld gun mounting brackets
                              and cabies/hoses and adequate routing
                              for operation.                                                   S8P4731-A-1
                                                                                                 000512
                              From Yaskawa: one(1) Yaskawa Motorman
                              welding Robot M5201                                             S87M25-1-2
                                                                                               000516
                                                                                              S8P7M25-1-2
                              From Obara: one (1) spot welding device

                              From Weld computer: Weld controller

                              Other trip dresser, one (1) ferris wheel positioner RM2-755SL (2 meters wide)

                              117286:SPA RobotVent recir weld cell                              Serial #

                              From Genik: welding cell to weld one
                              (1) Vent tube and one (1) Pass through tube
                              to the Top Shell. The seller is responsible
                              to develop and integrate the following:                        201913505-980 (s-SOL001)
                                                                                              127762-19020660

                              Cell layout with security perimeter                             K18543-417-3
                                                                                              K185323-182-1

                              From Yaskawa: One (1) Yaskawa motoman
                              welding robot MA-2010                                            K18532-182-1
                                                                                              K18543-417-3
                                                                                              000513

                              117287:Robotic BOTTOM Shell Spot
                              Welding cell
                              Description                                                      Serial #

                              From Genik: The seller to provide TechRoi
                              Fuel Systems AB two (2)spot welding cells
                              to spot weld all 10 components to the SPA 60L                    S-SPO003
                              BOTTOM Shell and 10 components on the SPA 70L                    S-SOP004
                              BOTTOM Shell. The seller is responsible to



CAN_DMS: \132008206\3                                                   40
                              Case 20-10611-BLS            Doc 105-3          Filed 09/21/21     Page 87 of 146

             SECURITY /       EXTREME DATE             PARTIES                AMOUNT /         DESCRIPTION OF COLLATERAL   OTHER MENTIONS /
         REGISTRATION NO. &     OF EFFECT                                     INTEREST                (SUMMARY):               NOTES
           DATE / ORIGIN
                              develop and integrate the following:                       20191913505949

                              Cell layout with security perimeter
                              Robot spot weld gun mounting brackets and
                              cable/hoses brackets and adequate routing for
                              operation                                                    S8PS43-1-1
                                                                                            000510

                              From Yaskawa: one (1) Yaskawa Motorman
                              welding robot MS210                                         S87M25-1-1
                                                                                            000515

                              From Obara: One (1) spot welding device
                              (model to be determined by seller)
                              From Weld computer: Weld controller
                              Other: Tip dresser, One (1) Ferris Wheel
                              positioner RM2755SL (2 meters wide)

                              117288:SPA Part washer and 117444 SPA
                              Part washer conveyor                                              Serial #

                              Proceco: part washer OCW 76X24E13W4RH8OSS                         18-S10
                              Nivatek: Conveyor

                              117289:SPA Vapour line install                                    Serial #

                              From Atlas Copco CONTROLLER POWER FOCUS 6000

                              117290:SPA ISSM install                                           Serial #

                              From Atlas Copco EI. NUTRUNNER ETD STR311510
                              ISSM. Internal sub side module (secondary fuel pump)

                              117291:SPA Marriage station                                       Serial #

                              From Genic: to provide a marriage and seam
                              welding cell to preassemble the Top and                          S-CEL01A
                              Bottom Shells by seam welding with two (2)
                              Soudronic equipment. The seller is                               SCDA-U26SS
                              responsible to develop and integrate the following:

                              Cell layout security perimeter                               R18387-916-2

                              One (1) robot end-of-arm tooling (EOAT)



CAN_DMS: \132008206\3                                                    41
                              Case 20-10611-BLS            Doc 105-3          Filed 09/21/21     Page 88 of 146

             SECURITY /       EXTREME DATE             PARTIES                AMOUNT /          DESCRIPTION OF COLLATERAL   OTHER MENTIONS /
         REGISTRATION NO. &     OF EFFECT                                     INTEREST                 (SUMMARY):               NOTES
           DATE / ORIGIN
                              holding spot welding gun and equipped
                              with a tool charge holding the fuel tank
                              weldment handling gripper                                        R18387-905-2

                              One (1) robot end-of-arm tooling (EOAT)
                              with tools changes and supports
                              Robots cable/hose brackets and adequate routing
                              for operation
                              Stand for spot weld device
                              Exit conveyor for fuel tank weldment
                              One (1) exit conveyor (3 segments)

                              From Yaskawa

                              One (1) robot EOAT to perform the spot weld
                              on the Ferris wheel fixture AND manipulate
                              the spot welded assembly out of the fixture                      K18387-906-2
                              toward the seam welding fixture #1 or #2.                          000S11
                              Dimensional integrity is important from load
                              station to the preassemblingspot weld device
                              usage of tank datums)

                              117292:SPA Seam welding cell                                         Serial #

                              From Soutec (Andritz):

                              2 (two) complete programmable seam welder with
                              3D parting line capability including all the
                              mechanical hardware, electrical hardware and panels,
                              welding controller, welding transformer, roller head
                              and welding roller assemblies, servo controls and
                              motors, PLC controls, HMI, software, pneumatic
                              components, and/or any other systems or components
                              that are required for the proper use and operation
                              of the seam welders;                                         CONTOUR2-A40375
                                                                                           CONTOUR2-A40460
                              Copper wire profiler wheels and guides for
                              stainless steel tank welding application; Two (2)
                              Seam welders integration within automated cell
                              which includes handshake with cell PLC and robots,
                              fuel tank weld results data transfer to TFS's SCADA
                              (good tank, bad tank time stamp).
                              The Equipment shall be designed and built to meet
                              the following specifications and features:



CAN_DMS: \132008206\3                                                    42
                              Case 20-10611-BLS             Doc 105-3          Filed 09/21/21        Page 89 of 146

             SECURITY /       EXTREME DATE             PARTIES                 AMOUNT /             DESCRIPTION OF COLLATERAL        OTHER MENTIONS /
         REGISTRATION NO. &     OF EFFECT                                      INTEREST                    (SUMMARY):                    NOTES
           DATE / ORIGIN


                              Fuel tank seam welding with 3D parting line flange
                              capability as per Design Specifications for Fuel
                              Tanks Contour II reference in Attachment A;

                              Coated material single thickness welding capability;
                              from 0.5 mm to 2.0 mm (some validation required);

                              Welding speed range from1.0 to 7.5,m/minute;

                              Weld fixture model recognition, I/O to read fixture
                              identification, 4 bit binary code;

                              Required I/O's for robotic pad and unload part;

                              Manual load and unload function;

                              Emergency stop buttons with instant stop motion when activated;

                              Electrical control panel floor mounted and isolated from vibration;

                              Hinge mounted safety doors and guards with electrical interlock;

                              Programmable recipe parameters at HMI, provision for 16 fuel tank models welding recipe;

                              Remote diagnostics capability with appropriate hardware and software;

                              Air conditioning unit for main control panel designed and sized for used in any worldwide locations.

                              From Yaskawa:

                              One (1) robot EOAT to manipulate a welded fuel tank from seam welder #1 or #2 to exit conveyor.

                              117293:SPA Robot welding cell                                            Serial #

                              From Genik to provide a TIG welding cell
                              one (1) Filler Sped to the Fuel tank weldment.
                              The seller is responsible to develop and
                              integrate the following:                                               STIG001

                              Cell layout with security perimeter
                              Robot TIG torch mounting brackets and cables/hoses,
                              brackets and adequate routing for operation
                              One Filler Spud holder/installer



CAN_DMS: \132008206\3                                                    43
                              Case 20-10611-BLS               Doc 105-3       Filed 09/21/21        Page 90 of 146

             SECURITY /       EXTREME DATE               PARTIES              AMOUNT /             DESCRIPTION OF COLLATERAL   OTHER MENTIONS /
         REGISTRATION NO. &     OF EFFECT                                     INTEREST                    (SUMMARY):               NOTES
           DATE / ORIGIN
                              Cooling water circuit
                              Shielding gas circuit, enclosure, pressure/flow monitoring

                              From Yaskawa: One (1) Yaskawa Motoman welding
                              robot MA2010                                                          K18464-578-2
                                                                                                      000514
                              From ESAB: One (1) TIG welding torch                                  710-846-0302
                              Weld controller/monitoring

                              From Yaskawa One (1) Ferris wheel positioner
                              RM275SSL
                              (2 meters wide)

                              117294: SPA Side ears torque station                                        Serial #

                              From Atlas Copco: Support backet installation with fastener torque
                              monitoring

                              117296: SPA FDM testing relocation                                         Serial #
                              From Genik: Electrical resitance and validation
                              for fuel pump, (flipping process and fuel gauge testing)
                              117297: SPA Helium leak equipment Serial #
                              From Nolek: Helium leak test machine for fuel tank:                     SR P18007

                              Nolet snifflt leak detector
                              Rittal aircondition for electrical leak
                              3 unit calibrated leak

                              117300: SPA Robot Final inspect cell                                      Serial #
                              From Genik: Robotic camera and imaging analysis
                              inspection station                                                    2018S000788

                              117446: FDM Install Station                                             Serial #

                              From Atlas Copco:
                              ETDST10120020
                              TORQUE ARM, SML S00 MK II
                              MOUNTING PLATE
                              ADAPTER HORIZONTAL
                              Heavy duty handle SML electric 2
                              Heavy duty handle SML dead
                              CABLE REMOTE START CABLE S M
                              MACHINE CABLE FLAT SR/STR SM
                              EasyStart Basic DC tools



CAN_DMS: \132008206\3                                                    44
                                Case 20-10611-BLS           Doc 105-3         Filed 09/21/21    Page 91 of 146

             SECURITY /         EXTREME DATE            PARTIES               AMOUNT /         DESCRIPTION OF COLLATERAL       OTHER MENTIONS /
         REGISTRATION NO. &       OF EFFECT                                   INTEREST                (SUMMARY):                   NOTES
           DATE / ORIGIN
                                Pset programming and run-off testing on customer parts

                                117449: Tank isolator adhesive clips                                 Serial #

                                From Advance Motion, Each1 48, 200.0000 48, 200.00
                                6 Axis robot arm with a working radius of 1300
                                MM/51.2 IN 1300mm reach radius arm with 10kg payload               20195000767

                                117454: FDM ISSM Continuity & air flow                                Serial #

                                From Genik: Testing station to validate the internal
                                vapor management system inside the fuel tank
                                (ISSM: Internal sub side module secondary fuel pump).

45.   Rights resulting from a   January 15,       Lessor:                N/A              Motor vehicle:                       The assignment
      lease and assignment of   2024                                                                                           affects all rights.
      the rights                                  Leamington                              2020 Chevrolet Truck Tahoe 4WD
                                                  Chevrolet Buick                         V.I.N.: 1GNSKCKJ5LR116375
      XX-XXXXXXX-0001                             GMC Inc.
      January 17, 2020
                                                  Assignee:

      Deed executed under                         Société de
      private signature on                        Location GM
      October 31, 2019                            Financial Canada
                                                  Ltée

                                                  Lessee:

                                                  Spectra Premium
                                                  Industries Inc.

46.   Rights of ownership of    January 27,       Lessor:                N/A              2019 ADVANCE CS7010
      the lessor (leasing)      2026                                                      SCRUBBER S/N 1000070600
                                                  De Lage Landen                          including all parts, accessories,
      XX-XXXXXXX-0004                             Financial Services                      replacements, additions and
      January 28, 2020                            Canada Inc.                             accessions, tangible and
                                                                                          intangible (including software),
                                                  Lessee:                                 now and hereafter relating thereto
      Deed executed under                                                                 or affixed thereon and including
      private signature on                        Spectra Premium                         any documentation, manuals or



CAN_DMS: \132008206\3                                                    45
                                     Case 20-10611-BLS         Doc 105-3     Filed 09/21/21    Page 92 of 146

                SECURITY /           EXTREME DATE        PARTIES             AMOUNT /         DESCRIPTION OF COLLATERAL        OTHER MENTIONS /
            REGISTRATION NO. &         OF EFFECT                             INTEREST                (SUMMARY):                    NOTES
               DATE / ORIGIN
          January 28, 2020                           Industries Inc./                      information provided in
                                                     Les Industries                        connection therewith.
                                                     Spectra Premium
                                                     Inc.

47.       Rights of ownership of     April 1, 2026   Lessor:            N/A                All photocopiers of every nature
          the lessor (leasing)                                                             and kind described in agreement
                                                     CWB National                          number 2977223, between the
          XX-XXXXXXX-0010                            Leasing Inc.                          secured party and the debtor, as
          February 24, 2020                                                                amended from time to time,
                                                     Assignee:                             together with all attachments,
                                                                                           accessories, substitutions and
          Deed executed under                        NL LP                                 proceeds of any kind derived
          private signature on                                                             directly or indirectly therefrom.
          February 21, 2020                          Lessee:

                                                     Spectra Premium
                                                     Industries Inc./
                                                     Les Industries
                                                     Spectra Premium
                                                     Inc.

          ANCILLARY                  Assignment of a right registered on March 25, 2020 under number XX-XXXXXXX-0002, by CWB National
          REGISTRATIONS:             Leasing Inc.




          with respect to SPECTRA PREMIUM PROPERTIES (USA) CORP.

           From January 1, 1994 (the date on which the Register became operational) to October 13, 2020 at 02:35 p.m.:

           No registrations found.


          with respect to SPECTRA PREMIUM HOLDINGS (USA) CORP.

           From January 1, 1994 (the date on which the Register became operational) to October 13, 2020 at 12:55 p.m.:



CAN_DMS: \132008206\3                                                   46
                                  Case 20-10611-BLS          Doc 105-3        Filed 09/21/21   Page 93 of 146

        No registrations found.


       with respect to SPECTRA PREMIUM (USA) CORP.

        From January 1, 1994 (the date on which the Register became operational) to October 13, 2020 at 03:00 p.m.:

        No registrations found.


       with respect to SPECTRA PREMIUM (SHANGHAI) AUTOMOTIVE TECHNICAL SERVICES CO., LTD.

        From January 1, 1994 (the date on which the Register became operational) to October 13, 2020 at 12:55 p.m.

        No registrations found.



       with respect to SPECTRA PREMIUM TAIWAN CO. LTD.

        From January 1, 1994 (the date on which the Register became operational) to October 13, 2020 at 12:55 p.m.

        No registrations found.


       with respect to SPECTRA PREMIUM (CHONGQING) AUTOMOTIVE SYSTEMS CO., LTD.

        From January 1, 1994 (the date on which the Register became operational) to October 13, 2020 at 12:55 p.m.

        No registrations found.


       with respect to TECHROI FUEL SYSTEMS AB

        From January 1, 1994 (the date on which the Register became operational) to October 13, 2020 at 01:47 p.m.:

        No registrations found.


The whole as more fully described in the search transcripts of such registrations.




CAN_DMS: \132008206\3                                                    47
           Case 20-10611-BLS                  Doc 105-3   Filed 09/21/21   Page 94 of 146



                                                  SCHEDULE "A"
                                                 SEARCH RESULTS


  We have reviewed searches for:

  1.        Security interests in the personal property of the Debtors registered under the PPSA
            with a currency date of October 22, 2020.

                     -attached-




Fillmore Riley LLP
BARRISTERS, SOLICITORS AND TRADEMARK AGENTS
                                     Case 20-10611-BLS                           Doc 105-3           Filed 09/21/21                Page 95 of 146


                                 The Property Registry                           A Service Provider
                                                                                 for the Province of Manitoba

                         Business Debtor
  Sue Shaunessy
   (odilssha)
                           Search       Similar       Print          Meiling       Payment
                           Results      Matches     Requests       Information
     „        Logoff
                                                                                                                                                      Help
Services
                          Search by Business Debtor
Account Services
                           Date: 2020-10-22                                              Business Name: SPECTRA PREMIUM (USA) CORP
  Account                  Time: 3:12:30 PM
                           Transaction Number: 10257176597
  Statements

Registration
Services

 Financing                 1. exact match was found.
 Statement
                          3 similar matches were found.
  Change Statement
                                                                                    EXACT MATCHES
  Discharge
  Statement
                           Business Debtor Name                                                        No. of Re.istrations
  Global Change
                          I1.5 Sc,Mpr4plurn (USA') Corp,                                               1
Search Services

  I ndividual Debtor      1.    Intro Premium_{USJ Corp.
  B usiness Debtor        1.1 Spectra Premium (USA) Corp.: Registration 201306685207 (2013-04-23 3:56:47 PM)
                          Registered under                                The Personal Property Security Act
  Registration
  N umber                 Expiry Date (YYYY-MM-DD)                         2025-04-23

 Serial Number                                                            8774 South State Road 109
                          Debtor Address                                  Knightstown, Indiana
                                                                          USA 46148
  Document Copies
                                                                          Wells Fargo Capital Finance Corporation Canada
Other Services           Secured Parties                                  40 King Street West, Suite 2500
                         (party code, name, address)                      Toronto, Ontario
 Fees                                                                     Canada M5H 3Y2
                                                                          'The security interest is taken in all of the debtor's present and after-
 Party Code
                           General Collateral Description                 acquired personal property.
  Registration History
                                                                          Registration Number: 201806216211 (2018-04-12 3:44:55 PM)
                          Change History
 Contact Us                                                               Sections Changed: Expiry Date

                         SAO to Too
 eReglstratlon
 Land Titles Online
                                                                                 END OF EXACT MATCHES
 Plan Deposit
 Submission              Additional Options:

 Title Check             To View similar matches, please select the "Similar Retches" tab.
                         To request Printed Search Results or Printed Registered Documents, please select the "Print
 Account                 Requests" tab.
 Information             To start a new search, please select the "New Search" button:


                                                                                                                                               New Search I


                          Search       Similar        Print          Mailing       Payment
                          Results      Matches      Requests       Information

                                                                                                                                   ,tinter Friendly version
                                                                                                                                   '

                                                                                                                                                 Privacy

 ENGLISH
 FRANcAL5                        The Property Registry                           A Service Provider
                                                                                 for the Province of Manitoba

                         Business Debtor
  Sue Shaunessy
   (odilssha)
                          Search      Similar         Print          Mailing       Payment
                          Results                   Requests       Information
                                      Matches
  C  :. , I   Logoff I
                                                                                                                                                      231
                                                                                                                                                       -

Services                 Search by Business Debtor: 3 similar matches were found.
Account Services         18Usiness Debtor Name                                                                              No. of Registrations

 Account                       .C.III,IFREHILii.UNTIVSIRTELLK,                                                             112                                1
 Statements              12. Sriectra PrerniUfn industries 1r% 2                                                           Iii
Registration             13. Su_ectra Premlurn industries 1QC. Les industries Spectra Premlun) Inc.                      11                      .__J
Services

 Financing
                         1. SPECTRA PREMIUM INDUSTRIES INC.                                                          r Include in Printed Search Results
 Statement
                                Case 20-10611-BLS               Doc 105-3             Filed 09/21/21                Page 96 of 146

                        11.1 SPECTRA PREMIUM INDUSTRIES INC.: Re istratiOn 201918379300 (2019-10-24 2:05:46 PM)                                1
 Change Statement
                        Registered under                  The Personal Property Security Act                                                   1
 Discharge               Expiry Date(YYYY-MM-DD)           2023-10-24
 Statement
                        Special Notices                    Purchase Money Security Interest
 Global Change                                             4-1361 BORDER STREET
                        Debtor Address                     WINNIPEG, MB
Search Services                                            Canada R3H 011
 Individual Debtor                                         GM Financial Canada Leasing Ltd.
                        Secured Parties                    2001 Sheppard Ave. Ste 600
 Business Debtor        (party code, name, address)        Toronto, ON
                                                           Canada M21 428
 Registration                                              1GCRYDED7KZ317632
 N umber                 Serial Numbered Goods
                                                           Motor Vehicle
                        (serial number, category, year,    2019
 Serial Number           description)                      CHEVROLET TRUCKS SILVERADO MD 4W0
 Document Copies
                        f1.2 SPECTRA PREMIUM INDUSTRIES INC.: Re_gEstration 201913082600(2019-08-01 11:09:31 AM)
Other Services
                        Registered under                   The Personal Property Security Act
 Fees                   Expiry Date (YYYY-MM-DD)           2029-08-01

 Party Code             Special Notices                    Perfection in Another Jurisdiction, Purchase Money Security Interest
                                                           1.421 Ampere Street
 Registration History
                         Debtor Address                    Boucherville, Quebec
                                                           Canada 140 5A5
 Contact Us
                                                           LAURENTIAN BANK OF CANADA
                                                           1981 McGill College, Suite 1500
 eRegistration                                             Montreal, Quebec
                        Secured Parties                    Canada H3A 31(3
 Land Titles Online
                        (party code, name, address)        LAURENTIAN BANK OF CANADA, AS COLLATERAL AGENT
 Plan Deposit                                              1981 McGill College, Suite 1500
 Submission                                                M ontreal, Quebec
                                                           Canada H3A 3K3
 Title Check
                                                           In this Financing Statement, the following terms have the following meanings:
 Account
 Information                                              (a) 4Act+ means The Personal Property Security Act (Ontario) and all
                                                           regulations thereunder, as same may be amended from time to time or any
                                                           legislation passed in substitution thereof.

                                                          (b) +Collateral+ means, collectively, all of the Debtors present and after-
                                                          acquired undertaking and property, both real and personal.

                                                          (c) +Credit Agreement+ means the Credit Agreement dated on or about
                                                            • ugust 6, 2019 among the Debtor, as borrower, the Secured Party, and
                                                           Laurentian Bank of Canada and Export Development Canada, as Lenders. has
                                                           the meaning ascribed to it in the General Security Agreement.

                                                          (d) +Credit Documents+ has the meaning ascribed to it in the Credit
                                                          Agreement.

                                                          (e) +Debtor+ means Spectra Premium Industries Inc.

                                                          (f) +General Security Agreement+ means the General Security Agreement
                                                          dated on or about August 6, 2019 between the Debtor and the Secured Party.

                                                          (g) +Lenders+ means each of the Lenders under the Credit Agreement, and
                                                          any other Person that becomes a Lender pursuant to an assignment made in
                                                          accordance with the Credit Agreement, as well as any of their respective
                                                          successors and assignees as permitted under the Credit Agreement.

                                                          (h) +Obligations+ means all present and future indebtedness, liabilities and
                                                          obligations of the Debtor to (i) the Secured Party under or arising from the
                                                          Credit Agreement, the other Credit Documents or any Secured Hedging
                                                          Agreement and (ii) any of the Secured Creditors under or arising from any
                                                          agreement or instrument relating to the foregoing, in each case, as amended,
                                                          restated or supplemented from time to time.

                                                          (I) +Person+ has the meaning ascribed to it in the Credit Agreement.

                                                          (j) +Secured Creditors+ has the meaning ascribed to it in the General Security
                                                           Agreement.

                                                          (10 +Secured Hedging Agreement+ has the meaning ascribed to it in the
                                                          Credit Agreement.

                                                          (I) +Secured Party+ means Laurentian Bank of Canada and Laurentian Bank
                                                           of Canada, as Collateral Agent.

                                                          (m) +Security+ means the security, guarantees, subordinations, intercreditor
                                                          agreements, non-disturbance agreements or other agreement granted or
                                                           provided to, as the case may be, for the benefit of the Lenders and the
                                                          Secured Party pursuant to Article 9 of the Credit Agreement.

                                                          The terms +accessions+, +accounts+, +chattel paper+, +documents of
                                                          title., *goOds$, +instruments+, +intangibles+, +inventory+, +money+,
                                                          °proceeds* and +securities+ whenever used in this financing statement have
                                                          the meanings given to those terms in the Act.

                                                          A ny word or term that is not otherwise defined shall have the meaning given
                                                          to It in the Act.

                                                          Pursuant to the General Security Agreement, wherein the Debtor, as general
                                                          and continuing security for the payment and performance of all Obligations,
                                                          granted the Secured Party a security Interest in the Collateral and, as further
                                                          general and continuing security for the payment and performance of the
                                                          Obligations, the Debtor assigned the Collateral (other than trademarks) to the
                                                          Secured Creditors and mortgaged and charged the Collateral as and by Way of
                                                          a fixed and specific mortgage and charge to the Secured Party, the Secured
                                                          Party hereby claims a security Interest In the Collateral. Including, without
                                                          limitation, all right, title and interest that the Debtor now has or may hereafter
                                                          have or acquire In any manner whatsoever (including by way of
                                                          a malgamation) in all property of the following kinds;

                                                          1. Receivables: all debts, accounts, claims and chosen in action for monetary
         Case 20-10611-BLS                Doc 105-3              Filed 09/21/21                Page 97 of 146

                                      amounts (collectively, the *Receivables.);
 General Collateral Description       2. Inventory: all inventory of whatever kind and wherever situated (collectively,
                                      the *Inventory.);

                                      3. Equipment: all machinery, equipment, fixtures, furniture, plant, vehicles
                                      and other tangible personal property that are not Inventory (collectively, the
                                      *EqUIpment+);

                                      4. Chattel Paper: all chattel paper; (+Chattel Paper.);

                                      S. Documents of Title: al l warehouse receipts, bills of lading and other
                                      documents of title, whether negotiable or not (collectively, *Documents of
                                      Title.);

                                      6. Securities: all shares, bonds, debentures, and other securities (collectively,
                                      the .Securities.);

                                      7. Instruments and Money: all bills, notes, cheques and other instruments
                                      a nd all coins or bills or other medium of exchange adopted for use as part of
                                      the currency of Canada or of any foreign government (collectively,
                                      *Instruments.);

                                      B. Books and Records: all books, invoices, documents and other records in
                                      a ny form evidencing or relating to the Collateral (collectively, the •Books and
                                      Records.);

                                     9. Proceeds: all proceeds of any Collateral in any form derived directly or
                                     indirectly from any dealing with the Collateral or that indemnifies or
                                     compensates for the loss of or damage to the Collateral (collectively,
                                     •Proceeds.);

                                      10. Real Property: all real and immovable property, both freehold and
                                      leasehold, together with all buildings and fixtures (collectively, the .Real
                                      Property.), and all rights under any lease or agreement relating to Real
                                      Property;

                                      11. Intangibles: all intangibles not otherwise described herein, including all
                                      goodwill, patents, trademarks, copyrights and other intellectual property
                                     (collectively, the .Intangibles.);

                                      12. Substitutions, Etc.: all replacements of, substitutions for and increases,
                                      additions and accessions to any of the property described herein;

                                      provided that the said grant of a security interest, assignment, mortgage and
                                      charge will not render the Secured Creditors liable to observe or perform any
                                      term, covenant or condition of any agreement, document or instrument to
                                      which the Debtor is a party or by which it is bound.

                                      Notwithstanding anything herein contained to the contrary:

                                      A.the general and continuing security interests granted by the Debtor and
                                      hereby claimed do not and will not extend to and the Collateral will not Include
                                      any agreement, right, franchise, licence or permit (the +contractual rights.) to
                                      which the Debtor is a party or of which the Debtor has the benefit, to the
                                      extent that the creation of the security interest hereby claimed would
                                      constitute a breach of the terms of or permit any person to terminate the
                                      contractual rights, but the Debtor must hold its interest therein in trust for the
                                      Secured Creditors and will assign such contractual rights to the Secured
                                      Creditors forthwith upon obtaining the consent of the other party thereto; the
                                      Debtor agreeing that it will, upon the request of the Secured Creditors, use all
                                      commercially reasonable efforts to obtain any consent required to permit any
                                      contractual rights to be subjected to the security interest;

                                     B. with respect to (and only with respect to) Real Property, the security granted
                                     by the Debtor is constituted by way of floating charge, but will become a fixed
                                     charge upon the earlier of (i) the Obligations becoming immediately payable,
                                     and (il) the occurrence of any other event that by operation of law would result
                                     In such floating charge becoming a fixed charge; and

                                     C. the assignment, mortgage and charge granted by the Debtor and hereby
                                     cialmed will not extend to the last day of the term of any lease or agreement
                                     relating to Real Property, but the Debtor will hold such last day in trust for the
                                     Secured Party and, upon the enforcement by the Secured Party of its security,
                                     w ill assign such last day as directed by the Secured Party.

Bock to Top


2. Spectra Premium Industries Inc.                                                r Include in Printed Search Results
 2.1 Spectra Premium Industries Inc.: Registration 201306684006(2013-04-23 3:53:45 PM)
itiigistered under                   The Personal Property Security Act

'Expiry Date (YYYY-MM-DD)            12025-04-23
                                     1421 Ampere Street
 Debtor Address                      Boucherville, Quebec
                                     Canada 34B 5Z5
                                     Les Industries Spectra Premium Inc.
 This registration Is jointly
 registered with these business      Spectra Premium Industries Inc. Les Industries Spectra Premium Inc.
                                     L
 debtora                             Les Industries Spectra Premium Inc. Spectra Premium Industries Inc.
                                     Wells Fargo Capital Finance Corporation Canada
Secured Parties                      40 King Street West, Suite 2500
(party code, name, address)          Toronto, Ontario
                                     Canada M5H 3Y2
                                     'The security interest is taken in all of the debtor's present and after-acquired
 General Collateral Description      personal property.

                                     Registration Number: 201806215916 (2018-04-12 3:42:53 PM)
 Change History                      Sections Changed: Expiry Data.

Sack to Top
        Case 20-10611-BLS                Doc 105-3             Filed 09/21/21                Page 98 of 146

3. Spectra Premium Industries Inc. Les Industries Spectra Premium Inc.          r Include in Printed Search Results
3.1 Spectra Premium Industries Inc. Les Industries Spectra Premium Inc.: Registration 201306684006
(2013-04-23 3:53:45 PM)
Registered under                    IThe Personal Property Security Act
Expiry Date(YYYY-MM-DD)            J2025-04-23
                                    /421 Ampere Street
Debtor Address                      Bouchervllle, Quebec
                                    Canada NB 5Z5
                                    Spectra Premium Industries Inc.
This registration is Jointly
registered with these business      Les Industries Spectra Premium Inc.
debtors                             Les Industries Spectra Premium Inc. Spectra Premium Industries Inc.
                                    Wells Fargo Capital Finance Corporation Canada
Secured Parties                     40 King Street West, Suite 2500
(party code, name, address)         Toronto, Ontario
                                    Canada MSH 3Y2
                                    •The security interest is taken in all of the debtor's present and after-acquired
 General Collateral Description     personal property.

                                    Registration Number: 201806215916 (2018-04-12 3:42:53 PM)
Change History
                                    Sections Changed: Expiry Date

   k




                                                                                              frinter Fr_Lenrfiv Version

                                                                                                            Privacy
                     Case 20-10611-BLS                     Doc 105-3            Filed 09/21/21                Page 99 of 146

Business Debtor

  Search by Business Debtor

  Date: 2020-10-22                                              Business Name: Spectra Premium
  Time: 10:20:38 AM                                             Industries Inc.
  Transaction Number: 10257168488
  User ID: Josie Lynn van Luven

  Account Balance: $1,640.00



  2 exact matches were found.

  2 similar matches were found.

                                             EXACT MATCHES


 I Business Debtor Name                                               No. of Registrations
  .  SPECTRA PREMIUM INDUSTRIES INC.                                 2

 12. Spectra Premium Industries Inc.                                  1

 1. SPECTRA PREMIUM INDUSTRIES INC.
  1.1 SPECTRA PREMIUM INDUSTRIES INC.: Registration 201918379300(2019-10-24
  2:05:46 PM)
 [Registered under                      The Personal Property Security Act
  Expiry Date (YYYY-MM-DD)              2023-10-24
  Special Notices                       Purchase Money Security Interest
                                        4-1361 BORDER STREET
  Debtor Address                        WINNIPEG, MB
                                        Canada R3I-I ON1
                                       GM Financial Canada Leasing Ltd.
 Secured Parties                       2001 Sheppard Ave. Ste 600
 (party code, name, address)           Toronto, ON
                                       Canada M2.I 4Z8
                                       ,
 Serial Numbered Goods                  1GCRYDED7K2317632
 (serial number, category,             Motor Vehicle
  year, description)                    CHEVROLET TRUCKS SILVERADO 1500 4WD


  1.2 SPECTRA PREMIUM INDUSTRIES INC.: Registration 201913082600 (2019-08-01
  11:09:31 AM)
  Registered under                      The Personal Property Security Act
  Expiry Date (YYYY-MM-DD)             j 2029-08-01
 Special Notices                        Perfection in Another Jurisdiction, Purchase Money Security Interest
                                        1421 Ampere Street
  Debtor Address                        Boucherville, Quebec
                                        Canada J413 5A5
                                        LAURENTIAN BANK OF CANADA
                                        1981 McGill College, Suite 1500
                                        Montreal, Quebec
 Secured Parties                        Canada H3A 3K3
 (party code, name, address)            LAURENTIAN BANK OF CANADA, AS COLLATERAL AGENT
                                        1981 McGill College, Suite 1500
                                        Montreal, Quebec
                                        Canada H3A 3K3
 General Collateral                     In this Financing Statement, the following terms have the following
 Description                            meanings:

                                       (a)"Act" means The Personal Property Security Act (Ontario) and all
                                        regulations thereunder, as same may be amended from time to time
                                       or any legislation passed in substitution thereof.

                                       (b)"Collateral" means, collectively, all of the Debtor's present and
                                        after-acquired undertaking and property, both real and personal.

                                       (c)"Credit Agreement" means the Credit Agreement dated an or
                                        about August 6, 2019 among the Debtor, as borrower, the Secured
                                       Party, and Laurentian Bank of Canada and Export Development
                                        Canada, as Lenders. has the meaning ascribed to it in the General
                                       Security Agreement.
Case 20-10611-BLS           Doc 105-3            Filed 09/21/21               Page 100 of 146

         (d)"Credit Documents" has the meaning ascribed to it in the Credit
         Agreement.

         (e)"Debtor" means Spectra Premium Industries Inc.

         (f)"General Security Agreement" means the General Security
          Agreement dated on or about August 6, 2019 between the Debtor
         and the Secured Party.

         (g)"Lenders" means each of the Lenders under the Credit
          Agreement, and any other Person that becomes a Lender pursuant
          to an assignment made In accordance with the Credit Agreement, as
          well as any of their respective successors and assignees as
          permitted under the Credit Agreement.

         (h)"Obligations" means all present and future indebtedness,
          liabilities and obligations of the Debtor to (i) the Secured Party
          under or arising from the Credit Agreement, the other Credit
          Documents or any Secured Hedging Agreement and (ii) any of the
         Secured Creditors under or arising from any agreement or
          instrument relating to the foregoing, in each case, as amended,
          restated or supplemented from time to time.

         (i)"Person" has the meaning ascribed to It In the Credit Agreement.

         (j)"Secured Creditors" has the meaning ascribed to it in the General
          Security Agreement.

         (k)"Secured Hedging Agreement" has the meaning ascribed to it in
          the Credit Agreement.

         (I)"Secured Party" means Laurentian Bank of Canada and
          Laurentian Bank of Canada, as Collateral Agent.

         (m)"Security" means the security, guarantees, subordinations,
          intercreditor agreements, non-disturbance agreements or other
         agreement granted or provided to, as the case may be, for the
          benefit of the Lenders and the Secured Party pursuant to Article 9 of
         the Credit Agreement.

         The terms "accessions","accounts", "chattel paper","documents of
         title", "goods","instruments", "intangibles","inventory","money",
         "proceeds" and "securities" whenever used in this financing
         statement have the meanings given to those terms In the Act.

          Any word or term that is not otherwise defined shall have the
          meaning given to it In the Act.

          Pursuant to the General Security Agreement, wherein the Debtor, as
          general and continuing security for the payment and performance of
          all Obligations, granted the Secured Party a security interest in the
          Collateral and, as further genera! and continuing security for the
          payment and performance of the Obligations, the Debtor assigned
          the Collateral (other than trademarks) to the Secured Creditors and
          mortgaged and charged the Collateral as and by way of a fixed and
         specific mortgage and charge to the Secured Party, the Secured
          Party hereby claims a security Interest in the Collateral, Including,
          without limitation, all right, title and Interest that the Debtor now
          has or may hereafter have or acquire In any manner whatsoever
         (including by way of amalgamation) In all property of the following
          kinds:

          1. Receivables: all debts, accounts, claims and choses in action for
          monetary amounts (collectively, the "Receivables");

          2. Inventory: all inventory of whatever kind and wherever situated
         (collectively, the "Inventory");

          3. Equipment: all machinery, equipment, fixtures, furniture, plant,
          vehicles and other tangible personal property that are not Inventory
         (collectively, the "Equipment");

         4. Chattel Paper: all chattel paper; ("Chattel Paper");

         5, Documents of Title: all warehouse receipts, bills of lading and
         other documents of title, whether negotiable or not (collectively,
         "Documents of Title");

         6. Securities: all shares, bonds, debentures, and other securities
         (collectively, the "Securities");

         7. Instruments and Money: all bills, notes, cheques and other
         instruments and all coins or bills or other medium of exchange
         adopted for use as part of the currency of Canada or of any foreign
         government (collectively,"Instruments");

         8. Books and Records: all books, invoices, documents and other
         records In any form evidencing or relating to the Collateral
                      Case 20-10611-BLS               Doc 105-3            Filed 09/21/21                Page 101 of 146

                                    collectively, the "Books and Records");

                                   9.Proceeds: all proceeds of any Collateral in any form derived
                                   directly or Indirectly from any dealing with the Collateral or that
                                   indemnifies or compensates for the loss of or damage to the
                                   Collateral (collectively,"Proceeds");

                                   10. Real Property: all real and immovable property, both freehold
                                   and leasehold, together with all buildings and fixtures (collectively,
                                   the "Real Property"), and all rights under any lease or agreement
                                   relating to Real Property;

                                   11. Intangibles: all Intangibles not otherwise described herein,
                                   including all goodwill, patents, trademarks, copyrights and other
                                   intellectual property (collectively, the "Intangibles");

                                   12. Substitutions, Etc.: all replacements of, substitutions for and
                                   increases, additions and accessions to any of the property described
                                   herein;

                                   provided that the said grant of a security interest, assignment,
                                   mortgage and charge will not render the Secured Creditors liable to
                                   observe or perform any term, covenant or condition of any
                                   agreement, document or instrument to which the Debtor Is a party
                                   or by which it is bound.

                                   Notwithstanding anything herein contained to the contrary:

                                   A. the general and continuing security interests granted by the
                                   Debtor and hereby claimed do not and will not extend to and the
                                   Collateral will not include any agreement, right, franchise, licence or
                                   permit (the "contractual rights") to which the Debtor is a party or of
                                   which the Debtor has the benefit, to the extent that the creation of
                                   the security interest hereby claimed would constitute a breach of
                                   the terms of or permit any person to terminate the contractual
                                   rights, but the Debtor must hold its interest therein In trust for the
                                   Secured Creditors and will assign such contractual rights to the
                                   Secured Creditors forthwith upon obtaining the consent of the other
                                   party thereto; the Debtor agreeing that it will, upon the request of
                                   the Secured Creditors, use all commercially reasonable efforts to
                                   obtain any consent required to permit any contractual rights to be
                                   subjected to the security interest;

                                   B. with respect to (and only with respect to) Real Property, the
                                   security granted by the Debtor is constituted by way of floating
                                   charge, but will become a fixed charge upon the earlier of (i) the
                                   Obligations becoming immediately payable, and (ii) the occurrence
                                   of any other event that by operation of law would result in such
                                   floating charge becoming a fixed charge; and

                                   C.the assignment, mortgage and charge granted by the Debtor and
                                   hereby claimed will not extend to the last day of the term of any
                                   lease or agreement relating to Real Property, but the Debtor will
                                   hold such last day in trust for the Secured Party and, upon the
                                   enforcement by the Secured Party of its security, will assign such
                                   last day as directed by the Secured Party.




2. Spectra Premium Industries Inc.
    2.1 Spectra Premium Industries Inc.: Registration 201306684006 (2013-04-23
    3:53:45 PM)
    Registered under               The Personal Property Security Act                                    ___1
    Expiry Date (YYYY-MM-DD)       2025-04-23                                                                1
                                   1421 Ampere Street
    1Debtor Address                Boucherville, Quebec
                                   Canada J4B 5Z5
                                   Les Industries Spectra Premium Inc.                                      1
    This registration is jointly   Spectra Premium Industries Inc. Les Industries Spectra Premium
    registered with these          Inc.
    business debtors               Les Industries Spectra Premium Inc. Spectra Premium Industries
                                   Inc.
                                   Wells Fargo Capital Finance Corporation Canada
 L
 Secured Parties                   40 King Street West, Suite 2500
. party code, name, address)
(                                  Toronto, Ontario
                                   Canada M5H 3Y2
1
                                   *The security interest is taken in all of the debtor's present and
    General Collateral             after-acquired personal property.
    Description
                                   Registration Number: 201806215916 (2018-04-12 3:42:53 PM)
    Change History                 Sections Changed: Expires Date
Case 20-10611-BLS   Doc 105-3   Filed 09/21/21   Page 102 of 146


         END OF EXACT MATCHES
                     Case 20-10611-BLS                  Doc 105-3          Filed 09/21/21      Page 103 of 146

Business Debtor

 Search by Business Debtor: 2 similar matches were found.
 Business Debtor Name                                                        !No. of Registrations
 t.Spectra Premium USA) Corp.                                                1
 12. Spectra Premium Industries Inc. Les Industries Spectra Premium Inc.     1
                    Case 20-10611-BLS                   Doc 105-3             Filed 09/21/21               Page 104 of 146


Business Debtor

  Search by Business Debtor
  Date: 2020-10-22                                             Business Name: Les Industries Spectra
  Time: 10:22:01 AM                                            Premium Inc.
  Transaction Number: 10257168514
  User ID: Josie Lynn van Luven

  Account Balance: $1,630.00



  2 exact matches were found.
  1 similar match was found.

                                            EXACT MATCHES

  Business Debtor Name                                                 No. of Registrations
  1. LES INDUSTRIES SPECTRA PREMIUM INC.
  2. Les Industries Spectra Premium Inc.                               1



 1. LES INDUSTRIES SPECTRA PREMIUM INC.
  1.1 LES INDUSTRIES SPECTRA PREMIUM INC.: Registration 201901712900 (2019-02-
  01 8:43:39 AM)
  Registered under                    The Personal Property Security Act                                    _I
  Expiry Date (YYYY-MM-DD)            2025-03-01
  Special Notices                     Purchase Money Security Interest
                                      1421 RUE AMPERE
  Debtor Address                      BOUCHERVILLE, QC
                                      Canada 346 5Z5
                                      AD491
                                      CWB NATIONAL LEASING INC.
 Secured Parties
                                      1525 BUFFALO PLACE
 (party code, name, address)          WINNIPEG, MB
                                      Canada R3T 1L9
                                      ALL PHOTOCOPIERS OF EVERY NATURE OR KIND DESCRIBED IN
                                      AGREEMENT NUMBER 2912258, BETWEEN GROUPE CT INC.. AS
  General Collateral                  ORIGINAL SECURED PARTY AND The DEBTOR, WHICH AGREEMENT
  Description                         WAS ASSIGNED BY THE ORIGINAL SECURED PARTY TO THE
                                      SECURED PARTY, AS AMENDED FROM TIME TO TIME, TOGETHER
                                      WITH ALL ATTACHMENTS. ACCESSORIES AND SUBSTITUTIONS.
 I --



 2. Les Industries Stlectra Premium Inc.
  2.1 Les Industries Spectra Premium Inc.: Registration 201306684006(2013-04-23
  3:53:45 PM)
  Registered under                    The Personal Property Security Act
  Expiry Date (YYYY-MM-DD)            2025-04-23
                                      1421 Ampere Street
  Debtor Address                      Boucherville, Quebec
                                      Canada 34B 5Z5
                                      Spectra Premium Industries Inc.
  This registration is jointly        Spectra Premium Industries Inc. Les Industries Spectra Premium
  registered with these               Inc.
  business debtors                    Les Industries Spectra Premium Inc. Spectra Premium Industries
                                      Inc.
                                      Wells Fargo Capital Finance Corporation Canada
 Secured Parties                      40 King Street West, Suite 2500
 (party code, name, address)          Toronto, Ontario
                                      Canada M5H 3Y2
                                      *The security interest is taken in all of the debtor's present and
  General Collateral                  after-acquired personal property.
  Description
                                      Registration Number: 201806215916(2018-04-12 3:42:53 PM)
[C!Iange History                      Sections Changed: Expiry Date




                                      END OF EXACT MATCHES
                    Case 20-10611-BLS                   Doc 105-3         Filed 09/21/21      Page 105 of 146


Business Debtor

 Search by Business Debtor: 1 similar match was found.
 Business Debtor Name                                                       No. of Registrations
 1. Les Industries Spectra Premium Inc. Spectra Premium Industries Inc.     1
                   Case 20-10611-BLS                    Doc 105-3            Filed 09/21/21               Page 106 of 146

Business Debtor

 Search by Business Debtor
 Date: 2020-10-22                                             Business Name: Spectra Premium
 Time: 10:23:20 AM                                            Industries Inc. Les Industries Spectra
 Transaction Number: 10257168569                              Premium Inc.
 User ID: Josie Lynn van Luven

 Account Balance: $1,620.00



 1 exact match was found.
 3 similar matches were found.

                                          EXACT MATCHES

 Business Debtor Name                                                          11No. of Registrations
 1. Spectra Premium Industries Inc. Les Industries Spectra Premium Inc.          1



 I.Spectra Premium Industries Inc. Les Industries Spectra Premium Inc.
 1.1 Spectra Premium Industries Inc. Les Industries Spectra Premium Inc.:
 Registration 201306684006(2013-04-23 3:53145 PM)
 Registered under                   1The Personal Property Security Act
 Expiry Date (YYTY-MM-DD)            2025-04-23
                                     1421 Ampere Street
 Debtor Address                      Boucherville, Quebec
                                    ,Canacia 345 5Z5
                                     Spectra Premium Industries Inc.
 This registration is jointly
 registered with these               Les Industries Spectra Premium Inc.
 business debtors                    Les Industries Spectra Premium Inc. Spectra Premium Industries
                                     Inc.
                                     Wells Fargo Capital Prone Corporation Canada
 Secured Parties                     40 King Street West, Suite 2500
 (party code, name, address)         Toronto, Ontario
                                     Canada M5H 3Y2
                                     *The security interest is taken in all of the debtor's present and
 General Collateral
                                     after-acquired personal property.
 Description

                                     Registration Number: 201806215916(2018-04-12 3:42:53 PM)
 Change History
                                     Sections Changed: Expiry Date




                                     END OF EXACT MATCHES
                    Case 20-10611-BLS        Doc 105-3         Filed 09/21/21   Page 107 of 146

Business Debtor

 Search by Business Debtor: 3 similar matches were found.
 Business Debtor Name                                   No. of Registrations
 1. SPECTRA PREMIUM INDUSTRIES INC.                     2
 2. Spectra Premium (USA) Corp.                      rl
 3. Spectra Premium Industries Inc.                 1
                    Case 20-10611-BLS                   Doc 105-3            Filed 09/21/21                Page 108 of 146


Business Debtor

 Search by Business Debtor
 Date: 2020-10-22                                             Business Name: Les Industries Spectra
 Time: 10:24:34 AM                                            Premium Inc. Spectra Premium Industries
 Transaction Number: 10257168613                              Inc.
 User ID: Josie Lynn van Luven

  Account Balance: $1,610.00



 1 exact match was found.
 2 similar matches were found.
 —                                                                                              —
                                           EXACT MATCHES

  Business Debtor Name                                                            No. of Registrations
  1. Les Industries Spectra Premium Inc. Spectra Premium Industries Inc.         1



 1. Les Industries Spectra Premium Inc. Spectra Premium Industries Inc.
  1.1 Les Industiles Spectra Premium Inc. Spectra Premium Industries Inc.:
  Registration 201306684006 (2013-04-23 3:53:45 PM)
  Registered under                    The Personal Property Security Act
  Expiry Date (YYYY-MM-DD)            2025-04-23
                                      1421 Ampere Street
 Debtor Address


 This registration is jointly
                                      I3oucherville, Quebec
                                      Canada J4B 5Z5
                                      Spectra Premium Industries Inc.
                                                                                                           _I
                                      Les Industries Spectra Premium Inc.
 registered with these
 business debtors                     Spectra Premium Industries Inc. Les Industries Spectra Premium
                                      Inc.
 —
                                      Wells Fargo Capital Finance Corporation Canada
 Secured Parties                      40 King Street West, Suite 2500
 (party code, name, address)          Toronto, Ontario
                                      Canada M5H 3Y2
                                      *The security interest is taken in all of the debtor's present and
 General Collateral                   after-acquired personal property.
 Description
                                      Registration Number: 201806215916 (2018-04-12 3:42:53 PM)
 Change History
                                      Sections Changed: Expiry Date




                                      END OF EXACT MATCHES
                    Case 20-10611-BLS        Doc 105-3       Filed 09/21/21    Page 109 of 146

Business Debtor

 Search by Business Debtor: 2 similar matches were found.
 Business Debtor Name                                  rNo. of Registrations
 1. LES INDUSTRIES SPECTRA PREMIUM INC.                ri.
 2. Les Industries Spectra Premium Inc.                1
Case 20-10611-BLS   Doc 105-3   Filed 09/21/21   Page 110 of 146
Case 20-10611-BLS   Doc 105-3   Filed 09/21/21   Page 111 of 146
Case 20-10611-BLS   Doc 105-3   Filed 09/21/21   Page 112 of 146
Case 20-10611-BLS   Doc 105-3   Filed 09/21/21   Page 113 of 146
Case 20-10611-BLS   Doc 105-3   Filed 09/21/21   Page 114 of 146
Case 20-10611-BLS   Doc 105-3   Filed 09/21/21   Page 115 of 146
Case 20-10611-BLS   Doc 105-3   Filed 09/21/21   Page 116 of 146
Case 20-10611-BLS   Doc 105-3   Filed 09/21/21   Page 117 of 146
Case 20-10611-BLS   Doc 105-3   Filed 09/21/21   Page 118 of 146
Case 20-10611-BLS   Doc 105-3   Filed 09/21/21   Page 119 of 146
                                 Case 20-10611-BLS              Doc 105-3     Filed 09/21/21   Page 120 of 146



                                                                    SCHEDULE B

                            PERSONAL PROPERTY REGISTRATIONS UNDER THE SECURITY AGREEMENTS

1       REGISTRATIONS UNDER THE BC PPSA

PERSONAL PROPERTY SECURITY

 Jurisdiction Searched:          BRITISH COLUMBIA
 Statute Searched:               PERSONAL PROPERTY SECURITY ACT (BRITISH COLUMBIA)
 Date of Search (mm/dd/yyyy):    10/22/2020


        (a)     Spectra Canada

                      Reg. No.                                      Debtors                                  Secured Parties

1.     Base Registration:                      SPECTRA PREMIUM INDUSTRIES INC             WELLS FARGO CAPITAL FINANCE CORPORATION
       306947H                                 LES INDUSTRIES SPECTRA PREMIUM INC         CANADA
                                               SPECTRA    PREMIUM INDUSTRIES     INC  LES
       PPSA SECURITY AGREEMENT                 INDUSTRIES SPECTRA PREMIUM INC
                                               LES INDUSTRIES SPECTRA PREMIUM INC SPECTRA
       Reg. 10 YEARS                           PREMIUM INDUSTRIES INC
       23APR2013 1:34:25 PM

       Expires: 23APR2025


        ALL OF THE DEBTOR'S PRESENT AND AFTER-ACQUIRED PERSONAL PROPERTY.

       *** Expiry date includes subsequent registered renewal(s).

       688134K
       Renew 2 YEARS
       12APR2018 1:37:51 PM




                      Reg. No.                                      Debtors                                  Secured Parties

       Base Registration:                      SPECTRA PREMIUM INDUSTRIES INC                  LAURENTIAN BANK OF CANADA
       672720L                                 LES INDUSTRIES SPECTRA PREMIUM INC
                                Case 20-10611-BLS              Doc 105-3     Filed 09/21/21   Page 121 of 146
Ernst & Young Inc.
November 13, 2020



2.                                            SPECTRA    PREMIUM INDUSTRIES     INC  LES
      PPSA SECURITY AGREEMENT                 INDUSTRIES SPECTRA PREMIUM INC
                                              LES INDUSTRIES SPECTRA PREMIUM INC SPECTRA
      Reg. 10 YEARS                           PREMIUM INDUSTRIES INC
      31JUL2019 2:50:46 PM

      Expires: 31JUL2029


       ALL OF THE DEBTOR'S PRESENT AND AFTER-ACQUIRED PERSONAL PROPERTY,
       INCLUDING, WITHOUT LIMITATION, ALL ACCOUNTS, CHATTEL PAPER, CROPS,
       DOCUMENTS OF TITLE, EQUIPMENT, FIXTURES, GOODS, INSTRUMENTS,
       INTANGIBLES, INVENTORY, LICENCES, MONEY AND INVESTMENT PROPERTY (EACH
       AS DEFINED IN THE BRITISH COLUMBIA PERSONAL PROPERTY SECURITY ACT) AND
       AN UNCRYSTALLIZED FLOATING CHARGE ON LAND OF THE DEBTOR AND ON ANY
       INTEREST OF THE DEBTOR IN THE LAND.




       (b)     Spectra USA

                     Reg. No.                                      Debtors                                 Secured Parties

1.    Base Registration:                      SPECTRA PREMIUM (USA) CORP                      WELLS FARGO CAPITAL FINANCE CORPORATION
      306951H                                                                                 CANADA

      PPSA SECURITY AGREEMENT

      Reg. 10 YEARS
      23APR2013 1:34:38 PM

      Expires: 23APR2025


       ALL OF THE DEBTOR'S PRESENT AND AFTER-ACQUIRED PERSONAL PROPERTY.

      *** Expiry date includes subsequent registered renewal(s).




                                                                        B-2
                                Case 20-10611-BLS      Doc 105-3     Filed 09/21/21     Page 122 of 146
Ernst & Young Inc.
November 13, 2020



       688147K
       Renew 2 YEARS
       12APR2018 1:40:07 PM


2       REGISTRATIONS UNDER THE ALBERTA PPSA

PERSONAL PROPERTY SECURITY

 Jurisdiction Searched:         ALBERTA
 Statute Searched:              PERSONAL PROPERTY SECURITY ACT (ALBERTA)
 Date of Search (mm/dd/yyyy):   10/22/2020


        (a)      Spectra Canada

      Enquiry
       Page                 Reg. No.                             Debtors                                     Secured Parties
        No.

1.       2      13042517238                    SPECTRA PREMIUM INDUSTRIES INC.                 WELLS      FARGO      CAPITAL     FINANCE
                SECURITY AGREEMENT             1421 AMPERE STREET                              CORPORATION CANADA
                Date: 2013-APR-25              BOUCHERVILLE, QC J4B 5Z5                        40 KING STREET WEST, SUITE 2500
                                               (Current )                                      TORONTO, ON M5H 3Y2
                Amendments/Renewals:                                                           (Current )
                18041227114 (2018-APR-12) Renewal LES INDUSTRIES SPECTRA PREMIUM INC.
                                                  1421 AMPERE STREET
                Expires: 2025-APR-25 23:59:59     BOUCHERVILLE, QC J4B 5Z5
                                                  (Current )

                                               SPECTRA PREMIUM INDUSTRIES INC.          LES
                                               INDUSTRIES SPECTRA PREMIUM INC.
                                               1421 AMPERE STREET
                                               BOUCHERVILLE, QC J4B 5Z5
                                               (Current )

                                               LES INDUSTRIES SPECTRA PREMIUM           INC.
                                               SPECTRA PREMIUM INDUSTRIES INC.
                                               1421 AMPERE STREET
                                               BOUCHERVILLE, QC J4B 5Z5




                                                                  B-3
                                 Case 20-10611-BLS              Doc 105-3   Filed 09/21/21   Page 123 of 146
Ernst & Young Inc.
November 13, 2020



                                                   (Current )


     General Collateral
     ALL PRESENT AND AFTER ACQUIRED PERSONAL PROPERTY OF THE DEBTOR.

     Enquiry
      Page                   Reg. No.                                  Debtors                                 Secured Parties
       No.

2.       4     13042517259                         SPECTRA PREMIUM (USA) CORP.                 WELLS      FARGO      CAPITAL     FINANCE
               SECURITY AGREEMENT                  8774 SOUTH STATE ROAD 109                   CORPORATION CANADA
               Date: 2013-APR-25                   KNIGHTSTOWN, IN 46148                       40 KING STREET WEST, SUITE 2500
                                                   (Current )                                  TORONTO, ON M5H 3Y2
               Amendments/Renewals:                                                            (Current )
               18041227213 (2018-APR-12) Renewal

               Expires: 2025-APR-25 23:59:59

     This Registration covers a Trust Indenture

     General Collateral
     ALL PRESENT AND AFTER ACQUIRED PERSONAL PROPERTY OF THE DEBTOR.

     Enquiry
      Page                   Reg. No.                                  Debtors                                 Secured Parties
       No.

3.       7     19073140714                         SPECTRA PREMIUM INDUSTRIES INC.             LAURENTIAN BANK OF CANADA
               SECURITY AGREEMENT                  1421 AMPERE STREET                          1360 RENE-LEVESQUE BLVD. WEST
               Date: 2019-JUL-31                   BOUCHERVILLE, QC J4B 5Z5                    MONTREAL, QC H3G 0E7
                                                   (Current )                                  (Current )
               Expires: 2029-JUL-31 23:59:59
                                                   LES INDUSTRIES SPECTRA PREMIUM INC.
                                                   1421 AMPERE STREET
                                                   BOUCHERVILLE, QC J4B 5Z5
                                                   (Current )

                                                   SPECTRA PREMIUM INDUSTRIES INC. / LES
                                                   INDUSTRIES SPECTRA PREMIUM INC.
                                                   1421 AMPERE STREET
                                                   BOUCHERVILLE, QC J4B 5Z5



                                                                        B-4
                                 Case 20-10611-BLS                 Doc 105-3     Filed 09/21/21         Page 124 of 146
Ernst & Young Inc.
November 13, 2020



                                                      (Current )

                                                      LES INDUSTRIES SPECTRA PREMIUM INC. /
                                                      SPECTRA PREMIUM INDUSTRIES INC.
                                                      1421 AMPERE STREET
                                                      BOUCHERVILLE, QC J4B 5Z5
                                                      (Current )

     General Collateral
     All of the Debtor's present and after-acquired undertaking and property, both real and personal and all proceeds therefrom.




       (b)      Spectra USA

     Enquiry
      Page                   Reg. No.                                       Debtors                                           Secured Parties
       No.

1.       2     13042517238                            SPECTRA PREMIUM INDUSTRIES INC.                         WELLS      FARGO      CAPITAL     FINANCE
               SECURITY AGREEMENT                     1421 AMPERE STREET                                      CORPORATION CANADA
               Date: 2013-APR-25                      BOUCHERVILLE, QC J4B 5Z5                                40 KING STREET WEST, SUITE 2500
                                                      (Current )                                              TORONTO, ON M5H 3Y2
               Amendments/Renewals:                                                                           (Current )
               18041227114 (2018-APR-12) Renewal LES INDUSTRIES SPECTRA PREMIUM INC.
                                                 1421 AMPERE STREET
               Expires: 2025-APR-25 23:59:59     BOUCHERVILLE, QC J4B 5Z5
                                                 (Current )

                                                      SPECTRA PREMIUM INDUSTRIES INC.                  LES
                                                      INDUSTRIES SPECTRA PREMIUM INC.
                                                      1421 AMPERE STREET
                                                      BOUCHERVILLE, QC J4B 5Z5
                                                      (Current )

                                                      LES INDUSTRIES SPECTRA PREMIUM                   INC.
                                                      SPECTRA PREMIUM INDUSTRIES INC.
                                                      1421 AMPERE STREET
                                                      BOUCHERVILLE, QC J4B 5Z5
                                                      (Current )




                                                                              B-5
                                 Case 20-10611-BLS        Doc 105-3    Filed 09/21/21    Page 125 of 146
Ernst & Young Inc.
November 13, 2020



     General Collateral
     ALL PRESENT AND AFTER ACQUIRED PERSONAL PROPERTY OF THE DEBTOR.


     Enquiry
      Page                   Reg. No.                              Debtors                                 Secured Parties
       No.

2.       4     13042517259                         SPECTRA PREMIUM (USA) CORP.             WELLS      FARGO      CAPITAL     FINANCE
               SECURITY AGREEMENT                  8774 SOUTH STATE ROAD 109               CORPORATION CANADA
               Date: 2013-APR-25                   KNIGHTSTOWN, IN 46148                   40 KING STREET WEST, SUITE 2500
                                                   (Current )                              TORONTO, ON M5H 3Y2
               Amendments/Renewals:                                                        (Current )
               18041227213 (2018-APR-12) Renewal

               Expires: 2025-APR-25 23:59:59

     This Registration covers a Trust Indenture

     General Collateral
     ALL PRESENT AND AFTER ACQUIRED PERSONAL PROPERTY OF THE DEBTOR.

     Enquiry
      Page                   Reg. No.                              Debtors                                 Secured Parties
       No.

3.       7     19073140714                         SPECTRA PREMIUM INDUSTRIES INC.         LAURENTIAN BANK OF CANADA
               SECURITY AGREEMENT                  1421 AMPERE STREET                      1360 RENE-LEVESQUE BLVD. WEST
               Date: 2019-JUL-31                   BOUCHERVILLE, QC J4B 5Z5                MONTREAL, QC H3G 0E7
                                                   (Current )                              (Current )
               Expires: 2029-JUL-31 23:59:59
                                                   LES INDUSTRIES SPECTRA PREMIUM INC.
                                                   1421 AMPERE STREET
                                                   BOUCHERVILLE, QC J4B 5Z5
                                                   (Current )

                                                   SPECTRA PREMIUM INDUSTRIES INC. / LES
                                                   INDUSTRIES SPECTRA PREMIUM INC.
                                                   1421 AMPERE STREET
                                                   BOUCHERVILLE, QC J4B 5Z5
                                                   (Current )




                                                                     B-6
                                                  Case 20-10611-BLS                            Doc 105-3                Filed 09/21/21           Page 126 of 146
Ernst & Young Inc.
November 13, 2020



                                                                                LES INDUSTRIES SPECTRA PREMIUM INC. /
                                                                                SPECTRA PREMIUM INDUSTRIES INC.
                                                                                1421 AMPERE STREET
                                                                                BOUCHERVILLE, QC J4B 5Z5
                                                                                (Current )

          General Collateral
          All of the Debtor's present and after-acquired undertaking and property, both real and personal and all proceeds therefrom.




3            REGISTRATIONS UNDER THE ONTARIO PPSA

PERSONAL PROPERTY SECURITY

 Jurisdiction Searched:                           ONTARIO
 Office Searched:                                 MINISTRY OF GOVERNMENT SERVICES, COMPANIES AND PERSONAL PROPERTY SECURITY BRANCH
 Statute Searched:                                PERSONAL PROPERTY SECURITY ACT (ONTARIO)
 Date of Search (mm/dd/yyyy):                     10/22/2020
 File Currency Date:                              10/21//2020


                                                                   LEGEND


     PPSA Collateral Classifications:     CG = consumer goods / I = inventory / E = equipment / A = accounts / O = other / MV = motor vehicles




             (a)          Spectra Canada

                                                                                                                                                                         Collateral Class.
                                        Enquiry
                File No.                                            Reg. No.                                      Debtor(s)                          Secured Party
                                        Page No.
                                                                                                                                                                        CG   I E A O MV

1.       753973155                         8          20190801 0826 9234 7531 SPECTRA                                               PREMIUM LAURENTIAN BANK OF CANADA
         PPSA                                         Reg. 10 year(s)         INDUSTRIES INC.                                                                                X X X X     X
                                                      Expires 01AUG 2029
                                                                              LES   INDUSTRIES                                      SPECTRA
                                                                              PREMIUM INC.




                                                                                                                   B-7
                             Case 20-10611-BLS         Doc 105-3      Filed 09/21/21       Page 127 of 146
Ernst & Young Inc.
November 13, 2020



                                                       SPECTRA                 PREMIUM
                                                       INDUSTRIES               INC./LES
                                                       INDUSTRIES              SPECTRA
                                                       PREMIUM INC.

                                                       LES  INDUSTRIES    SPECTRA
                                                       PREMIUM       INC./SPECTRA
                                                       PREMIUM INDUSTRIES INC.



                     General Collateral Description:
                     ALL OF THE DEBTOR'S PRESENT AND AFTER-ACQUIRED UNDERTAKING AND PROPERTY, BOTH REAL AND PERSONAL AND
                     ALL PROCEEDS THEREFROM.

                                                                                                                       Collateral Class.
                      Enquiry
        File No.                        Reg. No.                  Debtor(s)                      Secured Party
                      Page No.
                                                                                                                      CG   I E A O MV

2.   686267262           1       20130422 1704 1590 9152 SPECTRA               PREMIUM WELLS     FARGO   CAPITAL
     PPSA                        Reg. 10 year(s)         INDUSTRIES INC.               FINANCE CORPORATION                 X X X X     X
                                 Expires 22APR 2025
                                                         LES   INDUSTRIES      SPECTRA
                                                         PREMIUM INC.

                                                       SPECTRA                 PREMIUM
                                                       INDUSTRIES       INC.       LES
                                                       INDUSTRIES              SPECTRA
                                                       PREMIUM INC.

                                                       LES  INDUSTRIES   SPECTRA
                                                       PREMIUM    INC.   SPECTRA
                                                       PREMIUM INDUSTRIES INC.




                         3       20130423 1734 1590 9209 SPECTRA               PREMIUM WELLS       FARGO    CAPITAL
                                                         INDUSTRIES INC.               FINANCE         CORPORATION
                                 A AMNDMNT                                             CANADA
                                                         LES   INDUSTRIES      SPECTRA
                                                         PREMIUM INC.




                                                                  B-8
                               Case 20-10611-BLS        Doc 105-3      Filed 09/21/21       Page 128 of 146
Ernst & Young Inc.
November 13, 2020



                                                        SPECTRA                   PREMIUM
                                                        INDUSTRIES         INC.       LES
                                                        INDUSTRIES                SPECTRA
                                                        PREMIUM INC.

                                                        LES  INDUSTRIES   SPECTRA
                                                        PREMIUM    INC.   SPECTRA
                                                        PREMIUM INDUSTRIES INC.

                     Reason for Amendment:
                     AMENDED TO CORRECT THE NAME OF THE SECURED PARTY FROM "WELLS FARGO CAPITAL FINANCE CORPORATION" TO
                     "WELLS FARGO CAPITAL FINANCE CORPORATION CANADA".

                         7       20180412 1734 1590 7445 SPECTRA                  PREMIUM
                                                         INDUSTRIES INC.
                                 B RENEWAL
                                 Renew 2 year(s)




       (b)       Spectra USA


                                                                                                                         Collateral Class.
                      Enquiry
         File No.                       Reg. No.                   Debtor(s)                        Secured Party
                      Page No.
                                                                                                                        CG   I E A O MV

1.   686267253           1       20130422 1704 1590 9151 SPECTRA    PREMIUM         (USA) WELLS     FARGO   CAPITAL
     PPSA                        Reg. 10 year(s)         CORP.                            FINANCE CORPORATION                X X X X     X
                                 Expires 22APR 2025




                         2       20130423 1404 1590 9171 SPECTRA    PREMIUM         (USA) WELLS       FARGO   CAPITAL
                                                         CORP.                            FINANCE         CORPORATION
                                 A AMNDMNT                                                CANADA


                     Reason for Amendment:
                     AMENDED TO CORRECT THE NAME OF THE SECURED PARTY FROM "WELLS FARGO CAPITAL FINANCE CORPORATION" TO




                                                                   B-9
                             Case 20-10611-BLS       Doc 105-3      Filed 09/21/21   Page 129 of 146
Ernst & Young Inc.
November 13, 2020



                     "WELLS FARGO CAPITAL FINANCE CORPORATION CANADA".


                         3     20180412 1734 1590 7446 SPECTRA    PREMIUM    (USA)
                                                       CORP.
                               B RENEWAL
                               Renew 2 year(s)




                                                                 B-10
                                 Case 20-10611-BLS              Doc 105-3     Filed 09/21/21   Page 130 of 146



                                                                    SCHEDULE C

SUMMARY OF PERSONAL PROPERTY SECURITY REGISTRATION SYSTEM SEARCHES CONDUCTED IN BRITISH
COLUMBIA, ALBERTA AND ONTARIO


1       REGISTRATIONS UNDER THE BC PPSA

PERSONAL PROPERTY SECURITY

 Jurisdiction Searched:          BRITISH COLUMBIA
 Statute Searched:               PERSONAL PROPERTY SECURITY ACT (BRITISH COLUMBIA)
 Date of Search (mm/dd/yyyy):    10/22/2020


        (a)     Spectra Canada

                      Reg. No.                                      Debtors                                 Secured Parties

1.     Base Registration:                      SPECTRA PREMIUM INDUSTRIES INC             WELLS FARGO CAPITAL FINANCE CORPORATION
       306947H                                 LES INDUSTRIES SPECTRA PREMIUM INC         CANADA
                                               SPECTRA    PREMIUM INDUSTRIES     INC  LES
       PPSA SECURITY AGREEMENT                 INDUSTRIES SPECTRA PREMIUM INC
                                               LES INDUSTRIES SPECTRA PREMIUM INC SPECTRA
       Reg. 10 YEARS                           PREMIUM INDUSTRIES INC
       23APR2013 1:34:25 PM

       Expires: 23APR2025


        ALL OF THE DEBTOR'S PRESENT AND AFTER-ACQUIRED PERSONAL PROPERTY.

       *** Expiry date includes subsequent registered renewal(s).

       688134K
       Renew 2 YEARS
       12APR2018 1:37:51 PM




                                                                         C-1
                                  Case 20-10611-BLS   Doc 105-3      Filed 09/21/21   Page 131 of 146
Ernst & Young Inc.
November 13, 2020



                      Reg. No.                             Debtors                                  Secured Parties

2.    Base Registration:                  SPECTRA PREMIUM INDUSTRIES INC             LAURENTIAN BANK OF CANADA
      672720L                             LES INDUSTRIES SPECTRA PREMIUM INC
                                          SPECTRA    PREMIUM INDUSTRIES     INC  LES
      PPSA SECURITY AGREEMENT             INDUSTRIES SPECTRA PREMIUM INC
                                          LES INDUSTRIES SPECTRA PREMIUM INC SPECTRA
      Reg. 10 YEARS                       PREMIUM INDUSTRIES INC
      31JUL2019 2:50:46 PM

      Expires: 31JUL2029


       ALL OF THE DEBTOR'S PRESENT AND AFTER-ACQUIRED PERSONAL PROPERTY,
       INCLUDING, WITHOUT LIMITATION, ALL ACCOUNTS, CHATTEL PAPER, CROPS,
       DOCUMENTS OF TITLE, EQUIPMENT, FIXTURES, GOODS, INSTRUMENTS,
       INTANGIBLES, INVENTORY, LICENCES, MONEY AND INVESTMENT PROPERTY (EACH
       AS DEFINED IN THE BRITISH COLUMBIA PERSONAL PROPERTY SECURITY ACT) AND
       AN UNCRYSTALLIZED FLOATING CHARGE ON LAND OF THE DEBTOR AND ON ANY
       INTEREST OF THE DEBTOR IN THE LAND.

                      Reg. No.                             Debtors                                  Secured Parties

3.    Base Registration:                  SPECTRA PREMIUM INDUSTRIES INC.         LES FORD CREDIT CANADA LEASING, DIVISION OF
      749211L                             INDUSTRIES SPECTRA PREMIUM INC.             CANADIAN ROAD LEASING COMPANY
                                          SPECTRA PREMIUM INDUSTRIES INC.
      PPSA SECURITY AGREEMENT             LES INDUSTRIES SPECTRA PREMIUM INC.

      Reg. 4 YEARS
      06SEP2019 8:57:23 AM

      Expires: 06SEP2023

      MV (1FMCU9GD6KUC16375 2019 FORD ESCAPE)

                       Reg. No.                               Debtors                                   Secured Parties

4.     Base Registration:                  LES INDUSTRIES SPECTRA PREMIUM INC.           CWB NATIONAL LEASING INC.
       295854L

       PPSA SECURITY AGREEMENT

       Reg. 6 YEARS


                                                                C-2
                                Case 20-10611-BLS              Doc 105-3     Filed 09/21/21   Page 132 of 146
Ernst & Young Inc.
November 13, 2020



       01FEB2019 8:25:03 AM

       Expires: 01FEB2025


       ALL PHOTOCOPIERS OF EVERY NATURE OR KIND DESCRIBED IN AGREEMENT NUMBER
       2912258, BETWEEN GROUPE CT INC., AS ORIGINAL SECURED PARTY AND THE
       DEBTOR, WHICH AGREEMENT WAS ASSIGNED BY THE ORIGINAL SECURED PARTY TO
       THE SECURED PARTY, AS AMENDED FROM TIME TO TIME, TOGETHER WITH ALL
       ATTACHMENTS, ACCESSORIES AND SUBSTITUTIONS.




       (a)     Spectra USA

                     Reg. No.                                      Debtors                                 Secured Parties

1.    Base Registration:                      SPECTRA PREMIUM (USA) CORP                      WELLS FARGO CAPITAL FINANCE CORPORATION
      306951H                                                                                 CANADA

      PPSA SECURITY AGREEMENT

      Reg. 10 YEARS
      23APR2013 1:34:38 PM

      Expires: 23APR2025


       ALL OF THE DEBTOR'S PRESENT AND AFTER-ACQUIRED PERSONAL PROPERTY.

      *** Expiry date includes subsequent registered renewal(s).

      688147K
      Renew 2 YEARS
      12APR2018 1:40:07 PM




                                                                        C-3
                                Case 20-10611-BLS      Doc 105-3     Filed 09/21/21     Page 133 of 146
Ernst & Young Inc.
November 13, 2020




2       REGISTRATIONS UNDER THE ALBERTA PPSA

PERSONAL PROPERTY SECURITY

 Jurisdiction Searched:         ALBERTA
 Statute Searched:              PERSONAL PROPERTY SECURITY ACT (ALBERTA)
 Date of Search (mm/dd/yyyy):   10/22/2020


        (a)      Spectra Canada

      Enquiry
       Page                 Reg. No.                             Debtors                                     Secured Parties
        No.

1.       2      13042517238                    SPECTRA PREMIUM INDUSTRIES INC.                 WELLS      FARGO      CAPITAL     FINANCE
                SECURITY AGREEMENT             1421 AMPERE STREET                              CORPORATION CANADA
                Date: 2013-APR-25              BOUCHERVILLE, QC J4B 5Z5                        40 KING STREET WEST, SUITE 2500
                                               (Current )                                      TORONTO, ON M5H 3Y2
                Amendments/Renewals:                                                           (Current )
                18041227114 (2018-APR-12) Renewal LES INDUSTRIES SPECTRA PREMIUM INC.
                                                  1421 AMPERE STREET
                Expires: 2025-APR-25 23:59:59     BOUCHERVILLE, QC J4B 5Z5
                                                  (Current )

                                               SPECTRA PREMIUM INDUSTRIES INC.          LES
                                               INDUSTRIES SPECTRA PREMIUM INC.
                                               1421 AMPERE STREET
                                               BOUCHERVILLE, QC J4B 5Z5
                                               (Current )

                                               LES INDUSTRIES SPECTRA PREMIUM           INC.
                                               SPECTRA PREMIUM INDUSTRIES INC.
                                               1421 AMPERE STREET
                                               BOUCHERVILLE, QC J4B 5Z5
                                               (Current )

     General Collateral
     ALL PRESENT AND AFTER ACQUIRED PERSONAL PROPERTY OF THE DEBTOR.



                                                                  C-4
                                 Case 20-10611-BLS        Doc 105-3    Filed 09/21/21    Page 134 of 146
Ernst & Young Inc.
November 13, 2020



     Enquiry
      Page                   Reg. No.                              Debtors                               Secured Parties
       No.

2.       4     13042517259                         SPECTRA PREMIUM (USA) CORP.             WELLS      FARGO      CAPITAL     FINANCE
               SECURITY AGREEMENT                  8774 SOUTH STATE ROAD 109               CORPORATION CANADA
               Date: 2013-APR-25                   KNIGHTSTOWN, IN 46148                   40 KING STREET WEST, SUITE 2500
                                                   (Current )                              TORONTO, ON M5H 3Y2
               Amendments/Renewals:                                                        (Current )
               18041227213 (2018-APR-12) Renewal

               Expires: 2025-APR-25 23:59:59

     This Registration covers a Trust Indenture

     General Collateral
     ALL PRESENT AND AFTER ACQUIRED PERSONAL PROPERTY OF THE DEBTOR.

     Enquiry
      Page                   Reg. No.                              Debtors                               Secured Parties
       No.

3.       5     18032007232                         SPECTRA PREMIUM INDUSTRIES INC.         FORD CREDIT CANADA LEASING, A DIVISION OF
               SECURITY AGREEMENT                  5307 82 AVE                             CANADIAN ROAD LEASING COMPANY
               Date: 2018-MAR-20                   EDMONTON, AB T6B 2J6                    PO BOX 2400
                                                   (Current )                              EDMONTON, AB T5J 5C7
               Expires: 2022-MAR-20 23:59:59                                               (Current )


     Serial Collateral
     MV - Motor Vehicle (1FMCU9GD6JUB77821) 2018 FORD ESCAPE

     Enquiry
      Page                   Reg. No.                              Debtors                               Secured Parties
       No.

4.       6     19020103107                         LES INDUSTRIES SPECTRA PREMIUM INC.     CWB NATIONAL LEASING INC.
               SECURITY AGREEMENT                  1421 RUE AMPERE                         1525 BUFFALO PLACE
               Date: 2019-FEB-01                   BOUCHERVILLE, QC J4B5Z5                 WINNIPEG, MB R3T 1L9
                                                   (Current )                              (Current )
               Expires: 2025-FEB-01 23:59:59




                                                                    C-5
                                 Case 20-10611-BLS              Doc 105-3        Filed 09/21/21         Page 135 of 146
Ernst & Young Inc.
November 13, 2020



     General Collateral
     ALL PHOTOCOPIERS OF EVERY NATURE OR KIND DESCRIBED IN AGREEMENT NUMBER 2912258, BETWEEN GROUPE CT INC., AS ORIGINAL
     SECURED PARTY AND THE DEBTOR, WHICH AGREEMENT WAS ASSIGNED BY THE ORIGINAL SECURED PARTY TO THE SECURED PARTY, AS
     AMENDED FROM TIME TO TIME, TOGETHER WITH ALL ATTACHMENTS, ACCESSORIES AND SUBSTITUTIONS.

     Particulars
     Purchase Money Security Interest.

     Enquiry
      Page                   Reg. No.                                       Debtors                                           Secured Parties
       No.

5.       7     19073140714                            SPECTRA PREMIUM INDUSTRIES INC.                       LAURENTIAN BANK OF CANADA
               SECURITY AGREEMENT                     1421 AMPERE STREET                                    1360 RENE-LEVESQUE BLVD. WEST
               Date: 2019-JUL-31                      BOUCHERVILLE, QC J4B 5Z5                              MONTREAL, QC H3G 0E7
                                                      (Current )                                            (Current )
               Expires: 2029-JUL-31 23:59:59
                                                      LES INDUSTRIES SPECTRA PREMIUM INC.
                                                      1421 AMPERE STREET
                                                      BOUCHERVILLE, QC J4B 5Z5
                                                      (Current )

                                                      SPECTRA PREMIUM INDUSTRIES INC. / LES
                                                      INDUSTRIES SPECTRA PREMIUM INC.
                                                      1421 AMPERE STREET
                                                      BOUCHERVILLE, QC J4B 5Z5
                                                      (Current )

                                                      LES INDUSTRIES SPECTRA PREMIUM INC. /
                                                      SPECTRA PREMIUM INDUSTRIES INC.
                                                      1421 AMPERE STREET
                                                      BOUCHERVILLE, QC J4B 5Z5
                                                      (Current )

     General Collateral
     All of the Debtor's present and after-acquired undertaking and property, both real and personal and all proceeds therefrom.




                                                                              C-6
                               Case 20-10611-BLS          Doc 105-3    Filed 09/21/21   Page 136 of 146
Ernst & Young Inc.
November 13, 2020




       (a)      Spectra USA

     Enquiry
      Page                 Reg. No.                                Debtors                                   Secured Parties
       No.

1.      2      13042517238                         SPECTRA PREMIUM INDUSTRIES INC.             WELLS      FARGO      CAPITAL     FINANCE
               SECURITY AGREEMENT                  1421 AMPERE STREET                          CORPORATION CANADA
               Date: 2013-APR-25                   BOUCHERVILLE, QC J4B 5Z5                    40 KING STREET WEST, SUITE 2500
                                                   (Current )                                  TORONTO, ON M5H 3Y2
               Amendments/Renewals:                                                            (Current )
               18041227114 (2018-APR-12) Renewal LES INDUSTRIES SPECTRA PREMIUM INC.
                                                 1421 AMPERE STREET
               Expires: 2025-APR-25 23:59:59     BOUCHERVILLE, QC J4B 5Z5
                                                 (Current )

                                                   SPECTRA PREMIUM INDUSTRIES INC.      LES
                                                   INDUSTRIES SPECTRA PREMIUM INC.
                                                   1421 AMPERE STREET
                                                   BOUCHERVILLE, QC J4B 5Z5
                                                   (Current )

                                                   LES INDUSTRIES SPECTRA PREMIUM       INC.
                                                   SPECTRA PREMIUM INDUSTRIES INC.
                                                   1421 AMPERE STREET
                                                   BOUCHERVILLE, QC J4B 5Z5
                                                   (Current )

     General Collateral
     ALL PRESENT AND AFTER ACQUIRED PERSONAL PROPERTY OF THE DEBTOR.

     Enquiry
      Page                 Reg. No.                                Debtors                                   Secured Parties
       No.

2.      4      13042517259                         SPECTRA PREMIUM (USA) CORP.                 WELLS      FARGO      CAPITAL     FINANCE
               SECURITY AGREEMENT                  8774 SOUTH STATE ROAD 109                   CORPORATION CANADA
               Date: 2013-APR-25                   KNIGHTSTOWN, IN 46148                       40 KING STREET WEST, SUITE 2500
                                                   (Current )                                  TORONTO, ON M5H 3Y2
               Amendments/Renewals:                                                            (Current )
               18041227213 (2018-APR-12) Renewal


                                                                    C-7
                                 Case 20-10611-BLS       Doc 105-3    Filed 09/21/21    Page 137 of 146
Ernst & Young Inc.
November 13, 2020




               Expires: 2025-APR-25 23:59:59

     This Registration covers a Trust Indenture

     General Collateral
     ALL PRESENT AND AFTER ACQUIRED PERSONAL PROPERTY OF THE DEBTOR.

     Enquiry
      Page                   Reg. No.                             Debtors                              Secured Parties
       No.

3.       5     18032007232                        SPECTRA PREMIUM INDUSTRIES INC.         FORD CREDIT CANADA LEASING, A DIVISION OF
               SECURITY AGREEMENT                 5307 82 AVE                             CANADIAN ROAD LEASING COMPANY
               Date: 2018-MAR-20                  EDMONTON, AB T6B 2J6                    PO BOX 2400
                                                  (Current )                              EDMONTON, AB T5J 5C7
               Expires: 2022-MAR-20 23:59:59                                              (Current )


     Serial Collateral
     MV - Motor Vehicle (1FMCU9GD6JUB77821) 2018 FORD ESCAPE

     Enquiry
      Page                   Reg. No.                             Debtors                              Secured Parties
       No.

4.       6     19020103107                        LES INDUSTRIES SPECTRA PREMIUM INC.     CWB NATIONAL LEASING INC.
               SECURITY AGREEMENT                 1421 RUE AMPERE                         1525 BUFFALO PLACE
               Date: 2019-FEB-01                  BOUCHERVILLE, QC J4B5Z5                 WINNIPEG, MB R3T 1L9
                                                  (Current )                              (Current )
               Expires: 2025-FEB-01 23:59:59

     General Collateral
     ALL PHOTOCOPIERS OF EVERY NATURE OR KIND DESCRIBED IN AGREEMENT NUMBER 2912258, BETWEEN GROUPE CT INC., AS ORIGINAL
     SECURED PARTY AND THE DEBTOR, WHICH AGREEMENT WAS ASSIGNED BY THE ORIGINAL SECURED PARTY TO THE SECURED PARTY, AS
     AMENDED FROM TIME TO TIME, TOGETHER WITH ALL ATTACHMENTS, ACCESSORIES AND SUBSTITUTIONS.

     Particulars
     Purchase Money Security Interest.




                                                                   C-8
                                 Case 20-10611-BLS              Doc 105-3        Filed 09/21/21         Page 138 of 146
Ernst & Young Inc.
November 13, 2020



      Enquiry
       Page                  Reg. No.                                       Debtors                                           Secured Parties
        No.

5.       7      19073140714                           SPECTRA PREMIUM INDUSTRIES INC.                       LAURENTIAN BANK OF CANADA
                SECURITY AGREEMENT                    1421 AMPERE STREET                                    1360 RENE-LEVESQUE BLVD. WEST
                Date: 2019-JUL-31                     BOUCHERVILLE, QC J4B 5Z5                              MONTREAL, QC H3G 0E7
                                                      (Current )                                            (Current )
                Expires: 2029-JUL-31 23:59:59
                                                      LES INDUSTRIES SPECTRA PREMIUM INC.
                                                      1421 AMPERE STREET
                                                      BOUCHERVILLE, QC J4B 5Z5
                                                      (Current )

                                                      SPECTRA PREMIUM INDUSTRIES INC. / LES
                                                      INDUSTRIES SPECTRA PREMIUM INC.
                                                      1421 AMPERE STREET
                                                      BOUCHERVILLE, QC J4B 5Z5
                                                      (Current )

                                                      LES INDUSTRIES SPECTRA PREMIUM INC. /
                                                      SPECTRA PREMIUM INDUSTRIES INC.
                                                      1421 AMPERE STREET
                                                      BOUCHERVILLE, QC J4B 5Z5
                                                      (Current )

     General Collateral
     All of the Debtor's present and after-acquired undertaking and property, both real and personal and all proceeds therefrom.




3       REGISTRATIONS UNDER THE ONTARIO PPSA

PERSONAL PROPERTY SECURITY

 Jurisdiction Searched:          ONTARIO
 Office Searched:                MINISTRY OF GOVERNMENT SERVICES, COMPANIES AND PERSONAL PROPERTY SECURITY BRANCH
 Statute Searched:               PERSONAL PROPERTY SECURITY ACT (ONTARIO)
 Date of Search (mm/dd/yyyy):    10/22/2020
 File Currency Date:             10/21//2020




                                                                              C-9
                                             Case 20-10611-BLS                            Doc 105-3                Filed 09/21/21           Page 139 of 146
Ernst & Young Inc.
November 13, 2020



                                                              LEGEND


  PPSA Collateral Classifications:   CG = consumer goods / I = inventory / E = equipment / A = accounts / O = other / MV = motor vehicles




                                                                                                            C-10
                             Case 20-10611-BLS         Doc 105-3   Filed 09/21/21          Page 140 of 146
Ernst & Young Inc.
November 13, 2020



       (a)       Spectra Canada

                                                                                                                           Collateral Class.
                          Enquiry
             File No.                       Reg. No.               Debtor(s)                     Secured Party
                          Page No.
                                                                                                                          CG   I E A O MV

1.   757268991               16      20191105 1004 1532 SPECTRA                PREMIUM GM    FINANCIAL           CANADA
     PPSA                            2343               INDUSTRIES INC                 LEASING LTD.                       X      X     X   X
                                     Reg. 04 year(s)
                                     Expires 05NOV 2023 SPECTRA                PREMIUM
                                                        INDUSTRIES INC.


                         Amount Secured:
                         $89843.00

                         Maturity Date:
                         October 31, 2023

                         2020 CHEVROLET TRUCKS TAHOE 4WD (VIN: 1GNSKCKJ5LR116375)

                                                                                                                           Collateral Class.
                          Enquiry
             File No.                       Reg. No.               Debtor(s)                     Secured Party
                          Page No.
                                                                                                                          CG   I E A O MV

2.   753973155               14      20190801 0826 9234 SPECTRA                PREMIUM LAURENTIAN        BANK       OF
     PPSA                            7531               INDUSTRIES INC.                CANADA                                  X X X X     X
                                     Reg. 10 year(s)
                                     Expires 01AUG 2029 LES INDUSTRIES         SPECTRA
                                                        PREMIUM INC.

                                                         SPECTRA               PREMIUM
                                                         INDUSTRIES             INC./LES
                                                         INDUSTRIES            SPECTRA
                                                         PREMIUM INC.

                                                         LES INDUSTRIES SPECTRA
                                                         PREMIUM      INC./SPECTRA
                                                         PREMIUM INDUSTRIES INC.




                                                               C-11
                          Case 20-10611-BLS         Doc 105-3   Filed 09/21/21      Page 141 of 146
Ernst & Young Inc.
November 13, 2020



                      General Collateral Description:
                      ALL OF THE DEBTOR'S PRESENT AND AFTER-ACQUIRED UNDERTAKING AND PROPERTY, BOTH REAL AND PERSONAL
                      AND ALL PROCEEDS THEREFROM.

                                                                                                                       Collateral Class.
                       Enquiry
           File No.                      Reg. No.               Debtor(s)                    Secured Party
                       Page No.
                                                                                                                      CG   I E A O MV

3.   745547184            13      20181105 1436 1530 SPECTRA                PREMIUM GM    FINANCIAL          CANADA
     PPSA                         7751               INDUSTRIES INC.                LEASING LTD.                      X      X     X   X
                                  Reg. 3 year(s)
                                  Expires 05NOV 2021


                      Amount Secured:
                      $42551

                      Maturity Date:
                      October 31, 2021

                      2019 CHEVROLET TRUCKS TRAVERSE AWD (VIN: 1GNEVGKW9KJ156768)

                                                                                                                       Collateral Class.
                       Enquiry
           File No.                      Reg. No.               Debtor(s)                    Secured Party
                       Page No.
                                                                                                                      CG   I E A O MV

4.   736464663            11      20180214 1020 1902 SPECTRA                PREMIUM TRICOR    LEASE   &   FINANCE
     PPSA                         7674               INDUSTRIES INC                 CORP.                             X      X     X   X
                                  Reg. 04 year(s)
                                  Expires 14FEB 2022                                PERFORMANCE FORD SALES
                                                                                    INC.

                      Amount Secured:
                      $33845

                      2018 FORD EDGE (VIN: 2FMPK3J91JBB18187)

                                                                                                                       Collateral Class.
                       Enquiry
           File No.                      Reg. No.               Debtor(s)                    Secured Party
                       Page No.
                                                                                                                      CG   I E A O MV




                                                            C-12
                          Case 20-10611-BLS          Doc 105-3      Filed 09/21/21       Page 142 of 146
Ernst & Young Inc.
November 13, 2020



5.   735452172            10      20180105 1202 1532 SPECTRA                   PREMIUM TOYOTA CREDIT CANADA INC.
     PPSA                         5550               INDUSTRIES INC.                                               X      X     X   X
                                  Reg. 03 year(s)
                                  Expires 05JAN 2021 LES INDUSTRIES            SPECTRA
                                                     PREMIUM INC.

                      Maturity Date:
                      December 22, 2020

                      2018 TOYOTA RAV4 (VIN: 2T3ZFREV0JW431482)

                                                                                                                    Collateral Class.
                       Enquiry
           File No.                       Reg. No.                 Debtor(s)                   Secured Party
                       Page No.
                                                                                                                   CG   I E A O MV

6.   686267262             1      20130422 1704 1590 SPECTRA                   PREMIUM WELLS    FARGO    CAPITAL
     PPSA                         9152               INDUSTRIES INC.                   FINANCE CORPORATION              X X X X     X
                                  Reg. 10 year(s)
                                  Expires 22APR 2025 LES INDUSTRIES            SPECTRA
                                                     PREMIUM INC.

                                                         SPECTRA               PREMIUM
                                                         INDUSTRIES         INC.   LES
                                                         INDUSTRIES            SPECTRA
                                                         PREMIUM INC.

                                                         LES INDUSTRIES SPECTRA
                                                         PREMIUM    INC.  SPECTRA
                                                         PREMIUM INDUSTRIES INC.




                           3      20130423   1734    1590 SPECTRA              PREMIUM WELLS     FARGO  CAPITAL
                                  9209                    INDUSTRIES INC.              FINANCE      CORPORATION
                                                                                       CANADA
                                  A AMNDMNT              LES INDUSTRIES        SPECTRA
                                                         PREMIUM INC.

                                                         SPECTRA               PREMIUM
                                                         INDUSTRIES         INC.   LES
                                                         INDUSTRIES            SPECTRA
                                                         PREMIUM INC.



                                                                C-13
                               Case 20-10611-BLS              Doc 105-3      Filed 09/21/21    Page 143 of 146
Ernst & Young Inc.
November 13, 2020



                                                                  LES INDUSTRIES SPECTRA
                                                                  PREMIUM    INC.  SPECTRA
                                                                  PREMIUM INDUSTRIES INC.

                         Reason for Amendment:
                         AMENDED TO CORRECT THE NAME OF THE SECURED PARTY FROM "WELLS FARGO CAPITAL FINANCE CORPORATION"
                         TO "WELLS FARGO CAPITAL FINANCE CORPORATION CANADA".

                                 7       20180412      1734   1590 SPECTRA           PREMIUM
                                         7445                      INDUSTRIES INC.

                                         B RENEWAL
                                         Renew 2 year(s)




       (a)       Spectra USA

                                                                                                                           Collateral Class.
                      Enquiry
        File No.                            Reg. No.                     Debtor(s)                    Secured Party
                      Page No.
                                                                                                                          CG   I E A O MV

1.   686267253           1           20130422 1704 1590 9151 SPECTRA       PREMIUM    (USA) WELLS     FARGO   CAPITAL
     PPSA                            Reg. 10 year(s)         CORP.                          FINANCE CORPORATION                X X X X     X
                                     Expires 22APR 2025




                         2           20130423 1404 1590 9171 SPECTRA       PREMIUM    (USA) WELLS       FARGO   CAPITAL
                                                             CORP.                          FINANCE         CORPORATION
                                     A AMNDMNT                                              CANADA


                     Reason for Amendment:
                     AMENDED TO CORRECT THE NAME OF THE SECURED PARTY FROM "WELLS FARGO CAPITAL FINANCE CORPORATION" TO
                     "WELLS FARGO CAPITAL FINANCE CORPORATION CANADA".




                                                                         C-14
                         Case 20-10611-BLS      Doc 105-3      Filed 09/21/21   Page 144 of 146
Ernst & Young Inc.
November 13, 2020



                     3    20180412 1734 1590 7446 SPECTRA    PREMIUM    (USA)
                                                  CORP.
                          B RENEWAL
                          Renew 2 year(s)




                                                            C-15
Case 20-10611-BLS   Doc 105-3   Filed 09/21/21   Page 145 of 146




                     Exhibit R-5
Case 20-10611-BLS   Doc 105-3   Filed 09/21/21   Page 146 of 146
